Exhibit 10.8

 

 

LOAN AGREEMENT

Dated as of July 6, 2011

among

SHC CHOPIN PLAZA, LLC

and

DTRS INTERCONTINENTAL MIAMI, LLC,

collectively, as Obligor,

AAREAL CAPITAL CORPORATION,

together with its successors and assigns,

as Lender,

and

AAREAL CAPITAL CORPORATION,

as Agent for Lenders

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I        DEFINITIONS

     1   

        Section 1.1

  

Definitions

     1   

        Section 1.2

  

Other Definitional Provisions

     25   

ARTICLE II        THE LOAN

     26   

        Section 2.1

  

The Loan

     26   

        Section 2.2

  

Interest Rate

     27   

        Section 2.3

  

Payments on Account of Principal and Interest

     27   

        Section 2.4

  

Calculation of Interest; Manner and Application of Payments; Payment Office

     28   

        Section 2.5

  

Interest on Overdue Amounts; Late Penalty

     29   

        Section 2.6

  

LIBOR Rate Breakage

     29   

        Section 2.7

  

Changes in Circumstance or Law

     29   

        Section 2.8

  

No Withholdings

     30   

        Section 2.9

  

Increased Costs and Capital Adequacy

     31   

        Section 2.10

  

Fees

     32   

        Section 2.11

  

Accounts of Obligor

     32   

ARTICLE III        REPRESENTATIONS AND WARRANTIES OF BORROWER

     32   

        Section 3.1

  

Due Organization

     33   

        Section 3.2

  

Due Execution

     33   

        Section 3.3

  

Enforceability

     33   

        Section 3.4

  

No Violation

     33   

        Section 3.5

  

No Litigation

     33   

        Section 3.6

  

No Default

     34   

        Section 3.7

  

Consents

     34   

        Section 3.8

  

Financial Statements and Other Information

     34   

        Section 3.9

  

Availability of Utilities and Access

     34   

        Section 3.10

  

No Lien

     34   

        Section 3.11

  

Title to the Property

     34   

        Section 3.12

  

Loan Documents

     34   

        Section 3.13

  

Taking; Casualty

     35   

        Section 3.14

  

Brokerage

     35   

        Section 3.15

  

Representations, Warranties and Certifications of Others

     35   

        Section 3.16

  

Indebtedness

     35   

 

i



--------------------------------------------------------------------------------

        Section 3.17

  

Compliance with Building Codes, Zoning Laws, Etc

     35   

        Section 3.18

  

Taxes

     35   

        Section 3.19

  

Labor Relations

     36   

        Section 3.20

  

Certain Agreements

     36   

        Section 3.21

  

Recorded Documents

     36   

        Section 3.22

  

Space Leases

     36   

        Section 3.23

  

Encroachments

     37   

        Section 3.24

  

Solvency

     37   

        Section 3.25

  

Accounts

     37   

        Section 3.26

  

Name; Principal Place of Business

     37   

        Section 3.27

  

Purpose of Obligor

     37   

        Section 3.28

  

ERISA

     38   

        Section 3.29

  

Insurance Policies

     38   

        Section 3.30

  

Usury

     38   

        Section 3.31

  

Adverse Change

     38   

        Section 3.32

  

Flood Zone

     38   

        Section 3.33

  

Fiscal Year of Obligor

     38   

        Section 3.34

  

Margin Stock

     38   

        Section 3.35

  

Foreign Person

     39   

        Section 3.36

  

Single Purpose

     39   

        Section 3.37

  

Investment Company Act

     42   

        Section 3.38

  

Fraudulent Transfer

     43   

        Section 3.39

  

Material Agreements, Operating Lease and Property Management Agreement

     43   

        Section 3.40

  

Employees

     43   

        Section 3.41

  

Rooms in Service

     43   

        Section 3.42

  

Funds for Capital Expenditure and FF&E Expenses

     43   

        Section 3.43

  

Sharing Agreements

     43   

        Section 3.44

  

Labor Matters

     43   

        Section 3.45

  

Liquor Licenses

     44   

        Section 3.46

  

Common Charges

     44   

        Section 3.47

  

Condominium Board

     44   

        Section 3.48

  

Condominium Lien

     44   

        Section 3.49

  

Condominium Debt

     44   

        Section 3.50

  

Patriot Act

     44   

        Section 3.51

  

Survival of Representations

     45   

ARTICLE IV        AFFIRMATIVE COVENANTS OF BORROWER

     45   

        Section 4.1

  

Financial Statements, Reports and Documents

     45   

        Section 4.2

  

Loan Proceeds

     49   

        Section 4.3

  

Construction of Project

     49   

        Section 4.4

  

Mechanics’ Liens, Taxes and Contest Thereof

     50   

        Section 4.5

  

Fixtures and Personal Property

     50   

        Section 4.6

  

Proceedings to Enjoin or Prevent Construction

     50   

 

ii



--------------------------------------------------------------------------------

        Section 4.7

  

Inspection of Premises; Books and Records

     51   

        Section 4.8

  

Compliance with Recorded Documents, Legal Requirements and Condominium
Requirements

     51   

        Section 4.9

  

Appraisals

     51   

        Section 4.10

  

Insurance

     51   

        Section 4.11

  

Payment of Taxes

     53   

        Section 4.12

  

Application of Insurance Proceeds

     54   

        Section 4.13

  

Application of Condemnation Proceeds

     57   

        Section 4.14

  

Costs and Expenses

     58   

        Section 4.15

  

Indemnity by Obligor

     59   

        Section 4.16

  

Further Assurances

     59   

        Section 4.17

  

Maintenance of Existence and Rights

     59   

        Section 4.18

  

Maintenance of Liens

     59   

        Section 4.19

  

Defense of Title

     59   

        Section 4.20

  

Condominium Covenants

     60   

        Section 4.21

  

Patriot Act Compliance

     62   

        Section 4.22

  

Interest Rate Protection Product

     62   

        Section 4.23

  

Business and Operations; Material Agreements; Property Management Agreement

     63   

        Section 4.24

  

Annual Budget

     63   

        Section 4.25

  

Leasing Matters

     64   

        Section 4.26

  

Adequate Parking

     65   

        Section 4.27

  

Condominium Debt

     65   

        Section 4.28

  

Financial Covenants of Guarantor

     65   

ARTICLE V        NEGATIVE COVENANTS

     65   

        Section 5.1

  

Name, Fiscal Year and Accounting Method

     65   

        Section 5.2

  

Consolidation or Merger

     66   

        Section 5.3

  

Transactions with Affiliates

     66   

        Section 5.4

  

Lines of Business

     66   

        Section 5.5

  

Easements; Recorded Documents

     66   

        Section 5.6

  

Changes in Zoning; Changes in Use

     66   

        Section 5.7

  

Waste

     66   

        Section 5.8

  

Limitation on Indebtedness

     66   

        Section 5.9

  

Distributions, Dividends or Repayments

     66   

        Section 5.10

  

Loans to Members and Employees

     67   

        Section 5.11

  

Organizational Documents

     67   

        Section 5.12

  

ERISA Plans, Collective Bargaining Agreement

     67   

        Section 5.13

  

Organizational and Operational Restrictions

     67   

        Section 5.14

  

Maintenance of Existence

     67   

        Section 5.15

  

Cessation of Business

     67   

        Section 5.16

  

Adverse Contracts

     67   

        Section 5.17

  

Liens

     67   

        Section 5.18

  

Event of Default under Construction Contracts

     68   

 

iii



--------------------------------------------------------------------------------

        Section 5.19

  

Operation of Property

     68   

        Section 5.20

  

Transfers

     69   

        Section 5.21

  

Nonexempt ERISA Transactions

     73   

        Section 5.22

  

Misapplication of Funds

     73   

        Section 5.23

  

Assignment of Licenses and Permits

     73   

        Section 5.24

  

Place of Business

     73   

        Section 5.25

  

Operating Lease

     73   

        Section 5.26

  

Alterations

     74   

        Section 5.27

  

No Joint Assessment

     74   

ARTICLE VI        CONDITIONS OF LENDING

     74   

        Section 6.1

  

Conditions to Initial Funding

     74   

ARTICLE VII        ACCOUNTS AND RESERVES

     77   

        Section 7.1

  

Establishment and Maintenance of Cash Management Deposit Account

     77   

        Section 7.2

  

Reserve Accounts

     78   

        Section 7.3

  

Intentionally Omitted

     79   

        Section 7.4

  

Intentionally Omitted

     79   

        Section 7.5

  

Release of Reserve Accounts upon Repayment

     79   

        Section 7.6

  

Obligations Unaffected

     79   

        Section 7.7

  

Establishment and Maintenance of Low Debt Service Reserve Account

     79   

        Section 7.8

  

Funding of Certain Reserve Accounts

     80   

        Section 7.9

  

Deficiency Reserve Account

     80   

        Section 7.10

  

Incentive Management Fee Reserve Account

     80   

        Section 7.11

  

Current Debt Service Reserve Account

     81   

        Section 7.12

  

Disbursements from the FF&E Reserve Account

     81   

        Section 7.13

  

Tax and Insurance Escrow Account and Tax and Insurance Sub-Account

     82   

        Section 7.14

  

Disbursements from the Deposit Account and the Holding Account; Obligor’s
Obligation to Fund Deposit Account

     84   

        Section 7.15

  

Obligation to Fund; Deemed Payment

     86   

        Section 7.16

  

No Release if Event of Default Exists

     86   

        Section 7.17

  

Grant of Security Interest; Rights upon Default

     87   

        Section 7.18

  

Lender Not Responsible

     87   

        Section 7.19

  

Inspections; Undertaking of Work

     88   

        Section 7.20

  

Bankruptcy

     88   

 

iv



--------------------------------------------------------------------------------

ARTICLE VIII        EVENTS OF DEFAULT

     89   

ARTICLE IX        RIGHTS AND REMEDIES OF LENDER

     91   

        Section 9.1

  

Rights and Remedies Generally

     91   

        Section 9.2

  

Rights of Agent with Respect to the Property

     92   

        Section 9.3

  

Acceleration

     93   

        Section 9.4

  

Funds of Agent or Lenders

     93   

        Section 9.5

  

Accounts

     93   

        Section 9.6

  

Management Cooperation

     94   

        Section 9.7

  

No Waiver or Exhaustion

     94   

        Section 9.8

  

Right of Offset

     94   

        Section 9.9

  

Protective Advances

     94   

        Section 9.10

  

No Liability of Agent

     95   

ARTICLE X        SYNDICATION; AGENT

     95   

        Section 10.1

  

Syndications

     95   

        Section 10.2

  

Availability of Records

     97   

        Section 10.3

  

Obligor’s Facilitation of Transfer

     97   

        Section 10.4

  

Notice; Registration Requirement

     97   

        Section 10.5

  

Relationship of Agent and Lenders with Obligor

     98   

        Section 10.6

  

Disclosure by Agent or Lender

     98   

        Section 10.7

  

Agent

     98   

ARTICLE XI        MISCELLANEOUS

     101   

        Section 11.1

  

Notices

     101   

        Section 11.2

  

Modifications

     102   

        Section 11.3

  

No Other Party Beneficiary

     102   

        Section 11.4

  

Number and Gender

     102   

        Section 11.5

  

Captions

     103   

        Section 11.6

  

Survival of Agreement

     103   

        Section 11.7

  

Assignment

     103   

        Section 11.8

  

Governing Law; Choice of Forum; Consent to Service of Process and Jurisdiction;
Waiver of Trial by Jury

     103   

        Section 11.9

  

Time of the Essence

     103   

        Section 11.10

  

Waivers, Consents and Approvals

     103   

 

v



--------------------------------------------------------------------------------

        Section 11.11

  

Severability

     104   

        Section 11.12

  

Binding Effect

     104   

        Section 11.13

  

Payments on Business Days

     104   

        Section 11.14

  

Limitation of Liability

     104   

        Section 11.15

  

Third Party Payments

     105   

        Section 11.16

  

Controlling Document

     105   

        Section 11.17

  

No Acknowledgement or Representation by Agent or any Lender

     105   

        Section 11.18

  

Entire Agreement

     105   

        Section 11.19

  

Counterparts

     105   

        Section 11.20

  

Servicer

     105   

        Section 11.21

  

Contribution Among Obligors

     106   

        Section 11.22

  

Joint and Several Obligations

     106   

 

EXHIBITS      EXHIBIT A      Legal Description of Premises EXHIBIT B     
Construction Expenditures Budget EXHIBIT C      Existing Litigation EXHIBIT D
     Insurance Policies EXHIBIT E      Permits EXHIBIT F      Permitted
Encumbrances EXHIBIT G      Agent’s Wiring Instructions EXHIBIT H     
Construction and Operating Agreements EXHIBIT I      Rent Roll EXHIBIT J     
Accounts EXHIBIT K      Form of Monthly Officer Statement EXHIBIT L      Form of
Quarterly Compliance Statement EXHIBIT M      Pre-Approved Transferees SCHEDULES
     SCHEDULE 1.1      Deferred Maintenance Conditions SCHEDULE 1.3     
Material Agreements SCHEDULE 3.19      Collective Bargaining Agreements SCHEDULE
3.39      Defaults, Breaches or Violations of Material Agreements, Operating
Lease or Property Management Agreement SCHEDULE 3.43      Sharing Agreements
SCHEDULE 3.45      Liquor Licenses

 

vi



--------------------------------------------------------------------------------

LOAN AGREEMENT

This LOAN AGREEMENT (this “Loan Agreement”) dated as of July 6, 2011, between
SHC CHOPIN PLAZA, LLC, a Delaware limited liability company (“Borrower”), and
DTRS INTERCONTINENTAL MIAMI, LLC, a Delaware limited liability company
(“Operating Lessee”), each having an office at c/o Strategic Hotels & Resorts,
Inc., 200 West Madison St., Suite 1700, Chicago, IL 60606 (Borrower and
Operating Lessee, jointly and severally, together with their successors and
assigns, “Obligor”), and AAREAL CAPITAL CORPORATION, a Delaware corporation,
having an office at 250 Park Avenue, Suite 820, New York, NY 10177, as a lender
(in such capacity, together with its successors and assigns, a “Lender”, and
collectively with any Assignees (as defined below), “Lenders”), and AAREAL
CAPITAL CORPORATION, as agent for Lenders (in such capacity, together with its
successors and assigns, “Agent”).

W I T N E S S E T H:

WHEREAS, Borrower is the owner of the fee interest in the Premises and the
lessee under the Crescent Lease;

WHEREAS, Operating Lessee leases the Premises from Borrower pursuant to the
Operating Lease and is an Affiliate of Borrower;

WHEREAS, Obligor has requested that Lenders make, and Agent administer, a loan
to Borrower in the maximum principal amount of $85,000,000.00;

WHEREAS, in order to induce Lenders to make the Loan to Borrower, Operating
Lessee has agreed to irrevocably and unconditionally guaranty the Loan and all
of Borrower’s obligations under the Loan Documents; and

WHEREAS, Lenders are willing to make, and Agent is willing to administer, such
loan to Borrower subject to and upon the terms and conditions hereinafter set
forth.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
contained herein and other good and valuable consideration, the receipt of which
is hereby acknowledged, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. For purposes of this Loan Agreement, the following
terms shall have the respective meanings set forth in this Article I:

“Aareal Capital” shall mean Aareal Capital Corporation or any successor thereto.

“Acceptable Property Management Agreement” shall mean a new or amended Property
Management Agreement with the Property Manager as of the date hereof which
agreement shall be upon terms and conditions no less favorable to Obligor and
Lender than those contained in the Property Management Agreement in effect as of
the Closing Date (provided,



--------------------------------------------------------------------------------

that Obligor’s entitlement to, and the timing of the receipt of, cash flows from
the Property and the cash management procedures with respect thereto shall not
be adversely affected) or any new or amended Property Management Agreement
entered into by Obligor with an Acceptable Property Manager with respect to the
Property in compliance with the terms of Section 5.19 hereof.

“Acceptable Property Manager” shall mean (i) the current Property Manager as of
the Closing Date or (ii) any other reputable and experienced professional hotel
management company (A) which, or a Close Affiliate of which, shall have at least
five years’ experience in the management of hotel properties substantially
similar to the Property and (B) which, or a Close Affiliate of which, shall have
under management, at the time of its engagement as Property Manager, not fewer
than 20 first class full service resort or business hotel properties (excluding
the Property) containing not fewer than 5,000 hotel rooms in the aggregate.

“Account Agreement” means, an agreement in a form reasonably acceptable to Agent
which, pursuant to the Loan Agreement, is required to be entered into among
Obligor, Agent and the bank or other financial institution.

“Accounts” means, collectively, all accounts or subaccounts of Obligor created
under this Agreement, including the Deposit Account, the Holding Account, the
Tax and Insurance Escrow Account, the Deficiency Reserve Account, the Incentive
Management Fee Reserve Account, the Current Debt Service Reserve Account, the
FF&E Reserve Account and the Low Debt Service Reserve Account. In clarification
of the foregoing, “Accounts” shall not include any Manager Accounts.

“Additional Interest” means all sums payable pursuant to Sections 2.6 through
2.9 hereof.

“Adjusted Operating Income” shall mean, for any specified period, all income
received by Obligor (or by Property Manager for the account of Obligor) from any
Person during such period in connection with the ownership or operation of the
Property, determined on an accrual basis of accounting determined in accordance
with GAAP, including the following: (i) all Rents and all revenues derived from
rooms, food and beverage, telecommunications, garage and parking, other
operating departments, services and rentals and other; (ii) all amounts payable
to Obligor (or to Property Manager for the account of Obligor) pursuant to
Construction and Operating Agreements relating to the Properties;
(iii) condemnation awards to the extent that such awards are compensation for
lost rent allocable to such specified period; (iv) business interruption and
loss of “rental value” insurance proceeds to the extent such proceeds are
allocable to such specified period; and (v) all investment income with respect
to the Reserve Accounts. Notwithstanding the foregoing clauses (i) through (iv),
Adjusted Operating Income shall not include (A) any condemnation or insurance
proceeds (other than of the types described in clauses (iii) and (iv) above),
(B) any proceeds resulting from the sale, exchange, transfer, financing or
refinancing of all or any part of the Property (other than of the types
described in clause (iii) above), (C) any repayments received from Tenants of
principal loaned or advanced to tenants by Obligor, (D) any type of income that
would otherwise be considered Adjusted Operating Income pursuant to the
provisions above but is paid directly by any Tenant to a Person other than
Obligor or Property Manager or its agent and (E) any fees or other amounts
payable by a Tenant or another Person that are reimbursable to Tenant or such
other Person.

 

2



--------------------------------------------------------------------------------

“Administration Fee” has the meaning set forth in the Loan Fee Letter.

“Affiliate”, as determined with respect to any Person, means any other Person:

(a) which directly or indirectly through one or more intermediaries controls, or
is controlled by, or is under common control with, such Person; or

(b) which, directly or indirectly, beneficially owns or holds more than ten
percent (10%) or more of any class of stock or any other ownership interest in
such Person; or

(c) ten percent (10%) or more of the direct or indirect ownership of which is
beneficially owned or held by such Person; or

(d) which is a member of the family (as defined in Section 267(c)(4) of the IRC)
of such Person or is a trust created for the benefit of such Person or one or
more members of his family (as so defined); or

(e) which directly or indirectly is a partner, shareholder, member, officer,
director or employee of such Person.

For purposes of this definition the term “control” (and its correlative
meanings) means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of stock, by contract or otherwise.

“Agent” has the meaning set forth in the first paragraph of this Loan Agreement.

“Agent’s Consultant” means IVI Valuation or such other persons or entities that
Agent may, from time to time, select.

“Alteration” shall mean any demolition, alteration, expansion, installation,
improvement or decoration of or to the Property or any part thereof or the
Improvements (including FF&E) thereon (other than any of the foregoing that is
permitted to be done and actually is done by or on behalf of Property Manager
without the consent of Obligor (it being the intent of the parties that for this
purpose amounts expended by Property Manager in respect of FF&E in the ordinary
course of business from amounts reserved for FF&E under the Property Management
Agreement shall be deemed not to be an Alteration)).

“Applicable Interest Rate” has the meaning set forth in Section 2.2 hereof.

“Appraisal” means a written appraisal report of the Property, as the term
“appraisal” is defined in the Code of Professional Ethics of the American
Institute of Appraisers, meeting the requirements of the Federal Institutions
Reform, Recovery and Enforcement Act of 1989, as amended. The Appraisal
(a) shall be prepared by a professional appraiser who is a

 

3



--------------------------------------------------------------------------------

member of the American Institute of Appraisers and who is retained by Agent at
Obligor’s expense, (b) shall be addressed to Agent, (c) shall set forth such
appraiser’s determination of the fair market value of the Property on the date
of the Appraisal, and (d) otherwise shall be in form, scope and substance
satisfactory to Agent in its sole discretion. In the event Agent agrees to
accept an Appraisal Update in lieu of an appraisal of the nature described in
the immediately preceding sentence, such Appraisal Update shall be deemed to be
an Appraisal.

“Appraisal Update” means any supplement or “update” to an Appraisal, addressed
to Agent, prepared by an appraiser who is a member of the American Institute of
Appraisers and setting forth such appraiser’s determination of the fair market
value of the Premises as of the date of the Appraisal Update and which shall be
in form, scope and substance satisfactory to Agent.

“Assignee” has the meaning set forth in Section 10.1(a) hereof.

“Assignment and Acceptance” has the meaning set forth in Section 10.4 hereof.

“Assignment of Agreements” means that certain Assignment of Agreements dated as
of the Closing Date made by Obligor to Agent collaterally assigning to Agent
Obligor’s interest in the Construction and Operating Agreements, the Property
Management Agreement and any other contracts and agreements to which Obligor is
party or with respect to which Obligor is a beneficiary.

“Association” means the corporation managing the Condominium by virtue of the
Condominium Act, the Condominium Declaration, the Association’s articles and
by-laws, on behalf of all the owners of the units comprising the Condominium.

“Base Rate” means, as of any date of determination, a rate of interest per annum
equal to the greater of (i) prime rate announced from time to time by Citibank,
N.A., or if Citibank, N.A. shall no longer announce a prime rate or shall no
longer be in existence, the prime rate as determined by Agent, or (ii) one half
of one percent (0.50%) in excess of the Federal Funds Rate. Each determination
of the Base Rate by Agent shall be conclusive and binding on Obligor, absent
manifest error.

“Borrower” has the meaning set forth in the first paragraph of this Loan
Agreement.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City or Frankfurt, Germany are authorized or
required by law to close or on which commercial banks are not open for business
(including dealings in foreign exchange and foreign currency deposits) in
London, England.

“Calendar Quarter” means each of the periods of January 1 through the
immediately succeeding March 31, April 1 through the immediately succeeding
June 30, July 1 through the immediately succeeding September 30, and October 1
through the immediately succeeding December 31.

“Calculated Debt Service” means, for any period, an amount equal to the greatest
of: (a) actual debt service for such period; (b) at any time that an Interest
Rate Agreement shall

 

4



--------------------------------------------------------------------------------

not be in effect, the constant monthly payments of principal plus interest for
such period, required to fully amortize, over a term of 30 years commencing as
of the date of such calculation, a loan in an amount equal to the then
outstanding balance of the Loan, assuming such loan were to bear interest at a
rate equal to 2.25% per annum in excess of the yield on a 10-year United States
Treasury obligation assumed to be issued as of such date; and (c) debt service
payments on the outstanding balance of the Loan for such period calculated based
upon a mortgage constant of 7.00%.

“Capital Expenditures” means extraordinary hard and soft costs incurred by
Obligor with respect to replacements and capital repairs made to the Property
(including, without limitation, repairs to, and replacements of, the structural
components, roofs, building systems, parking garages and parking lots), but
excluding additions to, and replacements of, FF&E specifically provided for in a
budget with respect to the Property approved by Obligor.

“Cash Flow Sweep Trigger Event” shall mean the DSCR for any Calendar Quarter,
falls below 1.25:1.0, provided that no Cash Flow Sweep Trigger Event shall occur
prior to December 31, 2012.

“Change in Law” means the occurrence, after the date hereof, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority, (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority or the
compliance therewith by Agent or any Lender (or, for purposes of Section 2.9(b),
by any lending office of Agent or such Lender or Agent’s or such Lender’s
holding company, if any); provided, however, that for purposes of this Credit
Agreement, the Dodd-Frank Wall Street Reform and Consumer Protection Act, all
requests, rules, guidelines or directives in connection therewith and all
requests, rules, guidelines or directives concerning capital adequacy
promulgated, pursuant to Basel III, by the Bank for International Settlements,
the Basel Committee on Banking Regulations and Supervisory Practices (or any
successor or similar authority) or the United States financial regulatory
authorities, shall, regardless of the date adopted or effective, be deemed to
have been adopted and become effective after the date hereof.

“Close Affiliate” shall mean with respect to any Person (the “First Person”) any
other Person (each, a “Second Person”) which is an Affiliate of the First Person
and in respect of which any of the following are true: (a) the Second Person
owns, directly or indirectly, at least 75% of all of the legal, Beneficial
and/or equitable interest in such First Person, (b) the First Person owns,
directly or indirectly, at least 75% of all of the legal, Beneficial and/or
equitable interest in such Second Person, or (c) a third Person owns, directly
or indirectly, at least 75% of all of the legal, Beneficial and/or equitable
interest in both the First Person and the Second Person.

“Closing” means the execution, delivery and effectiveness of this Loan
Agreement.

“Closing Date” means the date of this Loan Agreement.

 

5



--------------------------------------------------------------------------------

“Collateral” means the “Property” and any other real or personal property,
tangible or intangible heretofore, now or hereafter pledged, assigned or
delivered pursuant to the Loan Documents or otherwise by Obligor or any other
Person to Agent as security for the payment or performance of the Obligations.

“Completion Guaranty” means that certain Guaranty of Completion executed by
Sponsor in favor of Agent and Lenders dated as of the date hereof.

“Conditional Resignation” has the meaning set forth in Section 4.20(i) hereof.

“Condominium” shall mean the Miami Center Owners’ Association, Inc., a Florida
corporation.

“Condominium Act” means the Florida Condominium Act (Chapter 718 of the Florida
Statutes) and all amendments and replacements thereof.

“Condominium Board” shall mean the Board of Directors of the Miami Center, a
Condominium (as defined in the Condominium Declaration).

“Condominium Declaration” shall mean that certain Declaration of Condominium for
Miami Center dated as of February 23, 1989 by City National Bank of Florida,
successor to City National Bank of Miami and Inter-Continental Florida Limited
Partnership, as amended by the First Amendment to Declaration of Condominium for
Miami Center, dated as of August 24, 1990 by City National Bank of Florida as
Trustee under Trust No. 2400958600 and Intercontinental Florida Limited
Partnership, as the same may be further amended, restated, supplemented or
otherwise modified from time to time as permitted hereunder.

“Condominium Documents” means, collectively, the Condominium Declaration, and
the by-laws, rules and regulations of the Condominium, as each may from time to
time be amended or modified.

“Condominium Requirements” means the requirements applicable to the matter in
question under the Condominium Documents or the Condominium Act or any rules or
regulations promulgated in connection therewith.

“Construction and Operating Agreements” means, collectively, all contracts and
agreements relating to the ownership, management, development, use, operation,
leasing, maintenance, repair or improvement of the Property.

“Construction Contracts” means the Contract and the Subcontracts.

“Construction Expenditures” means the expenditures set forth on the Construction
Expenditures Budget.

“Construction Expenditures Budget” means the Construction Expenditures Budget
attached hereto as Exhibit B, as amended or modified with the prior approval of
Agent.

 

6



--------------------------------------------------------------------------------

“Construction Schedule” means the schedule of the estimated dates of
commencement and completion of the Project certified by Obligor to Agent and
approved by Agent prior to the date of this Agreement.

“Control” shall mean (i) the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise and
(ii) the ownership, direct or indirect, of no less than 51% of the voting
securities of such Person, and the terms Controlled, Controlling and Common
Control shall have correlative meanings.

“Crescent Lease” shall mean that certain Lease, dated as of June 5, 2008,
between Crescent Miami Center, LLC, as lessor, and Borrower, as lessee demising
premises located in the building commonly known as Miami Center and located at
201 South Biscayne, Boulevard, Miami, Miami-Dade County, Florida.

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, the Note, together with all interest accrued and unpaid thereon and all
other sums due to Lender in respect of the Loan, and any sums due under the
Note, this Agreement, the Mortgage or in any other Loan Document.

“Debt Service” means, as to any period with respect to which Debt Service is
being determined, the amount of Interest due for each such period.

“Debt Service Achievement Event” shall mean, following the occurrence of a Cash
Flow Sweep Trigger Event, the Property achieving a DSCR of more than 1:25:1.0
for two (2) consecutive Calendar Quarters.

“Default” means any event, condition or state of facts which would, if uncured
following the giving of notice or passage of any applicable cure period, or
both, constitute an Event of Default.

“Default Rate” means a per annum interest rate which shall from day to day be
equal to the lesser of (a) three and one-half of one percent (3.5%) in excess of
the Applicable Interest Rate and (b) the Maximum Rate.

“Deferred Maintenance Conditions” shall mean, collectively, the deferred
maintenance conditions and near-term capital requirements described on Schedule
1.1 attached hereto and made a part hereof.

“Deposit Account” means a deposit account owned by Obligor and blocked for the
benefit of Agent pursuant to a written agreement executed by Obligor, Agent and
the bank at which the account is maintained.

“Deposit Account Agreement” shall mean the Deposit Account Agreement, dated as
of the Closing Date, among Obligor, Agent and the Depositary Bank, for the
Deposit Account, relating to the collection and application of disbursements and
other payments from the Property Manager pursuant to the Property Management
Agreement.

 

7



--------------------------------------------------------------------------------

“Depositary Bank” shall mean the depositary bank under the Deposit Account
Agreement.

“Disqualified Transferee” shall mean any Person that, or any Person that
Controls, is Controlled by, or is under common Control with, a Person that,
(i) has (within the past ten (10) years) defaulted, or is now in default, beyond
any applicable cure period, of its material obligations, under any written
agreement with Lender or any Affiliate of Lender; (ii) has been convicted in a
criminal proceeding for a felony or a crime involving moral turpitude or that is
an organized crime figure or is reputed (as determined by Lender in its sole
discretion) to have substantial business or other affiliations with an organized
crime figure; (iii) has at any time filed a voluntary petition under the
Bankruptcy Code or any other federal or state bankruptcy or insolvency law;
(iv) as to which an involuntary petition has at any time been filed under the
Bankruptcy Code or any other federal or state bankruptcy or insolvency law;
(v) has at any time filed an answer consenting to or acquiescing in any
involuntary petition filed against it by any other Person under the Bankruptcy
Code or any other federal or state bankruptcy or insolvency law; (vi) has at any
time consented to or acquiesced in or joined in an application for the
appointment of a custodian, receiver, trustee or examiner for itself or any of
its property; (vii) has at any time made an assignment for the benefit of
creditors, or has at any time admitted its insolvency or inability to pay its
debts as they become due; or (viii) has been found by a court of competent
jurisdiction or other Governmental Authority in a comparable proceeding to have
violated any federal or state securities laws or regulations promulgated
thereunder.

“Dollar” and the sign “$” means lawful currency of the United States of America.

“DSCR” means, for any period, the quotient of Pro Forma Net Operating Income for
such period divided by Calculated Debt Service for such period; provided,
however, for purposes of determining DSCR, Pro Forma Net Operating Income shall
be based on trailing twelve (12) month Adjusted Operating Income, prorated for
the period in question.

“DSCR Default Event” shall mean the DSCR as of the end of any Calendar Quarter
falls below 1.10:1.0.

“Eligible Assignee” means (a) a Lender or any Affiliate of a Lender, (b) a
commercial bank having total assets in excess of $1,000,000,000, or (c) a
finance company or other financial institution which is regularly engaged in the
ordinary course of its business in making purchasing or investing in loans
similar in nature to the Loan, which has total assets in excess of $250,000,000,
has a net worth of at least $100,000,000 and which is otherwise acceptable to
Agent; provided, however, none of Obligor, any Guarantor, any member of Obligor
or any Affiliate of Obligor, any Guarantor or any member of Obligor shall be an
Eligible Assignee.

“Employee Benefit Plan” shall mean any employee pension benefit plan subject to
the provisions of Title IV of ERISA or subject to the minimum funding standards
under Part 3 of Title I of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which each Obligor or any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

 

8



--------------------------------------------------------------------------------

“Environmental Audit” means the Phase I Environmental Site Assessment dated
June 23, 2011 prepared by IVI Assessment Services, Inc.

“Environmental Indemnity” means that certain Environmental Indemnity dated as of
the Closing Date made by Obligor and Guarantor for the benefit of Agent.

“Equipment” shall have the meaning set forth in the Mortgage.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder by any Governmental
Authority, as from time to time in effect.

“ERISA Affiliate” means any organization, trade or business, or other
arrangement (whether or not incorporated) which is a member of a group of which
Obligor is also a member and which is treated as a single employer within the
meaning of IRC Section 414(b), (c), (m) or (o).

“ERISA Plan” means an employee benefit plan as defined in ERISA Section 3(3)
maintained for employees of Obligor or any ERISA Affiliate.

“Event(s) of Default” has the meaning set forth in Article VIII hereof.

“Existing Litigation” means the matters listed on Exhibit C attached hereto.

“Extension Option Conditions” means the following:

(i) Agent shall have received sixty (60) days prior notice of Obligor’s election
to exercise an extension option;

(ii) no Default or Event of Default under this Agreement or the other Loan
Documents exists at the time notice is given or on the first day of the
extension period;

(iii) concurrently with delivery of Obligor’s extension notice pursuant to
clause (i) above (x) with respect to the first twelve month extension, Obligor
has paid to Agent (who will in turn pay pro rata to the Lenders) an extension
fee equal to 15 basis points on the then current outstanding principal balance,
or (y) with respect to the second twelve month extension, Obligor has paid to
Agent (who will in turn pay pro rata to the Lenders) an extension fee equal to
20 basis points on the then current outstanding principal balance;

(iv) (x) with respect to the first twelve month extension, Obligor shall have
achieved a DSCR for the four (4) Calendar Quarters ending on June 30, 2016 of at
least 1.30:1.00, or (y) with respect to the second twelve month extension,
Obligor shall have achieved a DSCR for four (4) Calendar Quarters ending on
June 30, 2017, of at least 1.35:1.00;

 

9



--------------------------------------------------------------------------------

(v) with respect to the first twelve month extension, the then-current unpaid
principal balance of the Loan shall not exceed sixty percent (60%) of the fair
market value of the Property as determined pursuant to an updated Appraisal
obtained by Agent at Obligor’s expense; provided, however, in the event the
Property does not meet the 60% appraisal test, Obligor shall have the option,
within 30 days of Agent’s receipt of such updated Appraisal (but in any event
prior to the first day of such extension term), of either: (a) permanently
paying down the principal of the Loan in an amount that will reduce the Loan to
a maximum 60% of the fair market value of the Property as determined pursuant to
such new Appraisal; or (b) posting an irrevocable letter of credit acceptable in
form and substance to Agent equal to such required pay-down amount.

“FATCA” means Sections 1471 through 1474 of the Code and any regulations
(whether final, temporary or proposed) that are issued thereunder or official
government interpretations thereof.

“Federal Funds Rate” shall mean for any day, a fluctuating interest rate equal
for each day during such period to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by Agent from three Federal funds brokers of recognized standing
selected by Agent. Agent’s determination of such rate shall be binding and
conclusive absent manifest error.

“Federal Reserve Bank Pledge” has the meaning set forth in Section 10.1 hereof.

“FF&E” shall have the meaning set forth in the Property Management Agreement. In
the event the term “FF&E” is not used in the Property Management Agreement,
“FF&E” shall be deemed to refer to whatever term is used in the Property
Management Agreement to describe the furniture, fixtures and Equipment for the
Property.

“FF&E Reserve Account” has the meaning set forth in Section 7.2(a) hereof.

“Financing Statements” means financing statements in accordance with the
applicable uniform commercial code to be filed with the appropriate state and/or
county offices for the perfection of a security interest in the Collateral.

“Fiscal Year” means for any Person, the annual period such Person employs for
accounting purposes, which shall be the calendar year, or such other period as
such Person may designate.

“GAAP” means those generally accepted accounting principles and practices which
are recognized as such by the American Institute of Certified Public Accountants
or by the Financial Accounting Standards Board or through appropriate boards or
committees thereof after the Closing Date, and which are consistently applied
for all periods, so as to properly reflect the financial position of a Person,
as appropriately modified by the Uniform System except that any accounting
principle or practice required or permitted to be changed by the Financial
Accounting

 

10



--------------------------------------------------------------------------------

Standards Board (or other appropriate board or committee of that Board) in order
to continue as a generally accepted accounting principle or practice may be so
changed, so long as such required or permitted change shall not have the effect
of permitting Obligor’s compliance with any financial covenants or performance
tests contained in this Loan Agreement when without such change, Obligor would
not so comply.

“Governmental Authority” means any federal, state, county, municipal, parish,
provincial or other government, or any department, commission, board, court,
agency, committee, whether of the United States of America or any other country,
or any instrumentality of any of them, or any other political subdivision
thereof.

“Guarantor” means, collectively, Sponsor and Operating Lessee.

“Guaranty” means that certain Non-Recourse Carveout Guaranty Agreement executed
by Guarantor in favor of Agent and Lenders dated as of the date hereof.

“Holding Account” shall have the meaning given such term in Section 7.1 hereof.

“Improvements” shall have the meaning set forth in the Mortgage.

“Incentive Fee” shall mean the “Incentive Management Fee” as defined in the
Property Management Agreement.

“Incentive Management Fee Reserve Account” shall have the meaning set forth in
Section 7.2 hereof.

“Indebtedness” means, with respect to any Person, (a) all indebtedness for
borrowed money, including all loans made to such Person, or for the deferred
purchase price of property or services (including all obligations, contingent or
otherwise in connection with letter of credit facilities, acceptance facilities
or other similar facilities), (b) all obligations evidenced by bonds, notes,
debentures or other similar instruments, (c) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (d) all capital lease obligations,
(e) all obligations, contingent or otherwise in connection with indemnities,
hold harmless agreements and similar arrangements and in connection with
interest rate exchange agreements and similar instruments, and (f) all
Indebtedness of the nature referred to in clauses (a) through (e) above of
another Person guaranteed directly or indirectly or secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any lien, security interest or other charge or encumbrance upon
or in property (including accounts and contract rights) owned by the Person with
respect to whom Indebtedness is being determined, even though such Person has
not assumed or become liable for the payment of such Indebtedness.

“Independent Director” means a duly appointed member of the board of directors
or board of managers reasonably satisfactory to Agent who shall not have been at
the time of such individual’s appointment and while serving as an Independent
Director, and who may not have been at any time during the preceding five years
(i) an equity holder, member, partner or

 

11



--------------------------------------------------------------------------------

director (other than an Independent Director or manager of an Affiliate of
Obligor that is required to be a single purpose bankruptcy remote entity) of, or
an officer or employee of, any Obligor, Sponsor, or any of their respective
equity holders or Affiliates, (ii) based on information provided by such
individual and reasonably believed by Obligor, a creditor or customer of, or
supplier or service provider (including a provider of professional services) to,
Obligor, Sponsor, or any of their respective equity holders, members or
Affiliates (other than a company that provides professional independent managers
and which also provides other services to Obligor or such Obligor’s equity
holders, members or Affiliates in the ordinary course of business), (iii) a
member of the immediate family of any such equity holder, member, partner,
officer, employee, creditor, supplier, service provider or customer or a member
of the immediate family of any other director of such entity or (iv) under
common control with the Persons in (i) - (iii) above.

“Indemnitee” has the meaning set forth in Section 4.15 hereof.

“Insurance Policies” means, in addition to any insurance required to be
maintained by Obligor pursuant to the Property Management Agreement and any Loan
Document, the insurance policies and coverage relating to the Premises set forth
on Exhibit D hereto.

“Insurance Review” means a review of the Insurance Policies done by Omega Risk
Management LLC for the benefit of Agent and Lenders and any updated or amended
review of Insurance Policies for the benefit of Agent.

“Interest” means interest payable on the outstanding principal balance of the
Loan at the Applicable Interest Rate or Default Rate, as applicable.

“Interest Rate Agreement” means an Interest Rate Protection Product purchased by
Obligor and satisfactory to Agent.

“Interest Rate Protection Product” means a swap, cap, collar or other interest
rate hedging product.

“IRC” means the Internal Revenue Code of 1986, as amended.

“Lease” shall mean any lease, sublease, sub-sublease, license, letting,
concession, occupancy agreement or other agreement (whether written or oral and
whether now or hereafter in effect), existing as of the Closing Date or
hereafter entered into by Obligor or Property Manager, pursuant to which any
Person is granted a possessory interest in, or right to use or occupy all or any
portion of any space in the Property, and every modification, amendment or other
agreement relating to such lease, sublease, sub-sublease, or other agreement
entered into, in accordance with the terms of the Loan Documents, in connection
with such lease, sublease, sub-sublease, or other agreement, and every guarantee
of the performance and observance of the covenants, conditions and agreements to
be performed and observed by the other party thereto. Notwithstanding the
foregoing, Leases shall exclude the Operating Lease and the Property Management
Agreement.

“Legal Requirements” means all laws, ordinances, rules, regulations, codes,
orders and directives of any Governmental Authority applicable to Obligor, any
member of

 

12



--------------------------------------------------------------------------------

Obligor, any Guarantor, Agent, Lenders, the Premises, including all applicable
licenses, building codes, zoning and subdivision ordinances, flood disaster,
health and environmental laws and regulations, and the Americans with
Disabilities Act of 1990, Pub. L. No. 89-670, 104 Stat. 327 (1990), as amended,
and all regulations promulgated pursuant thereto.

“Lenders” has the meaning given such term in the first paragraph of this Loan
Agreement.

“Lessee Guaranty” means that certain Guaranty executed by Operating Lessee in
favor of Agent and Lenders dated as of the date hereof.

“LIBOR Rate” means the sum of (a) the London Interbank Offered Rate for Dollar
deposits in an amount comparable to the then outstanding principal balance of
the Loan as appearing on Reuters LIBOR 01 at approximately 11:00 A.M. London
time (or as soon thereafter as practicable) on the day which is two (2) Business
Days prior to the first day of the applicable LIBOR Rate Period and with respect
to which the LIBOR Rate is being determined for a time period equal to, or if no
equal time period is so appearing on Reuters LIBOR 01, the time period so
appearing which is most approximately equal to, such LIBOR Rate Period and
(b) the LIBOR Rate Margin. Each determination of the London Interbank Offered
Rate by Agent shall be conclusive and binding upon Obligor, absent manifest
error.

“LIBOR Rate Margin” shall mean three and one-half of one percent (3.50%).

“LIBOR Rate Period” shall be a period of (a) one (1) month, three (3) months or
six (6) months or (b) such other length as Obligor and Agent shall agree.
Obligor shall designate the LIBOR Rate Period with respect to each Payment Date
by notice to Agent prior to 3:00 p.m. (Central Europe Time) on the date
(inclusive of the date of designation) that is not less than three (3) Business
Days prior to the Payment Date. If Obligor fails to timely notify Agent of
Obligor’s election of a LIBOR Rate Period, the LIBOR Rate Period shall
automatically convert to a one (1) month LIBOR Rate Period. In each case:

(i) if any LIBOR Rate Period would otherwise end on a day which is not a
Business Day, such LIBOR Rate Period shall be extended to the next succeeding
Business Day;

(ii) any LIBOR Rate Period which would otherwise extend beyond the Maturity Date
shall end on the Maturity Date;

(iii) any LIBOR Rate Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such LIBOR Rate Period) shall, subject to clauses
(i) and (ii) above, end on the last Business Day of a calendar month; and

(iv) any election of a LIBOR Rate Period shall apply to the entire Loan (or so
much thereof as may then be outstanding).

“Lien” means any lien (including any mechanic’s, judgment or tax lien),
mortgage, deed of trust, security interest, assignment, pledge or encumbrance,
or conditional sale

 

13



--------------------------------------------------------------------------------

or title retention agreement or lease in the nature thereof, or any other
interest in property designed to secure the repayment of indebtedness or the
performance of an obligation, whether arising by agreement or under any statute
or law, or otherwise.

“Loan” means the loan made by Lenders to Obligor pursuant to this Loan
Agreement.

“Loan Agreement” means, as defined in the first paragraph of this Loan
Agreement, this Loan Agreement.

“Loan Documents” means, collectively, this Loan Agreement, the Note, the
Mortgage, the Financing Statements, the Assignment of Agreements, the
Environmental Indemnity, the Guaranty, the Lessee Guaranty, the Completion
Guaranty, the Obligor Certificate and such other documents, agreements and
instruments evidencing, securing or pertaining to the Obligations, or any part
thereof executed on or about the Closing Date by Obligor, any member of Obligor,
or any Guarantor or, as shall, from time to time thereafter be executed and
delivered by Obligor, any member of Obligor, any Guarantor or any other Person,
in each case pursuant to or in connection with the Loan or any other Loan
Document.

“Loan Fee Letter” means that certain “Loan Fee Letter” dated as of the Closing
Date between Agent and Obligor pertaining to the Upfront Fee and the
Administration Fee.

“Loan Limit” means, unless reduced pursuant to the terms of this Agreement,
Eighty-Five Million Dollars ($85,000,000.00).

“Long-Term Agreement” means any contract or agreement with an unexpired term
(inclusive of extension periods) in excess of one year; provided that any
contract or agreement which may be terminated by Obligor without cause and
without penalty on sixty (60) days’ advance notice or less shall not be a
Long-Term Agreement for purposes hereof.

“Low DSCR Period” shall mean the period of time commencing upon the occurrence
of a Cash Flow Sweep Trigger Event and continuing thereafter unless and until
the occurrence of a Debt Service Achievement Event.

“Manager Accounts” accounts with respect to the Property maintained by the
Property Manager pursuant to the Property Management Agreement.

“Material Adverse Effect” means (a) as referring to Obligor, a material adverse
effect on Obligor’s business, property, including the Premises, assets,
operations, condition (financial or otherwise) taken as a whole or which would
materially and adversely affect Obligor’s ability to perform its obligations
under this Loan Agreement or any other Loan Document, and (b) as to any other
Person, a material adverse effect on such Person’s business, property, assets,
operations, condition (financial or otherwise) taken as a whole or which would
materially and adversely affect such Person’s ability to perform its obligations
under any Loan Document to which such Person is a party.

“Material Agreements” means the Condominium Documents, the Crescent Lease, the
agreements listed on Schedule 1.3 hereto and all Construction and Operating
Agreements

 

14



--------------------------------------------------------------------------------

relating to the Property or any portion thereof, or otherwise imposing
obligations on Obligor, (a) which has an unexpired term of one year or less and
under which Obligor would have the obligation to pay more than $500,000 or
(b) is a Long-Term Agreement requiring Obligor to pay more than $500,000 in any
twelve-month period or more than $1,000,000 in the aggregate during the term
thereof; provided, however, that Material Agreements shall include any Long-Term
Agreement not identified on Schedule 1.3 and under which (1) the aggregate
payments required to be made by Obligor exceed $250,000, and (2) the aggregate
payments required to be made by Obligor, when aggregated with all the payments
required to be made by such Obligor under all such other Long-Term Agreements
not included on Schedule 1.3, would exceed either (x) $500,000 in any
twelve-month period or (y) $1,000,000 in the aggregate. Notwithstanding the
foregoing, Material Agreements shall not include the Property Management
Agreement or the Operating Lease.

“Material Alteration” shall mean any Alteration (other than with respect to
replacements of FF&E that are funded from reserves for FF&E reserved for
hereunder or under the Property Management Agreement by the Property Manager) to
be performed by or on behalf of Obligor at the Property the cost of which
(including, without limitation, construction costs and costs of architects,
engineers and other professionals) as reasonably estimated by an Independent
Architect, exceeds the Threshold Amount.

“Maturity Date” means July 6, 2016, or any earlier date on which the Loan shall
become due, whether by acceleration or otherwise. Notwithstanding the foregoing,
the Obligor shall have the right to extend the Maturity Date of the Loan for two
(2) additional periods of twelve (12) months each provided that the applicable
Extension Option Conditions shall have been satisfied at the time Obligor seeks
to exercise either extension option, and in the event of such extensions, the
term “Maturity Date” shall refer to the twelfth or twenty-fourth month
anniversary of the date set forth above, as applicable.

“Maximum Rate” means the maximum interest rate, if any, that at any time, or
from time to time, may be contracted for, taken, reserved, charged, or received
on the Loan under applicable law.

“Mortgage” means that certain Fee and Leasehold Mortgage, Assignment of Leases
and Rents and Security Agreement (including Fixture Filing) dated as of the
Closing Date and executed by Obligor in favor of Agent.

“Monthly FF&E Reserve Amount” shall mean, as of any specified date, the excess,
if any, of (a) 4.0% of Adjusted Operating Income of the Property, for the
calendar month then most recently ended, over (b) the amount paid, reserved or
withheld by the Property Manager in accordance with the terms of the Property
Management Agreement for capital expenditures in respect of FF&E for the same
calendar month (it being expressly agreed by the parties hereto for purposes
hereof that a mere book entry of an amount shall not be deemed to be the
payment, reserve or withholding of such amount).

“Monthly Incentive Fee Reserve Amount” shall mean, as of any specified date, the
excess, if any, of (a) the Incentive Fees owed to the Property Manager accruing
for the previous calendar month (computed in accordance with the Property
Management Agreement on

 

15



--------------------------------------------------------------------------------

the basis of budgeted annual operating performance, as reasonably modified by
Agent from time to time on the basis of actual operating performance), over
(b) the amount paid, reserved or withheld by the Property Manager in accordance
with the terms of the Property Management Agreement for Incentive Fees for the
same calendar month (it being expressly agreed by the parties hereto for
purposes hereof that a mere book entry of an amount shall not be deemed to be
the payment, reserve or withholding of such amount).

“Multiemployer Plan” shall mean at any time a “multiemployer plan” (as defined
in Section 4001(a)(3) of ERISA) subject to Title IV of ERISA, (a) to which
Obligor of any ERISA Affiliate is making or accruing an obligation to make
contributions, or (b) with respect to which Obligor or any ERISA Affiliate could
be subjected to any liability under Title IV of ERISA.

“Note” means that certain Promissory Note in the original principal amount of
Eighty-Five Million and 00/100 ($85,000,000) Dollars dated as of the Closing
Date made by Borrower in favor of Agent.

“Obligations” means, collectively, all present and future indebtedness,
obligations, duties and liabilities of Obligor and Guarantor to Agent or Lenders
arising pursuant to this Loan Agreement, the Note, the Lessee Guaranty or the
other Loan Documents, and all interest accruing thereon, and reasonable
attorneys’ fees and disbursements incurred in the drafting, negotiation,
enforcement or collection thereof, regardless of whether such indebtedness,
obligations, duties or liabilities are direct, indirect, fixed, contingent,
joint, several or joint and several.

“Obligor” has the meaning set forth in the first paragraph of this Loan
Agreement.

“Obligor Certificate” means that certain certificate dated as of the Closing
Date made by Obligor in favor of Agent which is among the Loan Documents
delivered pursuant to Article VI hereof.

“Officer’s Certificate” shall mean a certificate made by an individual
authorized to act on behalf of Obligor and, to the extent applicable, any
constituent Person with respect to Obligor. Without limiting the foregoing, if
the individual signing the certificate is doing so on behalf of a corporation,
then such individual shall hold the office of President, Vice President or Chief
Financial Officer (or the equivalent) with respect to such corporation.

“Operating Expenses” shall mean, for any specified period, on an accrual basis,
all expenses incurred by or on behalf of Obligor (or by a Property Manager for
the account of Obligor) during such period in connection with the ownership or
operation of the Property, including costs (including labor) of providing
services including rooms, food and beverage, telecommunications, garage and
parking and other operating departments, as well as real estate and other
business taxes, rental expenses, insurance premiums, utilities costs,
administrative and general costs, repairs and maintenance costs, franchise fees,
management fees and other costs and expenses relating to the Property, four
percent (4%) of Adjusted Operating Income on account FF&E expenditures and legal
expenses incurred in connection with the operation of the Property, determined,
in each case (other than with respect to FF&E expenditures), in accordance

 

16



--------------------------------------------------------------------------------

with GAAP. “Operating Expenses” shall not include (i) depreciation or
amortization or other noncash items, (ii) the principal and interest on the
Note, (iii) income taxes or other taxes in the nature of income taxes, (iv) the
cost of any FF&E expenditures (other than amounts deposited into the applicable
hotel operating account for FF&E expenditures, which shall be considered an
“Operating Expense” as used herein) or any Capital Expenditures, or
(v) distributions to the members in Obligor. Expenses that are accrued as
Operating Expenses during any period shall not be included in Operating Expenses
when paid during any subsequent period.

“Operating Lease” shall mean that certain Lease Agreement, dated as of April 1,
2005, between Borrower, as lessor, and DTRS Michigan Avenue/Chopin Plaza Sub,
LLC, as assigned by DTRS Michigan Avenue/Chopin Plaza Sub, LLC to Operating
Lessee by Assignment and Assumption of Lease and Lessor Consent, dated as of
October 6, 2006, and as further amended pursuant to a certain First Amendment to
Lease Agreement Intercontinental Hotel Miami, dated as of January 1, 2011,
together with any further amendments thereto to the extent permitted pursuant to
this Agreement.

“Operating Lessee” shall mean DTRS Intercontinental Miami, LLC, a Delaware
limited liability company, together with its successors and assigns as permitted
hereunder.

“Organizational Documents” means, (a) for any corporation, the Articles of
Incorporation and by-laws of such corporation and all amendments thereto,
(b) for any general or limited partnership, the general or limited partnership
agreement, as the case may be, with all amendments thereto, together with if
appropriate, a certificate of limited partnership and all amendments thereto,
and (c) for any limited liability company, the operating agreement and any other
agreements governing the organization of the limited liability company and the
management of its business and affairs, and all amendments thereto.

“Participant” has the meaning set forth in Section 10.1(b) hereof.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001, as the same may be amended from time to time, and corresponding
provisions of future laws.

“Payment Date” means the sixth (6th) day of each month or, if the sixth
(6th) day of any month is not a Business Day, the next Business Day following
the sixth (6th) day of such month. “Payment Date” shall also include such
earlier date, if any, on which the unpaid principal amount of the Loan is paid
in full.

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any Person
succeeding to any or all of its functions under ERISA.

“Permits” means, collectively, all certificates, including certificates of
occupancy and certificates of compliance, authorizations, franchises, consents
and approvals given by and licenses and permits issued by Governmental
Authorities which are required for or pursuant to this Loan Agreement, the other
Loan Documents, the Leases, all Legal Requirements and all Permitted
Encumbrances, and for the performance and observance by Obligor of all
agreements, provisions and conditions of Obligor contained in this Loan
Agreement, the other Loan Documents, the Leases, all Legal Requirements and all
Permitted Encumbrances, at any time in effect, including the Permits set forth
on Exhibit E hereto.

 

17



--------------------------------------------------------------------------------

“Permitted Affiliate Arrangements” means any contracts for the providing of
goods and services to or for the benefit of Obligor, including in connection
with the construction and development of the Property, in each case entered into
by or between Obligor and any Affiliate of Obligor in the ordinary course of
Obligor’s business and upon fair and reasonable terms which are fully disclosed
to, and approved by, Agent and are no more onerous to Obligor than Obligor would
obtain in a comparable arm’s length transaction with a Person not its Affiliate,
or not a partner, member, shareholder, director or employee of Obligor or any
Guarantor.

“Permitted Encumbrances” means, collectively, those matters set forth in
Exhibit F hereto and any other Liens as may be consented to in writing by Agent.

“Permitted Indebtedness” shall mean (i) the Debt, (ii) Trade Payables incurred
in the ordinary course of any Obligor’s business, paid by such Obligor within
sixty (60) days of incurrence and in fact not more than sixty (60) days
outstanding (subject to such Obligor’s right to contest the same in accordance
with this Agreement) provided that in no event and at no time shall the
aggregate amount of such Trade Payables exceed two percent (2.0%) of the then
outstanding principal balance of the Debt, (iii) purchase money indebtedness and
capital lease obligations incurred in the ordinary course of business but in no
event shall the annual scheduled debt service on such indebtedness or
obligations exceed the aggregate amount of $600,000, (iv) any Management Fees
not yet due and payable under the Property Management Agreement, (v) Taxes not
yet due and payable or delinquent or which are being diligently contested in
good faith in accordance with Section 4.4 hereof, (vi) indebtedness relating to
Liens in respect of property or assets imposed by law which were incurred in the
ordinary course of business, such as carriers’, warehousemen’s, landlord’s,
mechanic’s, materialmen’s, repairmen’s and other similar Liens arising in the
ordinary course of business, and Liens for workers’ compensation, unemployment
insurance and similar programs, in each case arising in the ordinary course of
business which are either not yet due and payable or being diligently contested
in good faith in accordance with Section 4.4 hereof, (vii) amounts payable in
the ordinary course of business (and not as a result of Obligor’s delinquency or
default) pursuant to Permitted Encumbrances, (viii) with respect to Guarantor,
the Liens and security interests in ownership interests in Guarantor created by
and otherwise permitted under the Revolver Loan Documents and (ix) such other
unsecured indebtedness approved by Agent in its sole discretion.

“Permitted Obligor Transferee” shall mean any entity (i) that is experienced in
owning and operating properties similar to the Property, (ii) (a) with a net
worth, as of a date no more than six (6) months prior to the date of the
transfer of at least $1 Billion and (b) who, immediately prior to such transfer,
controls, together with its Close Affiliates real estate equity assets of at
least $1 Billion, (iii) which, together with its Close Affiliates, own or have
under management or act as the exclusive fund manager or investment advisor, at
the time of the transfer, not fewer than 20 first class full service resort or
business hotel properties (excluding the Property) containing not fewer than
5,000 hotel rooms in the aggregate, (iv) that is not a Disqualified Transferee,
(v) with respect to which a transfer of the Property is permitted pursuant to
the Property Management Agreement and (vi) with respect to which a transfer of
the Property would not cause Agent or any Lender to be in violation of any
applicable law or regulation including, without limitation, those relating to
lending limitations or restrictions.

 

18



--------------------------------------------------------------------------------

“Permitted Revolver Loan Transfer” shall mean (a) a pledge of direct and/or
indirect equity interests in Guarantor to secure the Revolver Loan, and (b) any
foreclosure (or transfer in lieu thereof) of such pledge of direct and/or
indirect equity interests in Guarantor pursuant to the Revolver Loan Documents,
provided that the acquirer at foreclosure (or transfer in lieu thereof)
(i) shall be the Revolver Loan lender, or (ii) shall be a Permitted Obligor
Transferee or Pre-Approved Obligor Transferee, subject in the case of clause
(ii) to the requirement that Obligor deliver to Agent a nonconsolidation opinion
satisfactory to Agent with respect to any Person having more than a 49% direct
or indirect equity interest in Guarantor.

“Permitted Substitute Guarantor” shall mean any Person that qualifies as a
Permitted Obligor Transferee and otherwise complies with the financial covenants
of Guarantor set forth in Section 4.28 of this Agreement.

“Person” means any individual, corporation, limited liability company, general
partnership, limited partnership, joint venture, association, joint stock
company, trust, unincorporated organization, government or any agency or
political subdivision thereof, or any other form of entity.

“Personal Property” has the meaning set forth in the Mortgage.

“Pre-approved Transferee” shall mean any of the entities set forth on Exhibit M
hereof, or any Close Affiliates thereof, provided any of the foregoing entities
or their Close Affiliates shall only be a “Pre-approved Transferee” if (i) such
entity continues to be Controlled by substantially the same Persons Controlling
such entity as of the Closing Date or if such Preapproved Transferee is a
publicly traded company, such Pre-approved Transferee continues to be publicly
traded on an established securities market, (ii) there has been no material
adverse change in the financial condition or results of operations of such
entity since the Closing Date, (iii) such entity and its Close Affiliates
together own, have under management or act as the exclusive fund manager or
investment advisor, at the time of the transfer, not fewer than twenty
(20) first class full service resort or business hotel properties (excluding the
Property) containing not fewer than 5,000 hotel rooms in the aggregate and
(iv) any transfer of the Property to such transferee would not cause Agent or
any Lender to be in violation of any applicable law or regulation including,
without limitation, those relating to lending limitations or restrictions.

“Premises” means the parcel of land commonly known as Miami, Florida, as more
particularly described in Exhibit A attached hereto, together with the
improvements now or hereafter located thereon.

“Pro Forma Net Operating Income” means on a trailing basis for the period in
question the sum of (i) Adjusted Operating Income of the Property for such
period minus (ii) Operating Expenses of the Property for such period.

“Project” means planned comprehensive guestroom renovation (a) which commenced
in the second Calendar Quarter of 2011, (b) which is scheduled for completion by
the end of 2012 and (c) the scope and cost of which will be substantially
consistent with the Construction Expenditures Budget, as amended or modified
from time to time with the reasonable approval of Agent.

 

19



--------------------------------------------------------------------------------

“Property” means the “Mortgaged Property” as such term is defined in the
Mortgage.

“Property Management Agreement” means that certain Management Agreement, dated
as of April 1, 2005, between Operating Lessee and Property Manager, as amended
pursuant to that certain First Amendment To The Intercontinental Miami Hotel
Management Agreement, dated as of August 27, 2010 (as the same may be amended,
modified or supplemented from time to time in accordance with the terms thereof)
and any replacement management agreement that constitutes an Acceptable Property
Management Agreement.

“Property Manager” shall mean shall mean IHG Management (Maryland), LLC, a
Maryland limited liability company.

“Property Report” means the Property Condition and Environmental Due Diligence
Report of IVI Due Diligence Services, Inc. delivered to Agent prior to the
Closing Date.

“Quarterly Compliance Statement” has the meaning set forth in
Section 4.1(a)(vii) hereof.

“Rating Agency” has the meaning set forth in Section 10.1(c) hereof.

“Recorded Documents” has the meaning set forth in Section 3.21 hereof.

“Recourse Liability Events” means, collectively, any or all of the following:

(a) fraud or material misrepresentation on the part of Obligor or Guarantor;

(b) willful misconduct on the part of Obligor;

(c) application of operating revenues, insurance proceeds, condemnation awards,
or other proceeds of the disposition of all or any portion of the Collateral,
including Rents and security deposits or other sums held in any Account in
contravention of this Loan Agreement or any other Loan Document, including any
distributions or payments made by Obligor in violation of Section 5.9 hereof;

(d) the withdrawal or other removal of any sums held in any Account in violation
of this Loan Agreement or any other Loan Document;

(e) all costs and expenses of any nature (including attorneys’ fees and
disbursements and expenses of third-party professionals or receivers) paid or
incurred by Agent or Lenders in connection with or arising out of the
enforcement of the Loan or any of the Loan Documents or any bankruptcy or
insolvency proceeding filed by or against Obligor or Guarantor;

 

20



--------------------------------------------------------------------------------

(f) the imposition of all transfer taxes and/or fees by a Governmental Authority
as a result of (i) the transfer of the Property or any portion thereof,
including pursuant to a foreclosure, deed in lieu of a foreclosure or otherwise,
or (ii) any bankruptcy or insolvency proceeding filed by or against Obligor or
Guarantor;

(g) any Liens arising due to the action or inaction of Obligor and having
priority as to the Collateral over the Liens securing the Obligations; and

(h) the incurrence of any intentional physical waste of or to the Property or
any portion thereof (except if caused by Obligor’s insufficiency of funds),
ordinary wear and tear excepted.

“Rents” shall mean all rents, rent equivalents, moneys payable as damages
pursuant to a Lease or in lieu of rent or rent equivalents, royalties (including
all oil and gas or other mineral royalties and bonuses), income, receivables,
receipts, revenues, deposits (including security, utility and other deposits),
accounts, cash, issues, profits, charges for services rendered, and other
consideration of whatever form or nature received by or paid to or for the
account of or benefit of Obligor or its agents or employees from any and all
sources arising from or attributable to the Property and/or the use and
occupancy thereof, including, without limitation, all room rents related to
overnight occupancy of guests at the Property, all banquet, conference or other
room rentals, all greens fees for the use of golf courses, fees or
considerations of any sort, credit card receivables, and all deposits of money
as advance rent, for security or as earnest money or as down payment or deposit
for the reservation of rooms or other facilities in the Property and any
obligations now existing or hereafter arising or created out of the sale, lease,
sublease, license, concession or other grant of the right of the use and
occupancy of property or rendering of services by Obligor and proceeds, if any,
from business interruption or other loss of income insurance.

“Rent Roll” has the meaning set forth in Section 3.22 hereof.

“Rents” has the meaning set forth in the Mortgage.

“Required Lenders” means, at any time, Lenders holding an outstanding principal
balance of the Loan representing greater than 50% of the then outstanding
principal balance of the Loan.

“Reserve Account” has the meaning set forth in Section 7.2 hereof.

“Revolver Loan” shall mean that certain revolving credit facility from DEUTSCHE
BANK TRUST COMPANY AMERICAS, as the administrative agent for itself and the
other financial institutions as are or may become parties to the Revolver Loan
Documents to Strategic Hotel Funding, L.L.C., evidenced by that certain Credit
Agreement, dated as of June 30, 2011, between DEUTSCHE BANK TRUST COMPANY
AMERICAS, as the administrative agent for itself and the other financial
institutions as are or may become parties to the Revolver Loan Documents and
Strategic Hotel Funding, L.L.C., as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

21



--------------------------------------------------------------------------------

“Revolver Loan Documents” means the documents evidencing and securing the
Revolver Loan, as any of the foregoing may be modified, amended, extended,
supplemented, restated or replaced from time to time.

“Single Purpose Entity” shall mean a Person which:

(a) is formed solely for the purpose of acquiring and directly holding an
ownership interest in or leasing one or more of the Properties or an ownership
interest in Borrower or Operating Lessee,

(b) does not engage in any business unrelated to the Property or the ownership
of Obligor,

(c) does not have any assets other than those related to its interest in the
Property or Obligor, as the case may be, or any indebtedness other than
Permitted Indebtedness,

(d) has books, records, accounts, financial statements, stationery, invoices and
checks which are separate and apart from those of any other Person,

(e) is subject to and complies with all of the limitations on powers and
separateness requirements set forth in Section_3.36 hereof and in the
Organizational Documents of Obligor or the Obligor’s SPE Member (if any), as the
case may be, as of the Closing Date,

(f) holds itself out as being a Person separate and apart from each other
Person, conducts its business in its own name and exercises reasonable efforts
to correct any known misunderstanding actually known to it regarding its
separate identity,

(g) pays its own liabilities out of its own funds and reasonably allocates any
overhead for shared office space,

(h) has no obligation to indemnify its officers, directors or partners except to
the extent any liability therefor is fully subordinated to the Obligations and
will not constitute a claim against it in the event that cash flow in excess of
the amount required to pay the Loan is insufficient to pay such obligation;

(i) maintains a sufficient number of employees in light of its contemplated
business operations, and

(j) in the case of a limited partnership, observes all applicable limited
partnership formalities in all material respects, has at all times a corporate
general partner that is a Single-Purpose Entity, and has a limited partnership
agreement which provides that for so long as the Loan is outstanding and the
limited partnership’s assets shall continue to be subject to the Liens securing
the Debt, the limited partnership shall not take any of the following actions:

(i) to the fullest extent permitted by law, the dissolution, liquidation,
consolidation, merger or sale of all or substantially all of the assets of
Borrower or Operating Lessee, except in connection with the sale of the Property
as permitted hereunder,

 

22



--------------------------------------------------------------------------------

(ii) the engagement by the Borrower or Operating Lessee in any business other
than the ownership, maintenance and operation of the Property,

(iii) the filing, or consent to the filing, of a bankruptcy or insolvency
petition, any general assignment for the benefit of creditors or the institution
of any other insolvency proceeding, or the seeking or consenting to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official for Obligor or Operating Lessee or a
substantial portion of their assets, without the unanimous vote of all partners
of the limited partnership, and

(iv) the amendment or modification of any provision of its limited partnership
agreement or certificate of limited partnership that adversely affects any of
the requirements for qualifying as a “Single-Purpose Entity” (except as required
by law); or

(k) in the case of a corporation, observes all applicable corporate formalities
in all material respects, has at all times at least two (2) Independent
Directors on its Board of Directors, and has a Certificate of Incorporation
which provides that for so long as the Loan is outstanding and the corporation’s
assets continue to be subject to the Liens securing the Debt, the corporation
shall not take or consent to, as the case may be, any of the following actions:

(i) to the fullest extent permitted by law, the dissolution, liquidation,
consolidation, merger or sale of all or substantially all of its assets or the
assets of Obligor, except in connection with the sale of the Property as
permitted hereunder,

(ii) the engagement by Obligor in any business other than the ownership,
maintenance and operation of the Property or the engagement by it in any
business other than the ownership of a membership interest in Obligor,

(iii) the filing, or consent to the filing, of a bankruptcy or insolvency
petition, any general assignment for the benefit of creditors or the institution
of any other insolvency proceeding, or the institution of any other insolvency
proceeding, or the seeking or consenting to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator, custodian or any similar official,
in each case with respect to it or Obligor without the unanimous vote of all
members of its board of directors, and

(iv) the amendment or modification of any provision of its certificate of
incorporation or, if such corporation is the SPE Member or general partner of
Obligor, such Obligor’s limited liability company agreement or limited
partnership agreement, as applicable, or certificate of formation or certificate
of limited partnership, as applicable, that adversely affects any of the
requirements for qualifying as a “Single-Purpose Entity” (except as required by
law); or

(l) in the case of a limited liability company, observes all applicable limited
liability company formalities in all material respects, has at all times either
(A) a corporate member that is a Single-Purpose Entity or (B) two
(2) Independent Directors, and has a limited liability company agreement which
provides that for so long as the Loan is outstanding and the limited liability
company’s assets continue to be subject to the Liens securing the Debt, (1) the

 

23



--------------------------------------------------------------------------------

bankruptcy of any member (including the sole economic member) will not result in
a dissolution of such Single-Purpose Entity, and (2) the limited liability
company shall not take any of the following actions:

(i) to the fullest extent permitted by law, the dissolution, liquidation,
consolidation, merger or sale of all or substantially all of the assets of
Obligor, except in connection with the sale of the Property as permitted
hereunder,

(ii) the engagement by any Obligor in business other than the ownership,
maintenance and operation of the Property,

(iii) the filing, or consent to the filing, of a bankruptcy or insolvency
petition, any general assignment for the benefit of creditors or the institution
of any other insolvency proceeding, or the seeking or consenting to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official for Obligor or a substantial portion of its
assets, without the unanimous vote of all members of the limited liability
company’s board of directors (including the members who are Independent
Directors, if applicable), and

(iv) the amendment or modification of any provision of its limited liability
company agreement or certificate of formation that adversely affects any of the
requirements for qualifying as a “Single-Purpose Entity” (except as required by
law).

“SPE Member” shall have the meaning set forth in Section 3.36 hereof, provided,
however, any reference herein or in any other Loan Document to “SPE Member”
shall be disregarded for any period during which Borrower and Operating Lessee
satisfy the condition in Section 3.36(xv)(b).

“Spindle Easement” shall mean that certain Easement Agreement, dated as of
March, 2005, between Inter-Continental Florida Limited Partnership and
Inter-Continental Florida Partner Corp., recorded in Official Records Book
23248, Page 1377 of the public records of Dade County, Florida.

“Sponsor” shall mean Strategic Hotel Funding L.L.C.

“STAR Report” shall mean (a) a quarterly Smith Travel Accommodations Report
compiled by Smith Travel Research, or (b) should Smith Travel Research cease to
compile such reports, a quarterly report containing similar data compiled by a
nationally-recognized lodging industry information source which is reasonably
acceptable to Agent and (except during any period following the occurrence and
during the continuation of an Event of Default) Obligor.

“Survey” means that certain survey dated October 6, 2004 and certified to Agent
prepared by Millman Surveying Inc.

“Taking” (and its correlative meanings) means any temporary (lasting more than
90 days) or permanent taking by any Governmental Authority of the Premises or
any portion thereof through eminent domain, condemnation or other proceedings or
by any settlement or compromise of such proceedings, or any voluntary conveyance
of such property or any portion thereof during the pendency of any such
proceedings.

 

24



--------------------------------------------------------------------------------

“Taxes” shall mean all real estate and personal property taxes, assessments,
fees, taxes on rents or rentals, water rates or sewer rents, and other
governmental charges now or hereafter levied or assessed or imposed against any
Obligor or any Property or rents therefrom or which may become Liens.

“Tenant” shall mean any Person liable by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) pursuant to a
Lease.

“Threshold Amount” shall mean the lesser of (i) Eight Million Five Hundred
Thousand and 00/100 ($8,500,000) Dollars and (ii) ten (10%) percent of the
outstanding principal amount of the Debt.

“Title Insurance Company” means First American Title Insurance Company.

“Title Insurance Company Closing Escrow Letter” means that certain letter dated
as of the Closing Date of Bryan Cave LLP to Title Insurance Company with respect
to the closing escrow.

“Title Insurance Policy” means, collectively, (i) that certain title insurance
policy number 5011312 issued by Title Insurance Company and dated as of the
Closing Date and (ii) that certain title insurance policy issued pursuant to
that certain commitment to issue title insurance policy, commitment number
M-1113-000000702, issued by Stewart Title Guaranty Company and dated as of the
Closing Date.

“Trade Payables” shall mean unsecured amounts payable by or on behalf of any
Obligor for or in respect of the operation of the Property in the ordinary
course and which would under GAAP be regarded as ordinary expenses, including
amounts payable to suppliers, vendors, contractors, mechanics, materialmen or
other Persons providing property or services to the Property or any Obligor
(other than compensation payable to Property Manager, exclusive of
reimbursements).

“UCC” means the Uniform Commercial Code as in effect in the State of Delaware
and/or Florida, as applicable.

“Uniform System” shall mean the Uniform System of Accounts for Hotels, 9th
Edition, International Association of Hospitality Accountants (1996), as from
time to time amended.

“Upfront Fee” has the meaning set forth in the Loan Fee Letter.

Section 1.2 Other Definitional Provisions.

(a) All terms defined in this Loan Agreement shall have the above-defined
meanings when used in the Note or any of the other Loan Documents, or in any
other certificate, report or other document made or delivered pursuant to this
Loan Agreement, unless the context therein shall otherwise require.

 

25



--------------------------------------------------------------------------------

(b) Defined terms used in the singular shall import the plural and vice versa.

(c) The words “hereof”, “herein”, “hereunder” and similar terms when used in
this Loan Agreement shall refer to this Loan Agreement as a whole and not to any
particular provision of this Loan Agreement. The words “hereof”, “herein”,
“hereunder” and similar terms when used in any other Loan Document shall refer
to such Loan Document as a whole and not to any particular provision of such
Loan Document.

(d) The words “include” and “including” wherever used in this Loan Agreement or
any other Loan Document shall be deemed to be followed by the words “without
limitation”.

(e) Any reference to any Loan Document in this Loan Agreement shall be deemed to
mean such Loan Document as it may from time to time be amended, restated,
extended, renewed, increased, consolidated, spread, secured, supplemented or
otherwise modified in accordance with the terms thereof.

(f) The word “Obligor” shall mean, Borrower and Operating Lessee, collectively,
or if the context otherwise requires, each of Borrower and/or Operating Lessee.

(g) The words “not unreasonably withheld” and similar terms when used in this
Loan Agreement or in any other Loan Document shall be deemed to be followed by
the words “conditioned or delayed”.

ARTICLE II

THE LOAN

Section 2.1 The Loan.

(a) Generally. Subject to the conditions and upon the terms provided herein,
Lenders agree to lend to Obligor and Obligor agrees to borrow from Lenders on
the Closing Date an amount not to exceed the Loan Limit. The Loan and all
Interest, Additional Interest and all other sums which become due and payable
hereunder and under the other Loan Documents shall be evidenced by the Note and
secured by the Mortgage and the other Loan Documents. Interest and Additional
Interest, if any, shall be payable in accordance with the Note and this Loan
Agreement. The Loan shall be repaid with Interest, Additional Interest, if any,
costs and charges as more particularly set forth in this Loan Agreement, the
Note, the Mortgage and the other Loan Documents. The Loan is not a “revolving”
loan and any portion of principal repaid or prepaid may not be reborrowed. The
Loan shall be disbursed by wire transfer in immediately available funds to, or
for the account of, Obligor in accordance with Obligor’s written instructions
and the terms hereof.

(b) Funding. On the Closing Date Obligor and Agent shall establish the LIBOR
Rates and Agent shall disburse the Loan proceeds to the Title Insurance Company
in accordance with Obligor’s directions, to be held and disbursed in accordance
with the Title Insurance Company Closing Escrow Letter.

 

26



--------------------------------------------------------------------------------

Section 2.2 Interest Rate. Subject to Sections 2.5 and 2.7 hereof, the
outstanding principal balance of the Loan shall bear interest at interest rates
equal to the LIBOR Rate; provided, however, if an Event of Default shall have
occurred and be continuing on the third (3rd) Business Day prior to the end of
any LIBOR Rate Period, Agent shall have the option to elect to have the Loan
bear interest at the Base Rate for such LIBOR Rate Period. Interest shall be
calculated on the basis of a 360 day year and the actual number of days elapsed.
Each of the interest rates established pursuant to this Section 2.2 are
hereinafter referred to as an “Applicable Interest Rate”.

Section 2.3 Payments on Account of Principal and Interest.

(a) Interest Payments. Obligor shall pay Interest on each Payment Date. Interest
shall be payable in arrears and as otherwise provided in this Loan Agreement,
the Note or the other Loan Documents.

(b) Amortization. Commencing on the Interest Payment Date in the month of July,
2014 and thereafter on the Interest Payment Date of each subsequent calendar
month, Obligor shall pay to Agent an amount which shall be applied in reduction
of the outstanding principal balance of the Loan and which, on each Interest
Payment Date, shall be equal to the corresponding principal amortization payment
that would be payable on such Interest Payment Date in connection with a loan
made on the Interest Payment Date in the month of July, 2014, having a principal
balance equal to the then outstanding principal balance of the Loan, an interest
rate of 7% and a level monthly payment on each Interest Payment Date sufficient
to pay all accrued interest on such loan and to fully amortize such loan
thereafter over a 30-year period.

(c) Principal Payment at Maturity. Obligor shall pay the unpaid principal
balance of the Loan in a single installment on the Maturity Date.

(d) Optional Prepayment. Obligor may, upon ten (10) days prior written notice to
Agent, prepay the Loan, in whole or in part, on any Payment Date occurring on or
after July, 6, 2012 (and may not voluntarily prepay the Loan in whole or in part
prior to such date) and otherwise in accordance with this Section 2.3(d). Any
such prepayment notice shall specify the date and amount of the prepayment and
shall be revocable, but only if notice of such revocation is given to Agent not
less than three (3) Business Days prior to the date upon which such prepayment
is scheduled to be made. All prepayments under this Section 2.3(d) shall be
subject to compliance with the following:

(i) all prepayments under this clause (d) shall be in increments of $1,000,000
or such lesser amounts as shall repay the Loan in full; and

(ii) if the prepayment occurs on or after July 6, 2012 and prior to July 6,
2013, the prepayment shall be accompanied by a prepayment fee of one percent
(1%) of the amount prepaid, and if the prepayment occurs on or after July 6,
2013 but prior to July 6, 2014, the prepayment shall be accompanied by a
prepayment fee of one-half of one percent (0.50%) of the amount prepaid.

 

27



--------------------------------------------------------------------------------

(iii) concurrently with any prepayment of principal, Obligor shall pay all
accrued and unpaid Interest to and including the next succeeding Payment Date on
the amount being prepaid, all Additional Interest, fees and any other amounts
due and payable hereunder and under the other Loan Documents and all fees and
expenses incurred by Agent, including attorney’s fees and disbursements, in
connection with the Loan and/or with the prepayment of the Loan.

(e) Mandatory Prepayment. Obligor shall be required to prepay the Note at any
time and from time to time upon the occurrence of any of the circumstances
requiring prepayment described in Section 4.12 or 4.13 hereof or as otherwise
provided herein or in any of the other Loan Documents by paying the principal
amount so required to be prepaid, together with all accrued and unpaid Interest
thereon to and including the next succeeding Payment Date, and all Additional
Interest, fees and any other amounts due and payable hereunder and under the
other Loan Documents and all fees and expenses incurred by Agent, including
attorney’s fees and disbursements, in connection with the Loan and/or the
prepayment of the Loan.

(f) Other Sums. Obligor shall pay to Agent all other sums owed to Agent pursuant
to the Loan Documents when such sums are due and payable as provided in the
applicable Loan Document, or if not provided therein, within five (5) Business
Days after the due date thereof.

Section 2.4 Calculation of Interest; Manner and Application of Payments; Payment
Office.

(a) Manner of Payment to Agent. All amounts payable by Obligor under this Loan
Agreement or the other Loan Documents to or for the account of Agent or Lenders
shall be made by Obligor to Agent before 1:00 P.M. (New York time) in
immediately available funds in accordance with the instructions set forth on
Exhibit G attached hereto or to such other account or address as Agent may
provide to Obligor from time to time. Except as otherwise set forth herein with
respect to any LIBOR Rate, in the event any payment required hereunder or under
any of the Loan Documents becomes due and payable on a day other than a Business
Day, such payment shall become due and payable on the next succeeding Business
Day. Funds received after 1:00 P.M. (New York time) shall be treated for all
purposes as having been received by Agent on the first (1st) Business Day next
following receipt of such funds. All payments, including prepayments, of
principal made hereunder shall be made, together with Interest accrued to and
including the next succeeding Payment Date, on the principal amount paid and all
Additional Interest, fees and any other amount due and payable hereunder and
under the Note, the Mortgage and the other Loan Documents.

(b) No Set-Offs, Deductions, Etc. Except as set forth in Section 2.8 hereof, all
sums payable by Obligor under this Loan Agreement, the Note and the other Loan
Documents shall be paid without any set-off, deduction or counterclaim against
Agent or Lenders, except withholdings permitted under Section 2.8.

(c) Application of Payments. All payments, including prepayments, received by
Agent shall be applied in the order and manner set forth in the Note.

 

28



--------------------------------------------------------------------------------

Section 2.5 Interest on Overdue Amounts; Late Penalty.

(a) Default Rate Interest. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, including in Section 2.2 hereof, if an
Event of Default shall have occurred and be continuing, interest on the then
outstanding principal balance of the Loan and on any other sums due and payable
under this Loan Agreement, the Note and/or any other Loan Document, shall accrue
from the date of the occurrence of such Event of Default at a fluctuating rate
of interest equal to the Default Rate.

(b) Late Payment Fee. In the event any payment of principal (other than the
payment of principal due on the Maturity Date), Interest, Additional Interest,
fees or other sums due under this Loan Agreement, the Note and the other Loan
Documents is not paid when due (after giving effect to any grace period, if
any), Obligor shall pay to Agent a late payment fee equal to five percent
(5%) of the amount of such overdue payment, which late payment fee is Agent’s
estimate of the additional administrative costs and expenses Agent will incur in
servicing such late payment.

Section 2.6 LIBOR Rate Breakage. Obligor shall indemnify Agent and Lenders
against any loss, cost or expense which Agent or Lenders determines it may
sustain or incur as a consequence of any payment or prepayment (whether
voluntary or involuntary) of the Loan or any portion thereof (or any revocation
of a prepayment notice given pursuant to Section 2.3(d) hereof) whether or not
required by any provision of this Loan Agreement or any other Loan Document or
otherwise made and applied on account of principal on a date other than the last
day of a LIBOR Rate Period, including any loss or expense sustained or incurred
by Agent or any Lender(s) or determined by Agent would be sustained or incurred
by Agent or any Lender(s) in obtaining, liquidating or redeploying deposits or
other funds acquired by such Lender(s) to maintain or fund the Loan or any
portion thereof. The amount of any loss or expense for which Obligor shall
indemnify Agent and Lenders under this Section 2.6 shall be an amount equal to
the excess, if any, as determined by Agent or the applicable Lender(s) of
(i) Agent’s or Lenders’ cost of obtaining the funds for the Loan or any portion
thereof being paid or repaid for the period from the date of such payment or
prepayment to the last day of the LIBOR Rate Period, over (ii) the amount of
interest (as determined by Agent) that would be realized by such Lender(s) in
redeploying the funds so paid or prepaid, as the case may be. Agent’s
determination of any amount or amounts which Agent and/or any Lender is entitled
to receive pursuant to this Section 2.6 shall be conclusive, absent manifest
error.

Section 2.7 Changes in Circumstance or Law.

(a) Unavailability of LIBOR. In the event that Agent determines (which
determination shall be conclusive and binding upon Obligor) that (i) Dollar
deposits in an amount approximately equal to the Loan are not generally
available at such time in the market for deposits maintained by commercial banks
dealing in foreign exchange and foreign currency deposits in London, England,
(ii) adequate and fair means do not exist for ascertaining a LIBOR Rate,
(iii) the LIBOR Rate shall no longer adequately reflect any Lender’s cost of
funds, or (iv) such a LIBOR Rate would be in excess of the maximum interest rate
which Obligor may by law pay, Agent shall, within ten (10) Business Days after
receipt of notice thereof from a Lender, give notice (the “Non-Availability
Notice”) of such fact to Obligor. Effective upon the giving of

 

29



--------------------------------------------------------------------------------

the Non-Availability Notice, the Loan shall bear interest at the Base Rate (or,
when applicable, at the Default Rate), from and including the date of the giving
of the Non-Availability Notice until the Maturity Date or until any earlier date
on which the LIBOR Rate shall become effective for the Loan pursuant to
Section 2.2 hereof following the giving of notice by Agent to Obligor that the
conditions referred to in this Section 2.7(a) no longer exist.

(b) Illegality. In the event that any Lender shall determine such (which
determination shall be conclusive and binding on Obligor absent manifest error)
that it shall become illegal for such Lender to maintain the Loan on the basis
of a LIBOR Rate having a LIBOR Rate Period which is permitted hereunder, Agent
shall within ten (10) Business Days after receipt of notice thereof from such
Lender give notice of such fact to Obligor. Effective upon the giving of such a
notice to Obligor, the Loan shall bear interest at a LIBOR Rate having a LIBOR
Rate Period permitted hereunder which may be legally maintained by such Lender
or, if no LIBOR Rate having a LIBOR Rate Period permitted hereunder may be
legally maintained by such Lender, the Loan shall bear interest at the Base Rate
until the Maturity Date or until such time as such condition shall no longer
exist following the giving of notice by Agent to Obligor that the conditions
referred to in this Section 2.7(b) no longer persist.

Section 2.8 No Withholdings. All sums payable by Obligor under this Loan
Agreement, the Note and the other Loan Documents, shall be paid in full and
without set-off or counterclaims and free of any and all present or future
taxes, duties, levies, imposts, deductions, charges and withholdings and all
liabilities with respect thereto, excluding: (i) taxes imposed on or measured by
the net income (including branch profits or similar taxes) of, and gross
receipts, franchise or similar taxes imposed on, Agent or any Lender by the
jurisdiction (or subdivision thereof) under the laws of which Agent or such
Lender is organized or in which its principal executive office is located or, in
the case of each Lender, in which its applicable lending office is located,
(ii) in the case of each Lender, any United States withholding tax imposed on
such payments, (iii) any backup withholding tax imposed by the United States of
America (or any state or locality thereof) on Agent or a Lender that is a
“United States person” within the meaning of Section 7701(a)(30) of the Code,
and (iv) any taxes imposed by FATCA (all such non-excluded taxes, duties,
levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”). In the event that Obligor is prohibited by
any law from making any such payment free of such deductions or withholdings
with respect to Taxes, then Obligor shall pay such additional amount to Agent as
may be necessary in order that the actual amount received by Agent after such
deduction or withholding (and after payment of any additional Taxes due as a
consequence of the payment of such additional amount) shall equal the amount
that would have been received if such deduction or withholding were not
required; provided, however, that Obligor shall not be obligated to pay such
additional amount to a specific Lender if at the time such Lender became a
“Lender” hereunder, Obligor is required to deduct or withhold any sums solely
because such Lender had a legal basis to deliver the materials referred to in
the following clauses (i) and (ii) but such Lender fails either (i) to deliver
to Obligor a duly completed copy of United States Internal Revenue Service Form
W-8 BEN or W-8 ECI or any successor form or any required renewal thereof, as the
case may be, certifying in each case that such Lender is entitled to receive
payments hereunder or under the other Loan Documents without deduction or
withholding of any United States federal income taxes or (ii) to deliver to
Obligor a duly executed United States Internal Revenue Service Form W-8 BEN or
W-9 or any successor form or any required renewal thereof, as the case may be,
establishing that a

 

30



--------------------------------------------------------------------------------

full exemption exists from United States backup withholding tax, unless in any
such case any change in treaty, law or regulation has occurred prior to the date
on which any such delivery would otherwise be required which renders such forms
inapplicable or as a result of which such Lender can no longer deliver such
forms. Notwithstanding anything contained in this Section 2.8, in no event will
any Lender’s failure to deliver any such copies, or any renewal or extension
thereof, affect, postpone or relieve Obligor from any obligation to pay
interest, principal, Additional Interest and other amounts due under the Loan
Documents (other than amounts due under this Section 2.8 as a result of a
Lender’s failure to deliver such copies).

Section 2.9 Increased Costs and Capital Adequacy.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBOR Rate);

(ii) subject any Lender to any tax of any kind whatsoever with respect to this
Agreement or the Loan, or change the basis of taxation of payments to such
Lender in respect thereof (except for Taxes covered by Section 2.8 and the
imposition of, or any change in the rate of, any Tax excluded from the indemnity
in Section 2.8); or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or the Loan made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining the Loan (or of maintaining its obligation to
make any such Loan), or to reduce the amount of any sum received or receivable
by such Lender hereunder (whether of principal, interest or any other amount)
then, upon request of Agent, Obligor shall pay to Agent such additional amount
or amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

(b) Capital Adequacy. If any Lender determines that any Change in Law affecting
such Lender, any lending office of such Lender or such Lender’s holding company,
if any, regarding capital requirements has or would have the effect of reducing
the rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement or the Loan made by
such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time Obligor shall
pay to Agent such additional amount or amounts as will compensate such Lender or
such Lender’s holding company for any such reduction suffered.

(c) Any amount payable by Obligor pursuant to Section 2.9(a) or (b) hereof shall
be paid to Agent within ten (10) days of receipt by Obligor of a notice of Agent
setting forth the amount due and Agent’s or a Lender’s determination of such
amount, which statement shall be conclusive and binding upon Obligor absent
manifest error. Failure on the part of Agent

 

31



--------------------------------------------------------------------------------

to demand payment from Obligor for any such amount attributable to any
particular period shall not constitute a waiver of Agent’s right to demand
payment of such amount for any subsequent or prior period.

(d) Notwithstanding anything contained in this Section 2.9, (i) in no event
shall Obligor be required to pay any sums pursuant to this Section 2.9 on
account of any interest held by an Assignee in excess of the sums which would
have been payable had its Assignor retained such interest as Lender, and (ii) in
the event that Agent or a Lender shall not provide notice to Obligor of any
particular sums becoming due and payable pursuant to this Section 2.9 within one
hundred eighty (180) days after the officers of Agent or Lender, as applicable,
having primary responsibility for the administration of the Loan first become
aware of such sums becoming due and payable, Obligor shall not be obligated to
make the particular payment, except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the 180 day period
referred to above shall be extended to include the period of retroactive effect
thereof).

Section 2.10 Fees. Obligor shall pay to Agent the Administration Fee and the
Upfront Fee in accordance with the terms of the Loan Fee Letter.

Section 2.11 Accounts of Obligor. Obligor hereby grants to Agent and Lenders a
security interest in all rights of Obligor in and to the Accounts and all sums
on deposit therein. Obligor shall cause all banks or financial institutions
which are holding any Account to execute and deliver to Agent an Account
Agreement with respect to such Account. Subject to the rights of Obligor
expressly set forth herein to make withdrawals from the Accounts, Obligor hereby
acknowledges and agrees that Agent shall have sole control of the Accounts.
Obligor shall not close any Account without obtaining the prior consent of
Agent. Obligor shall not open any Account other than the Accounts open as of the
Closing Date (whether in substitution of another Account or otherwise)
(a) without delivering to Agent at least ten (10) Business Days prior notice of
Obligor’s intention to open a new Account and (b) unless, (i) the bank or other
financial institution at which such Account is to be opened is reasonably
acceptable to Agent and (ii) prior to the funding of such Account, Obligor shall
have delivered to Agent an Account Agreement with respect to such Account.
Obligor shall maintain the Accounts and shall pay all fees and charges due with
respect thereto when due, and shall keep in full force and effect any Account
Agreement required to be maintained pursuant to this Section 2.11. No funds in
any Account may be commingled with any other funds of Obligor, any Affiliate of
Obligor or with any other Person or with any funds contained in any other
Account. All sums held in the Accounts shall constitute additional security for
the Obligations. At any time following the occurrence and during the continuance
of an Event of Default, Agent may apply any funds on deposit in the Accounts as
set forth in Section 7.17(b) hereof.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF BORROWER

To induce Lenders to make the Loan and to induce Lenders and Agent to enter into
this Loan Agreement and to perform Lenders’ and Agent’s obligations hereunder,
Obligor hereby represents and warrants as of the Closing Date and covenants to
Agent and Lenders as follows (which representations, warranties and covenants
shall survive the execution and delivery of this Loan Agreement and the other
Loan Documents, regardless of any investigation made by Agent or Lenders or on
its or their behalf).

 

32



--------------------------------------------------------------------------------

Section 3.1 Due Organization. Each of Borrower and Operating Lessee is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware and is qualified to transact business in the
State of Florida. Obligor has all necessary power and authority to own its
properties, to conduct its business as presently conducted or proposed to be
conducted and to enter into and perform its obligations under this Loan
Agreement and the other Loan Documents to which Obligor is a party, and all
other agreements and instruments to be executed by Obligor in connection
herewith and therewith.

Section 3.2 Due Execution. This Loan Agreement, the Note, the Mortgage and the
other Loan Documents to which Obligor is a party have been duly executed and
delivered by Obligor.

Section 3.3 Enforceability. This Loan Agreement and the other Loan Documents to
which Obligor or Guarantor is a party constitute legal, valid and binding
obligations of Obligor or Guarantor, as the case may be, enforceable against
Obligor and Guarantor in accordance with their respective terms except to the
extent limited by the effect of any applicable bankruptcy or other laws
affecting creditors’ rights generally and general principles of equity;
provided, however, that such laws and general principles of equity would not
prevent the practical realization of the rights and remedies provided in the
Loan Documents.

Section 3.4 No Violation. The consummation of the transactions herein
contemplated and the execution, delivery and performance by Obligor and
Guarantor of their respective obligations under this Loan Agreement, the other
Loan Documents to which Obligor or Guarantor, as applicable, is a party and all
other agreements and instruments to be executed by Obligor or Guarantor in
connection herewith and therewith do not and will not (a) to Obligor’s
knowledge, violate any Legal Requirement, (b) result in a breach of any of the
terms, conditions or provisions of, or constitute a default under any
Organizational Document of Obligor or Guarantor, any Permitted Encumbrances or
any mortgage, deed of trust, indenture, agreement, permit, franchise, license,
note or instrument to which Obligor, Guarantor or any Affiliate of Obligor or
Guarantor is a party or by which it or any of its properties is bound, or
(c) result in the creation or imposition of any mortgage, lien, charge or
encumbrance of any nature whatsoever upon any of the assets of Obligor,
Guarantor or any Affiliate of Obligor or Guarantor (except as contemplated by
this Loan Agreement and by the other Loan Documents). Obligor has not received
written notice of a violation by Obligor of (and to Obligor’s knowledge, Obligor
is not in violation of) any Legal Requirement or any Condominium Requirement.
Obligor has not received written notice of, and is not in default with respect
to, any such mortgage, deed of trust, indenture, agreement, franchise, note or
instrument.

Section 3.5 No Litigation. Except for the Existing Litigation, there are no
material actions, suits or proceedings at law or in equity or before or
instituted by any Governmental Authority pending or, to Obligor’s knowledge,
threatened against or affecting Obligor, the Premises or any part thereof
(including any condemnation or eminent domain proceeding against the Premises,
or any part thereof). Except for the Existing Litigation, there are no actions,
suits or proceedings at law or in equity or before or instituted by any

 

33



--------------------------------------------------------------------------------

Governmental Authority pending or, to Obligor’s knowledge, threatened
(i) against or affecting any Guarantor which if adversely determined, might have
a Material Adverse Effect, or (ii) which affect or might affect the validity or
enforceability of any Loan Document (or the priority of the lien thereof).

Section 3.6 No Default. No Default or Event of Default has occurred and is
continuing under this Loan Agreement or the other Loan Documents.

Section 3.7 Consents. All consents, approvals, orders or authorizations of, or
registrations, declarations or filings with, or other actions with respect to or
by, any Governmental Authorities or under any Legal Requirement that are
required in connection with the valid execution, delivery and performance by
Obligor of this Loan Agreement, the other Loan Documents and all other
agreements and instruments to be executed by Obligor in connection herewith or
therewith have been obtained and are in full force and effect.

Section 3.8 Financial Statements and Other Information. All statements of
financial condition and related schedules and all certificates, statements,
documents or other information of Obligor or Guarantor heretofore delivered to
Agent, its attorneys or consultants or to any other Person at the request of
Agent by or on behalf of Obligor or Guarantor in connection with the transaction
contemplated hereby (a) are true, correct and complete in all material respects,
(b) fairly present the financial conditions of the subjects thereof as of the
respective dates thereof, (c) do not contain any materially misleading
information or any untrue statements of a material fact, or (d) omit to state a
material fact. No change has occurred in the financial conditions reflected in
the most recent of the aforesaid statements of financial condition and related
schedules since the respective dates thereof which could reasonably be expected
to have a Material Adverse Effect thereon.

Section 3.9 Availability of Utilities and Access. All utility services and
facilities necessary for the operation, use and occupancy of the Improvements
for their intended purposes and in accordance with the Loan Documents and the
Condominium Documents are available at the boundaries of the Premises at
ordinary costs, including water supply, storm and sanitary sewer facilities, gas
and electric and telephone facilities and means of access between the Premises
and public highways.

Section 3.10 No Lien. Except for the Loan Documents and the Construction and
Operating Agreements currently in effect, Obligor has not made, assumed or been
assigned any contract or arrangement of any kind, the performance of which by
the other party thereto would give rise to a Lien against all or any portion of
the Collateral.

Section 3.11 Title to the Property. Obligor is the sole legal and beneficial
owner of a fee simple interest in the Property subject only to Permitted
Encumbrances. Obligor does not own directly or indirectly, any legal or
beneficial interest in any material asset other than the Property.

Section 3.12 Loan Documents. The provisions of this Loan Agreement, the
Mortgage, the Assignment of Agreements and the Financing Statements are
effective to create in favor of Agent and Lenders a legal, valid and enforceable
Lien on or security interest in all of the

 

34



--------------------------------------------------------------------------------

collateral described therein, and when the appropriate recordings and filings
have been effected in public offices, this Loan Agreement, the Mortgage, the
Assignment of Agreements and the Financing Statements will constitute a
perfected Lien on and security interest in all right, title, estate and interest
in the collateral described therein, prior and superior to all other Liens other
than Permitted Encumbrances.

Section 3.13 Taking; Casualty. No (a) Taking of any portion of the Premises,
(b) Taking or relocation of any roadways abutting the Premises, or (c) denial of
access to the Premises from any point of access (public or private) has
commenced or, to Obligor’s knowledge, is contemplated or has been threatened in
writing by any Governmental Authority or any other Person. No material damage
has occurred with respect to any portion of the Premises which has not been
fully restored.

Section 3.14 Brokerage. Obligor has dealt with no brokers or “finders” in
connection with the Loan other than Eastdil, Obligor shall timely pay any
brokerage or “finders” fees or commissions due to Eastdil in connection with the
Loan and no other brokerage or “finders” fees or commissions are payable by or
to any Person in connection with the Loan.

Section 3.15 Representations, Warranties and Certifications of Others. The
representations, warranties and certifications of Obligor and Guarantor set
forth in the other Loan Documents are true, correct and complete in all material
respects.

Section 3.16 Indebtedness. Obligor has not incurred, created, contracted for,
waived, assumed, guaranteed any Indebtedness that remains unpaid or unsatisfied
and is not otherwise liable in respect of any Indebtedness other than the Loan
and the Permitted Indebtedness and has not held out its credit as being
available to satisfy the obligations of any other Person.

Section 3.17 Compliance with Building Codes, Zoning Laws, Etc. The use and
occupancy of the Premises as contemplated by this Loan Agreement and the
Permitted Encumbrances, is a permitted use under all Legal Requirements,
including zoning ordinances and regulations. Obligor and the operation thereof
currently comply with all Legal Requirements in all material respects. All
Permits required for the operation of the Property as a full service hotel in
accordance with the terms of the Loan Agreement are currently in full force and
effect. Obligor has not received any written notice alleging or asserting that
Obligor, the Premises and the operation thereof currently violate any Legal
Requirement. There are no pending or, to Obligor’s knowledge, threatened
actions, suits or proceedings to revoke, attach, invalidate, rescind or modify
the ordinances and regulations currently in effect and to which the Premises are
subject or any of the Permits. There are no Permits affecting or relating to the
Premises other than as set forth on Exhibit E hereto and Obligor has received no
written notice that any Permits (including certificates of occupancy) other than
those Permits set forth on Exhibit E hereto, are required or necessary for the
operation of the Property in the manner required by the Loan Agreement, the
other Loan Documents, the Leases, or by any Legal Requirement.

Section 3.18 Taxes. Obligor has paid all taxes and assessments affecting the
Property or otherwise payable by Obligor which are due on or before the Closing
Date. To Obligor’s knowledge, there is no proposed increase in the tax
assessment against the Property or

 

35



--------------------------------------------------------------------------------

any basis for any such increase in assessment. All tax returns required to be
filed by Obligor in any jurisdiction have been filed and all taxes, assessments,
fees, and other governmental charges upon Obligor or upon any of its properties,
income or franchises have been paid that are required to be paid prior to the
time (giving effect to any extensions that are effective) that the non-payment
of such taxes could give rise to a lien on any asset of Obligor, unless such
tax, assessment, fee or charge is being contested in good faith by Obligor
through appropriate proceedings after the establishment of appropriate reserves
with Agent’s approval.

Section 3.19 Labor Relations. Except as set forth on Schedule 3.19, Obligor is
not a party to any collective bargaining agreement or any other union contract.
There are no material grievances, disputes or controversies with any union or
any other organization of employees at the Premises, or threats of strikes, work
stoppages or any asserted pending demands for collective bargaining by any union
or organization.

Section 3.20 Certain Agreements. The Construction and Operating Agreements are
in full force and effect and are valid and enforceable except to the extent
limited by the effect of any applicable bankruptcy or other laws affecting
creditors’ rights generally and general principles of equity; however, such laws
and general principles of equity would not prevent the practical realization of
the rights and remedies provided in the Loan Documents. No Construction and
Operating Agreement has been amended, modified, terminated, assigned or
otherwise changed, or the provisions thereof waived, except as permitted
hereunder. Neither Obligor, nor any other Person who is a party to such
agreements, has breached any of its respective material obligations thereunder.
There are no Construction and Operating Agreements in effect, other than those
Construction and Operating Agreements which are identified on Exhibit H annexed
hereto. No Person has any right, title or interest in Obligor’s interest in the
Construction and Operating Agreements except Agent.

Section 3.21 Recorded Documents. Without limiting any of the representations and
warranties set forth herein or in the other Loan Documents, there are no
material defaults by Obligor under any of the easements, covenants,
restrictions, instruments or other agreements set forth in the Title Insurance
Policy which impose any obligation, covenant or restriction on Obligor or the
Premises (collectively, the “Recorded Documents”). Obligor has not received or
sent any written notice of default with respect to any of the Recorded
Documents.

Section 3.22 Space Leases. A true, correct, complete and most current rent roll
for the Premises is attached hereto as Exhibit I (the “Rent Roll”). There are no
Leases with respect to the Premises other than the Leases set forth on the Rent
Roll. Except as set forth on the Rent Roll: (a) each Lease is in full force and
effect; (b) the Lessees have commenced the payment of Rent under the Leases to
the extent set forth on the Rent Roll, and except as set forth in the Rent Roll,
there are no offsets, claims or defenses to the enforcement thereof presently
outstanding; (c) except to the extent delinquencies are set forth on the Rent
Roll, all Rents due and payable under the Lease have been paid and no portion of
any Rent has been paid for any period more than thirty (30) days in advance;
(d) the rent payable under each Lease is the amount of rent set forth in the
Rent Roll, and to Obligor’s Knowledge there is no claim or basis for a claim by
the Lessee thereunder for an adjustment to the rent thereunder; (e) to Obligor’s
Knowledge, no Lessee has made any claim in writing against Obligor which remains
outstanding that Obligor is in default under its applicable Lease; (f) to
Obligor’s Knowledge, except to the

 

36



--------------------------------------------------------------------------------

extent set forth in the Rent Roll, no material default has occurred by Obligor
or any Lessee under any Lease; (g) each Lease is the valid, binding and
enforceable obligation of Obligor and, to Obligor’s Knowledge, the applicable
Lessee thereunder; (h) each Lease is subordinate to the Loan Documents; and
(i) all real estate brokerage commissions relating to the Leases have been paid
in full. No Lease contains any option to purchase or right of first refusal to
purchase the Property; or any part thereof. All security deposits under the
Leases are as set forth on the Rent Roll and are in Obligor’s possession.
Obligor is in compliance with all Legal Requirements with respect to all
security deposits. The Rent Roll sets forth the scheduled expiration date of
each Lease and any arrearages in the payment of rent thereunder.

Section 3.23 Encroachments. Except as shown on the Survey or disclosed in the
Title Insurance Policy, the Premises do not encroach upon or otherwise violate
any building line, setback line, side yard line or any recorded or visible
easement or restrictive covenant, or other easement or restrictive covenant of
which Obligor is aware or has reason to believe may exist.

Section 3.24 Solvency. As of the Closing Date and after giving effect to the
consummation of the transaction contemplated by the Loan Documents, each of
Obligor and Guarantor (a) owns and will own assets the fair saleable value of
which are (i) greater than the total amount of its liabilities (including
contingent obligations) and (ii) greater than the amount that will be required
to pay the probable liabilities of its then existing debts as they become
absolute and matured considering all financing alternatives and potential asset
sales reasonably available to it, (b) has capital that is not insufficient in
relation to its business as presently conducted or any contemplated or
undertaken transaction, and does not intend to incur and (c) does not believe
that will incur debts beyond its ability to pay such debts as they become due.
Obligor and Guarantor have not entered into this Loan Agreement of the other
Loan Documents or the transactions contemplated hereby or thereby with the
actual intent to hinder, delay, or defraud any creditor.

Section 3.25 Accounts. All accounts of Obligor or of any other Person held on
behalf of or for the benefit of Obligor (other than the Accounts), including the
account number of each such account and the name and address of the financial
institution at which each such account are held, are as set forth on Exhibit J
attached hereto. There are no accounts of Obligor or of any other Person held on
behalf of or for the benefit of Obligor, other than the Accounts or as set forth
on said exhibit. Obligor has delivered to Agent an Account Agreement with
respect to each Account.

Section 3.26 Name; Principal Place of Business. Obligor does not use nor will
Obligor use any trade name other than Obligor’s actual name set forth herein and
“Intercontinental Miami”. Obligor has not done nor will do business under any
name, other than Obligor’s actual name set forth herein. The principal place of
business and chief executive office of Obligor are as stated and will remain as
stated in the first paragraph of this Loan Agreement, unless Obligor otherwise
notifies Agent of a change of address in accordance with this Loan Agreement.

Section 3.27 Purpose of Obligor. Obligor is, and at all times during the term of
the Loan shall remain, a Single Purpose Entity whose sole purpose is to acquire,
own, hold, lease, operate, manage, develop, maintain, sell and otherwise deal
with the Property.

 

37



--------------------------------------------------------------------------------

Section 3.28 ERISA.

(a) Obligor does not currently maintain and is not currently obligated to
contribute to, and has not previously maintained or been obligated to contribute
to, an ERISA Plan or a Multiemployer Plan other than incidental medical or
disability plans and “401-K Plans” maintained in the ordinary course of its
business. Neither Obligor nor any ERISA Affiliate has incurred any liability,
and to Obligor’s knowledge no action or event has occurred that could cause any
one of them to incur any liability, (i) with respect to any ERISA Plan any
liability under Section 412 or Title IV of ERISA, or (ii) under Section 4201 of
ERISA with respect to any Multiemployer Plan on account of a “complete
withdrawal” (within the meaning of Section 4203 of ERISA) or a “partial
withdrawal” (within the meaning of Section 4205 of ERISA) or (iii) for unpaid
contributions to any Multiemployer Plan. Obligor has not engaged in any
transaction in connection with which it could be subject to either a material
civil penalty assessed pursuant to the provisions of Section 502 of ERISA or a
material tax imposed under the provisions of Section 4975 of the Code.

(b) None of the assets of Obligor are deemed to be “plan assets” within the
meaning of 29 CFR Section 2510.3-101.

Section 3.29 Insurance Policies. The Insurance Policies required to be
maintained as of the Closing Date pursuant to the Loan Documents are in full
force and effect.

Section 3.30 Usury. The amounts to be received by Agent under the Note and the
other Loan Documents as Interest or Additional Interest do not violate any laws
of the State of New York regulating the maximum rate of interest that may be
charged or received.

Section 3.31 Adverse Change. There has been no material adverse change
(including bankruptcy, insolvency, reorganization or receivership) in the
business, condition (financial or otherwise), operations, properties, prospects
or performance of Obligor, Guarantor, or the Premises since May 31, 2011 which
would materially and adversely affect the ability of Obligor or Guarantor to
fulfill their respective obligations under the Loan Documents or which would
materially and adversely affect Obligor’s ability to own, lease or operate the
Property.

Section 3.32 Flood Zone. Except as show on the Survey, no portion of the
Premises is located within an area that has been designated or identified as an
area having special flood hazards by the Secretary of Housing and Urban
Development or by such other official as shall from time to time be authorized
by federal or state law to make such designation pursuant to the National Flood
Insurance Act of 1968, as such Act may from time to time be amended, or pursuant
to any other national, state, county or city program of flood control.

Section 3.33 Fiscal Year of Obligor. The Fiscal Year of Obligor is the calendar
year.

Section 3.34 Margin Stock. None of the proceeds of the Loan will be used for the
purpose of purchasing or carrying “margin stock” within the meaning of
Regulation T, U or X issued by the Board of Governors of the Federal Reserve
System, as at any time amended, and Obligor agrees to execute all instruments
necessary to comply with all the requirements of Regulation U of the Federal
Reserve System, as at any time amended.

 

38



--------------------------------------------------------------------------------

Section 3.35 Foreign Person. Obligor is not a “foreign person” within the
meaning of Section 1445 or 7701 of the Internal Revenue Code.

Section 3.36 Single Purpose. Borrower and Operating Lessee hereby represent and
warrant to, and covenant with, Agent and Lenders that, as of the date hereof, at
all times prior hereto and until such time as the Debt shall be paid in full or
its property is no longer subject to the Lien securing the Debt:

(i) It has not owned and will not own any property or any other assets other
than (A) with respect to Borrower, the Property and (B) with respect to the
Borrower and Operating Lessee incidental personal and intangible property
relating to the ownership, leasing or operation of the Property;

(ii) It was formed solely for the purpose of engaging in, and has not engaged
and will not engage in, any business other than the ownership, leasing,
management, financing and operation of the Property;

(iii) It has not entered and will not enter into any contract or agreement with
any of its Affiliates (other than the Loan Documents and Operating Lease), any
of its constituent parties or any Affiliate of any constituent party, except
contracts or agreements that are upon terms and conditions that are
substantially similar to those that would be available on an arm’s-length basis
with third parties;

(iv) It will not incur any indebtedness, secured or unsecured, direct or
indirect, absolute or contingent (including guaranteeing any obligation), other
than the Permitted Indebtedness. Except as set forth in the immediately
preceding sentence, no indebtedness other than the Debt may be secured
(subordinate or pari passu) by the Property and no indebtedness other than the
Debt and the indebtedness described in clause (iii) of the definition of
Permitted Indebtedness may be secured (subordinate or pari passu) by any
personal property;

(v) Other than as provided in the Loan Documents, it will not make any loans or
advances to, and it will not pledge its assets for the benefit of, any other
Person (including any Affiliate or constituent party or any Affiliate of any
constituent party), and shall not acquire obligations or securities of any
Affiliate or constituent party or any Affiliate of any constituent party;

(vi) It is and will remain solvent and it will pay its debts and liabilities
(including employment and overhead expenses) from its assets as the same shall
become due;

(vii) It has done or caused to be done and will do all things necessary to
observe limited liability company formalities (in all material respects), as the
case may be, and preserve its existence, and it will not, to the extent possible
under applicable law, nor will it permit or suffer any constituent party to
amend, modify or otherwise change its partnership certificate, partnership

 

39



--------------------------------------------------------------------------------

agreement, certificate of formation (except as required by law), limited
liability company agreement, articles of incorporation and bylaws, trust or
other Organizational Documents or those of such constituent party in a manner
which would adversely affect its existence as a Single Purpose Entity;

(viii) It has and will maintain books and records, financial statements and
accounts separate and apart from those of any other Person and it will file its
own tax returns (except to the extent consolidation is required under GAAP,
permitted for tax purposes or as a matter of law, provided that any consolidated
financial statements contain a note indicating that it and its Affiliates are
separate legal entities and maintain records, books of account and accounts
separate and apart from any other Person);

(ix) It has and will be, and at all times has held and will hold itself out to
the public as, a legal entity separate and distinct from any other entity
(including any of its Affiliates, any of its constituent parties or any
Affiliate of any constituent party), has and shall conduct business in its own
name, has and shall exercise reasonable efforts to correct any known
misunderstanding actually known to it regarding its separate identity, and has
and shall maintain and utilize separate stationery, invoices and checks and it
will reasonably allocate any overhead that is shared with any Affiliate,
including, but not limited to, paying for shared office space and services
performed by any officer or employee of an Affiliate;

(x) It has and will maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations;

(xi) To the fullest extent permitted by law, neither it nor any constituent
party has nor will seek Borrower’s or Operating Lessee’s dissolution or winding
up, in whole or in part;

(xii) It does not and will not commingle its funds and other assets with those
of any Affiliate or constituent party or any Affiliate of any constituent party
or any other Person;

(xiii) It has and will maintain its assets in such a manner that it will not be
costly or difficult to segregate, ascertain or identify its individual assets
from those of any Affiliate or constituent party or any Affiliate of any
constituent party or any other Person;

(xiv) Except in its capacity as a co-obligor under the Note, it does not and
will not hold itself or its credit out to be responsible for or available to
satisfy, and it has not guaranteed or otherwise become liable for, and has not
and will not guarantee or otherwise become liable for, the debts, securities or
obligations of any other Person;

 

40



--------------------------------------------------------------------------------

(xv) If it is a limited liability company, either (a) at least one of its
members is and shall be a Single Purpose Entity (the “SPE Member”) whose sole
assets are its interest in the applicable Borrower or Operating Lessee and that
has no less than a one percent (1%) membership interest in Obligor or Operating
Lessee, and Borrower or Operating Lessee shall be deemed hereby to have made
each of the other representations, warranties and covenants contained in this
Section 3.36 with respect to the SPE Member, and the SPE Member shall have two
(2) Independent Directors as duly appointed members of its board of directors or
(b) it shall have two (2) Independent Directors on its board of managers or
board of directors (as applicable);

(xvi) It has and shall, at all times, have a limited liability company agreement
which provides that, for so long as the Loan is outstanding and the Property
remains subject to the Lien securing the Debt, its board of directors (or (a) if
Borrower or Operating Lessee is a limited liability company with a managing
member SPE Member, the board of directors of the SPE Member or (b) if Borrower
or Operating Lessee is a board managed limited liability company with two
(2) Independent Directors on its board of directors) will not be permitted to
take any action which, under applicable law or the terms of any certificate of
incorporation or certificate of formation, limited liability company agreement,
by-laws or any voting trust agreement with respect to any common stock, requires
the vote of its board of directors or board of managers, unless at the time of
such action there shall be at least two members of such board who are
Independent Directors; provided, however, that, subject to any applicable Legal
Requirement, its board of directors (or if Borrower or Operating Lessee is a
limited liability company and is not self managed, the board of directors of its
SPE Member) may, at its discretion, be permitted to take any action without
regard to the preceding clause of this sentence other than the following
actions, which actions may not be taken: (A) to the fullest extent permitted by
law, dissolve or liquidate, in whole or in part; (B) consolidate or merge with
or into any other entity or convey or transfer all or substantially all of its
properties and assets to any entity unless expressly permitted hereunder or
unless Obligor is concurrently paying off the Loan in accordance with the terms
herein; (C) engage in any business other than the ownership, maintenance and
operation of the Property or, with respect to the SPE Member (if applicable),
acting as a member of Borrower or Operating Lessee; (D) institute any proceeding
to be adjudicated as bankrupt or insolvent, or consent to the institution of
bankruptcy or insolvency proceedings against it, or file a petition or answer or
consent seeking reorganization or relief under the Bankruptcy Code or consent to
the filing of any such petition or to the appointment of a receiver,
rehabilitator, conservator, liquidator, assignee, trustee, custodian or
sequestrator (or other similar official) of its SPE Member or Borrower or
Operating Lessee or of any substantial part of its property, or ordering the
winding up or liquidation of its affairs, or make or consent to an assignment
for the benefit of creditors, or admit in writing its inability to pay its debts
generally as they become due, or take any action in furtherance of any of the
foregoing; (E) except as required by law, amend its SPE Member’s certificate of
incorporation (if applicable) or the limited liability

 

41



--------------------------------------------------------------------------------

company agreement of Borrower or Operating Lessee, but only to the extent such
amendment impacts the Company’s status as a Single Purpose Entity; (F) enter
into any transaction with an Affiliate not in the ordinary course of Borrower’s
or Operating Lessee’s business; or (G) withdraw the SPE Member, if applicable,
or remove any Independent Director without simultaneously replacing with another
Independent Director of Borrower or Operating Lessee; provided, however, clause
(D) above may be taken with the affirmative consent of the two (2) Independent
Directors;

(xvii) It has no liabilities, contingent or otherwise, other than those normal
and incidental to the ownership, operation and leasing of the Property;

(xviii) Borrower and Operating Lessee shall conduct its business so that the
assumptions made with respect to Borrower or Operating Lessee in that certain
opinion letter dated the date hereof delivered by Perkins Coie LLP addressing
substantive non-consolidation and other matters in connection with the Loan
shall at all times be true and correct in all respects;

(xix) Neither Borrower or Operating Lessee will permit any Affiliate or
constituent party independent access to its bank accounts;

(xx) Borrower and Operating Lessee have and shall pay the salaries of its own
employees, if any, and maintain a sufficient number of employees in light of its
contemplated business operations;

(xxi) Borrower and Operating Lessee have and shall compensate each of its
consultants and agents from its funds for services provided to it and pay from
its own assets all obligations of any kind incurred. Upon the withdrawal or the
disassociation of the Independent Director from any constituent entity of any
Obligor or Operating Lessee (or from a Obligor or Operating Lessee directly),
such Obligor or Operating Lessee shall immediately appoint a new director or
special member or cause such entity to appoint a new director or special member
that satisfies the requirements of an Independent Director under this Agreement;
and

(xxii) Borrower and Operating Lessee are subject to and comply with all of the
limitations on powers and separateness requirements set forth in its
Organizational Documentation as of the Closing Date.

Section 3.37 Investment Company Act. Neither Borrower or Operating Lessee is
(i) an “investment company” or a company “controlled” by an “investment
company,” within the meaning of the Investment Company Act of 1940, as amended;
or (ii) a “holding company” or a “subsidiary company” of a “holding company” or
an “affiliate” of either a “holding company” or a “subsidiary company” within
the meaning of the Public Utility Holding Company Act of 1935, as amended. Its
sole business is the ownership, operation, maintenance, repair, financing,
refinancing and disposition of the Property and such matters as are incidental
to the foregoing.

 

42



--------------------------------------------------------------------------------

Section 3.38 Fraudulent Transfer. Each of Borrower and Operating Lessee (i) has
not entered into the Loan, the Operating Lease or any Loan Document with the
actual intent to hinder, delay, or defraud any creditor and (ii) has received
reasonably equivalent value in exchange for its obligations under the Loan
Documents and the Operating Lease.

Section 3.39 Material Agreements, Operating Lease and Property Management
Agreement. Each of the Material Agreements, the Operating Lease and the Property
Management Agreement is in full force and effect and is valid and enforceable in
all material respects, subject in each case to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and, where applicable,
to general equity principles; there are no defaults, breaches or violations
thereunder by Obligor, and Obligor has not given written notice of any defaults,
breaches or violations by any other party thereto except as have already been
cured or as are disclosed on Schedule 3.39 hereto, where with respect to any
such agreement the effect of one or more of any such defaults would have a
Material Adverse Effect. Neither the execution and delivery of the Loan
Documents, the performance of Obligor thereunder, the recordation of the
Mortgage, nor the exercise of any remedies by Agent or Lenders, will adversely
affect any of Obligor’s rights under any of the Material Agreements, the
Operating Leases or Property Management Agreement. Obligor has furnished to
Agent true, correct and complete copies of each of the Material Agreements, the
Operating Lease and the Property Management Agreement.

Section 3.40 Employees. Each of Borrower and Operating Lessee either has no
employees or has no material liability which has been incurred by it and remains
unsatisfied for any taxes or penalties with respect to (i) any Employee Benefit
Plan established, sponsored, maintained or contributed to by it on behalf of its
employees at the Property or (ii) any Multiemployer Plan as to which it is
making or has an obligation to make contributions or (iii) any lien which has
been imposed on its assets pursuant to Section 412 of the Code or Sections 302
or 4068 of ERISA.

Section 3.41 Rooms in Service. All of the rooms at the Property are in service,
except for rooms that are temporarily out of service for remodeling in the
ordinary course of business or routine maintenance and repair.

Section 3.42 Funds for Capital Expenditure and FF&E Expenses. Obligor has or
anticipates that it will have sufficient funds available to it for implementing
its reasonable anticipated Capital Expenditures and FF&E expenditures.

Section 3.43 Sharing Agreements. Other than as set forth on Schedule 3.43
hereto, there are no joint services, reciprocal easement or other similar
sharing agreements relating to the Property.

Section 3.44 Labor Matters. Obligor is not a party to any collective bargaining
agreements.

 

43



--------------------------------------------------------------------------------

Section 3.45 Liquor Licenses. The legal arrangements for service of alcoholic
beverages at the Property are as identified on Schedule 3.45.

Section 3.46 Common Charges. All amounts owed to date by owners of the Property
in the nature of common area maintenance expenses, parking fees, common
association dues, assessments and similar charges have been paid in full.

Section 3.47 Condominium Board. The Condominium Board consists of four
(4) directors. As of the date hereof the directors designated by Borrower are as
follows: Robert Hill and Lilian Butchart.

Section 3.48 Condominium Lien. The Condominium has not recorded a claim of lien
against Borrower in the Public Records of Dade County, Florida for any unpaid
Assessments (as defined in the Condominium Declaration) and/or Special
Assessments (as defined in the Condominium Declaration) and no such lien exists
against the Property.

Section 3.49 Condominium Debt. The Condominium has not borrowed money, executed
promissory notes or other evidences of indebtedness nor given as security
therefore a mortgage or security interests in any property owned by the
Condominium.

Section 3.50 Patriot Act. Neither Obligor nor any partner in Obligor or member
of such partner nor any owner of a direct or indirect interest in Obligor (a) is
listed on any Government Lists (as defined below), (b) is a person who has been
determined by competent authority to be subject to the prohibitions contained in
Presidential Executive Order No. 13224 (Sept. 23, 2001) or any other similar
prohibitions contained in the rules and regulations of OFAC (as defined below)
or in any enabling legislation or other Presidential Executive Orders in respect
thereof, (c) has been previously indicted for or convicted of any felony
involving a crime or crimes of moral turpitude or for any Patriot Act Offense
(as defined below), or (d) is not currently under investigation by any
governmental authority for alleged criminal activity. For purposes hereof, the
term “Patriot Act Offense” means any violation of the criminal laws of the
United States of America or of any of the several states, or that would be a
criminal violation if committed within the jurisdiction of the United States of
America or any of the several states, relating to terrorism or the laundering of
monetary instruments, including any offense under (i) the criminal laws against
terrorism; (ii) the criminal laws against money laundering, (iii) the Bank
Secrecy Act, as amended, (iv) the Money Laundering Control Act of 1986, as
amended, or the (v) Patriot Act. “Patriot Act Offense” also includes the crimes
of conspiracy to commit, or aiding and abetting another to commit, a Patriot Act
Offense. For purposes hereof, the term “Government Lists” means (A) the
Specially Designated Nationals and Blocked Persons Lists maintained by Office of
Foreign Assets Control (“OFAC”), (B) any other list of terrorists, terrorist
organizations or narcotics traffickers maintained pursuant to any of the Rules
and Regulations of OFAC that Agent or any Lender notified Obligor in writing is
now included in “Governmental Lists”, or (C) any similar lists maintained by the
United States Department of State, the United States Department of Commerce or
any other government authority or pursuant to any Executive Order of the
President of the United States of America that Agent or any Lender notified
Obligor in writing is now included in “Governmental Lists”.

 

44



--------------------------------------------------------------------------------

Section 3.51 Survival of Representations. Obligor agrees that all of the
representations and warranties of Obligor set forth in Article III and elsewhere
in this Agreement and in the other Loan Documents shall be deemed given and made
as of the date of the funding of the Loan or as of such other or additional
dates as shall be provided herein or as the context may require, and survive for
so long as any amount remains owing to Lender under this Agreement or any of the
other Loan Documents by Obligor unless a longer survival period is expressly
stated in a Loan Document with respect to a specific representation or warranty,
in which case, for such longer period. All representations, warranties,
covenants and agreements made in this Agreement or in the other Loan Documents
by Obligor shall be deemed to have been relied upon by Lender notwithstanding
any investigation heretofore or hereafter made by Lender or on its behalf.

ARTICLE IV

AFFIRMATIVE COVENANTS OF BORROWER

From the Closing Date and until payment and performance in full of all
Obligations of the Obligor under the Loan Documents or, if earlier, Lender’s
voluntary release of the Lien of the Mortgage upon repayment of the Debt,
Obligor hereby covenants and agrees with the Lender that:

Section 4.1 Financial Statements, Reports and Documents.

(a) Obligor shall, at its own cost and expense, provide Agent with the
following:

(i) Obligor shall furnish to Agent within one hundred and twenty (120) days
following the end of each Fiscal Year (A) a complete copy of the annual
financial statements of each of Obligor and Guarantor, audited by a “Big Four”
accounting firm or another independent certified public accounting firm
acceptable to Agent (which audit report may rely on the report of another
independent certified public accounting firm provided such other independent
certified public accounting firm is also a “Big Four” accounting firm or other
independent certified public accounting firm acceptable to Agent), in accordance
with GAAP, for such Fiscal Year and containing a balance sheet and a statement
of operations, and (B) unaudited annual income statements with respect to
Obligor and Guarantor, including a statement of operations for Obligor or
Guarantor, as the case may be. The annual financial statements of Obligor and
Guarantor shall be accompanied by (i) an Officer’s Certificate certifying that
each such annual financial statement presents fairly, in all material respects,
the financial condition and results of operation of the Property or property
being reported upon and has been prepared in accordance with GAAP and (ii) a
management report, in form and substance reasonably satisfactory to Agent,
discussing the reconciliation between the financial statements for such Fiscal
Year and the most recent Annual Budget. Together with Obligor’s annual financial
statements, Obligor shall furnish to Agent (A) an Officer’s Certificate
certifying as of the date thereof whether, to Obligor’s knowledge, there exists
a Default or Event of Default, and if such Default or Event of Default exists,
the nature thereof, the period of time it has existed and the action then being
taken to remedy the same; and (B) an annual report, for the most recently
completed fiscal year, containing: (1) capital expenditures for FF&E and any
Capital Expenditures made in respect of the Property, including separate line
items with respect to any

 

45



--------------------------------------------------------------------------------

project costing in excess of $500,000; (2) occupancy levels at the Property for
such period; (3) average daily room rates at the Property for such period; (4) a
comparison of the budgeted income and expenses and the actual income and
expenses for such annual period for the Property, together with a detailed
explanation of any variances of twenty percent (20%) or more between budgeted
and actual amounts in the aggregate and on a line item basis for such period;
provided, however, that Obligor shall not be obligated to provide such detailed
explanation for line items for which the actual amounts for such period are less
than $250,000; (5) a report of Adjusted Operating Income and Operating Expenses
(as well as a calculation of Pro Forma Net Operating Income based thereon) with
respect to the Property and for the Obligor, in each case for the most recently
completed quarter; (6) a STAR Report for the most recently completed quarter;
(7) a calculation of DSCR for the trailing twelve (12) month period ending with
such month; and (8) a statement that the representations and warranties of
Obligor set forth in Section 3.36 hereof are true and correct as of the date of
the certificate that accompanies such annual statements;

(ii) Obligor shall furnish, or cause to be furnished, to Agent on or before the
forty-fifth (45th) day after the end of each of the first three Calendar
Quarters, quarterly and year to date financial statements prepared for such
fiscal quarter with respect to Obligor, including a balance sheet and operating
statement for Obligor for such quarter, accompanied by an Officer’s Certificate,
certifying that such items are true, correct, accurate and complete in all
material respects and fairly present in all material respects the financial
condition and results of the operations of Obligor and the Property in a manner
consistent with GAAP (subject to normal year end adjustments), to the extent
applicable; Together with Obligor’s quarterly financial statements, Obligor
shall furnish to Agent, (A) a comparison of the budgeted income and expenses and
the actual income and expenses for such quarterly period for the Property,
together with a detailed explanation of any variances of twenty percent (20%) or
more between budgeted and actual amounts in the aggregate and on a line item
basis for such period and year to date; provided, however, that Obligor shall
not be obligated to provide such detailed explanation for line items for which
the actual amounts for such period are less than $250,000; (B) to the extent
available from the Property Manager, occupancy levels at the Property for such
period, including average daily room rates and the average revenue per available
room; (C) a report of Adjusted Operating Income and Operating Expenses (as well
as a calculation of Pro Forma Net Operating Income based thereon) with respect
to the Property and for the Obligor, in each case for the most recently
completed quarter; (D) a STAR Report for the most recently completed quarter;
(E) a calculation of DSCR for the trailing twelve (12) month period ending with
such month; and (F) a statement that the representations and warranties of
Obligor set forth in Section 3.36 hereof are true and correct as of the date of
the certificate that accompanies such annual or quarterly statements;

(iii) Obligor shall furnish to Agent, within thirty (30) days, after the end of
each calendar month, unaudited operating statements (provided, that such monthly
operating statements do not have to be prepared in a manner consistent with
GAAP), aged accounts receivable reports, rent rolls and STAR Reports; occupancy
and ADR reports, in each case, for each Property and for the Property in the
aggregate and accompanied by an Officer’s Certificate, certifying that (i) with
respect to the operating statements, that such statements are true, correct,
accurate and complete in all material respects and fairly present in all
material respects the results of the operations of Obligor and the Property and
(ii) with respect to the aged

 

46



--------------------------------------------------------------------------------

accounts receivable reports, rent rolls, occupancy and ADR reports, that such
items are to the best of Obligor’ knowledge true, correct and accurate and
fairly present the results of the operations of Obligor and the Property
(provided that Obligor shall not be required to (x) furnish to Agent any
information which Obligor have been unable to obtain from the Property Manager
after using reasonable efforts to do so or (y) provide the certification in
clauses (i) or (ii) above solely with respect to the monthly STAR Reports.
Obligor shall also furnish to the Agent, within thirty (30) days after the end
of each calendar month, a certificate in the form of Exhibit K to this
Agreement;

(iv) Obligor shall furnish to Agent, within ten (10) Business Days after
request, such further detailed information with respect to the operation of the
Property and the financial affairs of Obligor as may be reasonably requested by
Agent; provided that Obligor shall not be required to furnish to Agent any
information which Obligor can only obtain from the Property Manager if either
(i) Obligor is not entitled to such information under the Property Management
Agreement, or (ii) Obligor has been unable to obtain such information from the
Property Manager after using reasonable efforts to do so;

(v) Obligor shall furnish to Agent, promptly after receipt, a copy of any notice
received by or on behalf of Obligor from any Governmental Authority having
jurisdiction over any of the Property with respect to a condition existing or
alleged to exist or emanate therefrom or thereat;

(vi) Obligor shall, at any and all times, within a reasonable time after written
request by Agent, furnish or cause to be furnished to Agent, in such manner and
in such detail as may be requested by Agent, such information as may be
necessary to permit Agent to comply with any request for information made by an
investor or prospective investor in the Note and to be furnished under Rule
144A(d) under the Securities Act;

(vii) Obligor shall, as soon as practicable, but in any event no later than
forty-five (45) days after the close of each Calendar Quarter, a compliance
statement executed by Guarantor in a form attached hereto as Exhibit L, which
statement shall certify that Guarantor shall be in compliance with the financial
covenants set forth in Section 4.28 hereof;

(viii) The information required to be furnished by Obligor to Agent under this
Section 4.1 shall be provided in electronic format;

(ix) As soon as practicable, but in any event no later than one hundred twenty
(120) days after the close of each calendar year, a balance sheet of Guarantor,
in a form reasonably acceptable to Agent, provided such statements shall not be
certified or audited by an certified public accounting firm;

(x) Upon request by Lender, Obligor shall furnish to Lender copies of any
requested reports that Obligor receives from the Property Manager under
Section 6.01 of the Property Management Agreement;

(xi) Prior to completion of the Project, as determined by Agent’s Consultant,
Obligor shall furnish to Agent on a monthly basis on or prior to the fifteenth
(15th) day of each calendar month, a report, in form and substance reasonably
satisfactory to Agent, detailing the status and progress of the Project,
including without limitation a comparison of actual costs incurred to the
Construction Expenditures Budget.

 

47



--------------------------------------------------------------------------------

(xii) Agent shall have the right at any time and from time to time to audit the
financial information provided by Obligor pursuant to the terms of this
Agreement in accordance with the then customary audit policies and procedures of
Agent. Agent shall pay for the costs of its auditors, provided, however, if such
audit shall have been commenced during an Event of Default, Obligor shall pay
the cost and expenses of such audit.

(b) Notices by Governmental Authorities. Within fifteen (15) days after receipt
of the same by Obligor, Obligor shall furnish to Agent true and complete copies
of any official written notice, claim or complaint by any Governmental Authority
pertaining to the Premises or any portion thereof including any written notice
concerning any tax or special assessment in excess of $500,000, or any written
notice of any alleged material violation of any zoning ordinance, fire
ordinance, building code provision or other Legal Requirement affecting the
Premises.

(c) Notification by Obligor. Without limiting any other provision of this Loan
Agreement or the other Loan Documents, Obligor shall furnish to Agent the
following notifications:

(i) within ten (10) Business Days of Obligor’s obtaining knowledge thereof, of
any material litigation, claim or proceedings, before any Governmental Authority
or arbitration or mediation panel affecting Obligor or any portion of the
Premises, or of any judgment, order, decree, arbitration award or determination
by a court of competent jurisdiction, an arbitral or mediation board or such
Governmental Authority of liability of Obligor in excess of $500,000 (or
$2,000,000, with respect to any judgment, order, decree, arbitration award or
determination that is fully covered by a solvent third party insurance company
(less any applicable deductible) and as to which the insurer has not disputed in
writing its responsibility to cover such judgment, order, decree, arbitration
award or determination) or when aggregated with any other such judgment, order,
decree, arbitration award or determination (other than any judgment, order,
decree, arbitration award or determination that is fully covered by a solvent
third party insurance company (less any applicable deductible) and as to which
the insurer has not disputed in writing its responsibility to cover such
judgment, order, decree, arbitration award or determination) made in the
immediately preceding twelve calendar months, in excess of $1,000,000;

(ii) within ten (10) Business Days after receipt by Obligor of notice of the
occurrence thereof, of any acceleration of any Indebtedness of Obligor in excess
of $100,000;

(iii) within ten (10) Business Days after the occurrence thereof, of any name
change, change in the Fiscal Year of Obligor or change in address of any
principal or executive office of Obligor;

(iv) within ten (10) Business Days after the occurrence thereof, a copy of any
amendment to any other Organizational Documents of Obligor;

 

48



--------------------------------------------------------------------------------

(v) within ten (10) Business Days of Obligor’s obtaining knowledge thereof, of
any event or occurrence which constitutes a Default or an Event of Default; and

(vi) within five (5) Business Days after the occurrence thereof, any damage,
destruction or other casualty or any notice of taking or eminent domain action
or proceeding affecting the Premises or any portion thereof, the cost of
restoration of which is in excess of $100,000.

(d) Property Rights and Claims. Within five (5) Business Days of receipt of same
by Obligor, Obligor shall furnish to Agent a copy of any written notice or other
written instrument which could reasonably be expected to have a Material Adverse
Effect on the Premises, the Liens securing the Obligations or Agent’s or any
Lender’s rights and remedies under or with respect to any Loan Document.

(e) Notices regarding Property Management Agreement. Within five (5) Business
Days after Obligor’s receipt or giving of same, Obligor shall furnish to Agent a
copy of any written notice from the Property Manager concerning any violation of
any provision of any of the Property Management Agreement or any other notice as
to any matter which could reasonably be expected to have a Material Adverse
Effect on the Premises.

(f) Notices regarding Condominium. Within ten (10) Business Days after Obligor’s
receipt or giving of same, Obligor shall furnish to Agent (i) a copy of any
written notice from the Condominium concerning any assessment, special
assessment or violation of any provision of any of the Condominium Documents or
any other notice as to any matter which could have a material adverse effect on
the Premises and (ii) any financial reports prepared by the Association.

(g) Evidence of Payment of Impositions. Within ten (10) Business Days after the
last date on which payment of any Taxes may be made without penalty or late
charge, Obligor shall furnish to Agent evidence of payment of such sums.

Section 4.2 Loan Proceeds. Obligor shall use the Loan proceeds only for the
refinancing of existing Indebtedness and payment of costs and expenses of
obtaining the Loan.

Section 4.3 Construction of Project. Obligor agrees that the Project will be
constructed and fully equipped free and clear of all liens and encumbrances
(excepting only (i) the lien of real estate taxes and assessments not due or
being contested in good faith pursuant to Section 4.4 below, (ii) any liens and
encumbrances of Agent and (iii) any other Permitted Encumbrances), in a good and
workmanlike manner with materials of high quality, in substantial accordance
with the plans and specifications therefor, any and all covenants, conditions
and restrictions of record, and applicable building, zoning and other laws and
ordinances including, without limitation, Environmental Laws and in substantial
accordance with the Construction Expenditures Budget. If Agent disapproves any
portion of the construction or equipping of the Premises as not being consistent
with the requirements set forth in the preceding sentence, Obligor, within
fifteen (15) days after such disapproval, shall commence to correct the
condition so disapproved, and thereafter will diligently complete such
correction. Obligor agrees that all materials contracted or purchased for
construction of the Project and all labor hired or contracted

 

49



--------------------------------------------------------------------------------

for with respect to the Project and paid for with Loan proceeds will be used and
employed solely on the Project and for no other purpose. Obligor shall complete
the Project on prior to the second (2nd) anniversary of the date of this
Agreement.

Section 4.4 Mechanics’ Liens, Taxes and Contest Thereof. Obligor agrees that it
will not suffer or permit any mechanics’ lien claims to be filed or otherwise
asserted against the Premises and will promptly discharge the same in case of
the filing of any claims for lien or proceedings for the enforcement thereof,
and will pay all special assessments which have been placed in collection and
all real estate taxes and assessments of every kind (regardless of whether the
same are payable in installments) upon the Premises, before the same become
delinquent; provided, however, that Obligor shall have the right to contest in
good faith and with reasonable diligence the validity of any such lien, claim,
tax or assessment if the right to contest such matters is expressly granted in
the Mortgage. If Obligor shall fail promptly either to discharge or to contest
claims, taxes or assessments asserted or give security or indemnity in the
manner provided in the Mortgage, or having commenced to contest the same, and
having given such security or indemnity shall fail to prosecute such contest
with diligence, or to maintain such indemnity or security so required by the
Mortgage, or upon the adverse conclusion of any such contest, to cause any
judgment or decree to be satisfied and lien to be released, then and in any such
event Agent may, at its election (but shall not be required to), procure the
release and discharge of any such claim and any judgment or decree thereon and,
further, in its sole discretion, effect any settlement or compromise of the
same. Any amounts so expended by Agent, including premiums paid or security
furnished in connection with the issuance of any surety bonds, shall be deemed
to constitute disbursement of the proceeds of the Loan hereunder. In settling,
compromising, discharging or providing indemnity or security for any claim for
lien, tax or assessment, Agent shall not be required to inquire into the
validity or amount thereof.

Section 4.5 Fixtures and Personal Property. Except for a security interest
granted to Agent, Obligor agrees that all of the personal property, fixtures,
attachments, furnishings and equipment delivered in connection with the
construction, equipping or operation of the Project will be kept free and clear
of all chattel mortgages, vendor’s liens, and all other liens, claims,
encumbrances and security interests whatsoever, and that Obligor will be the
absolute owner of said personal property, fixtures, attachments and equipment.
Obligor, on request, will furnish Agent with satisfactory evidence of such
ownership, and of the terms of purchase and payment therefor.

Section 4.6 Proceedings to Enjoin or Prevent Construction. If any proceedings
are filed or are threatened to be filed seeking to (a) enjoin or otherwise
prevent or declare invalid or unlawful the construction, occupancy, maintenance
or operation of the Project or any portion thereof; (b) adversely affect the
validity or priority of the liens and security interests granted Agent hereby;
or (c) adversely affect the financial condition of Obligor or Guarantor or the
ability of Obligor to complete the Project, then Obligor shall notify Agent of
such proceedings and within two (2) business days following Obligor’s notice of
such proceedings, Obligor shall cause such proceedings to be contested in good
faith, and in the event of an adverse ruling or decision, prosecute all
allowable appeals therefrom. Without limiting the generality of the foregoing,
Obligor shall resist the entry or seek the stay of any temporary or permanent
injunction that may be entered, and use its commercially reasonable efforts to
bring about a favorable and timely disposition of all such proceedings.

 

50



--------------------------------------------------------------------------------

Section 4.7 Inspection of Premises; Books and Records.

(a) From time to time and upon at least 24 hours’ prior notice to Obligor
(except in cases of emergency in which case no notice need be given), as
required by Agent, Obligor shall permit Agent, any Lender and their respective
agents and representatives, to enter upon the Premises during normal business
hours for the purpose of inspection thereof. After the occurrence of an Event of
Default, all costs and expenses incurred by Agent or any Lender in connection
with such inspection shall be paid by Obligor.

(b) Obligor shall keep and maintain or shall cause to be kept and maintained on
a Fiscal Year basis, in accordance with GAAP, to the extent applicable, proper
and accurate books, records and accounts reflecting all of its financial affairs
and all items of Adjusted Operating Income, Operating Expenses, Capital
Expenditures and capital expenditures in respect of FF&E. Agent shall have the
right from time to time at all times during normal business hours upon
reasonable notice to examine such books, records and accounts at the office of
Obligor or subject to the Property Management Agreement, such other Person
maintaining such books, records and accounts and to make such copies or extracts
thereof, as Agent shall desire. After the occurrence of an Event of Default,
Obligor shall pay any costs and expenses incurred by Agent to examine its
accounting records with respect to the Property, as Agent shall determine to be
necessary or appropriate.

Section 4.8 Compliance with Recorded Documents, Legal Requirements and
Condominium Requirements. Obligor shall timely comply in all material respects
with all Legal Requirements, Condominium Requirements and Recorded Documents
affecting the Premises and, upon request by Agent, deliver to Agent evidence
thereof as may be reasonably required by Agent.

Section 4.9 Appraisals. Agent shall have the right to cause an Appraisal or if
Agent shall elect, an Appraisal Update, of the Premises to be performed at
Obligor’s sole cost and expense, (i) at such times, if any, as such an Appraisal
or Appraisal Update may be required as a result of any requirement imposed upon
Aareal Capital under FIRREA or any other similar statute or regulations, (ii) at
any time, but not more frequently than once in any twenty-four (24) month period
pursuant to this clause (ii) and (iii) during the continuance of an Event of
Default. In all events, Obligor shall cooperate with Agent and any such
appraiser and their agents and employees in connection with such Appraisal or
Appraisal Update.

Section 4.10 Insurance.

(a) Borrower shall maintain, or cause to be maintained, in full force and effect
at all times, until all principal, interest and other sums outstanding under
this Loan Agreement, the Note and the other Loan Documents have been paid in
full, insurance as evidenced by the Insurance Policies as outlined in Exhibit D,
and shall deliver or cause to be delivered to Agent, (i) contemporaneously with
the execution hereof, certificates of insurance along with specified policy
conditions and/or endorsements, and, at the request of Agent, the Insurance
Policies or binders evidencing the Insurance Policies and (ii) all renewal
certificates of insurance along with specified policy conditions and/or
endorsements prior to the expiration date of each expiring Insurance Policy and,
at the request of Agent, Insurance Policies, or binders therefor, as soon as

 

51



--------------------------------------------------------------------------------

possible following the expiration date of each expiring Insurance Policy and
within ten (10) days after such renewal, Borrower shall deliver to Agent
evidence satisfactory to Agent of Borrower’s payment of the premium currently
due for such Insurance Policy.

(b) All Insurance Policies shall be issued by an insurer or insurers acceptable
to Agent with an A.M. Best rating and size of A:X or better and an S&P rating of
A- or higher, or otherwise acceptable to Agent, provided that if the insurance
provided is procured by a syndication of more than five (5) insurers, then the
foregoing requirements shall not be violated if such insurance is provided
(a) under a blanket policy and at least sixty percent (60%) of the overall
limits of insurance in place on the date hereof and thereafter is with carriers
having a claims paying ability of “A-” or better, with the primary layer
provided by a carrier rated “A-” or better, and the other carriers having a
claims paying ability of “BBB” or better by S&P and its equivalent by one other
rating agency; Agent may allow up to 10% of the overall limits of insurance,
except for the primary layer, to be unrated or rated below “BBB” provided that
it is rated at least “A-” or better by AM Best Company with a financial size
category of not less than “VIII”. The property, boiler and machinery Insurance
Policies, including loss of rental income insurance, shall also name Agent under
a non-contributing Florida standard mortgagee clause or an equivalent
endorsement satisfactory to Agent in form and content. Loss of rental income
insurance shall name Agent as lender loss payee. All property Insurance Policies
also shall contain an agreed amount (coinsurance waiver) and replacement cost
value endorsement and shall cover, without limitation, all tenant improvements
and betterments which Borrower is required to insure in accordance with any
Lease. If the insurance required under this paragraph is not obtained by blanket
insurance policies, the insurance policy shall be endorsed to also provide
guaranteed building replacement cost. The amount of any deductible under any
Insurance Policy must be acceptable to Agent. Without Agent’s prior consent,
Borrower shall not name any Person other than Agent, as loss payee under any
property Insurance Policies covering the Improvements and such tenant
improvements and betterments that Borrower is required to insure pursuant to
this Loan Agreement; provided that, if blanket policies are obtained, this
sentence shall not apply to property covered by such blanket policies other than
the Improvements and such tenant improvements and betterments which Borrower is
required to insure pursuant to this Loan Agreement. Notwithstanding the
immediately preceding sentence, such Insurance Policy shall, subject to
Section 4.12 hereof, provide that any proceeds that are payable to a loss payee
shall be payable by check to Agent only and requiring the endorsement of Agent
only.

(c) Each Insurance Policy shall contain a provision whereby the insurer
(i) agrees that such policy shall not be canceled, terminated or non-renewed
without at least 30 days prior written notice to Agent, (y) the provisions of
such policy relating to the coverage, deductibles and limits shall not be
modified without Agent’s prior written consent, and (z) the provision of such
policy not relating to coverage, deductibles or limits shall not be modified
without Agent’s prior written consent if, after giving effect to such
modification, such policy would no longer satisfy the requirements of this Loan
Agreement, (ii) waives any right to claim any premiums and commissions against
Agent provided that such policy need not waive the requirement that the premium
be paid in order for a claim to be paid to the insured, and (iii) provides that
Agent is permitted, but not obligated, to make payments to effect the
continuation of such policy upon notice of cancellation due to nonpayment of
premiums. Every Property Insurance policy shall provide that as to Agent’s
interest, such policy shall remain valid and shall

 

52



--------------------------------------------------------------------------------

insure Agent regardless of any: (a) named insured’s act, failure to act,
negligence, or violation of warranties, declarations, or conditions;
(b) occupancy or use of the Improvements for purposes more hazardous than those
permitted; or (c) Agent’s or any Lender’s exercise of any of their respective
rights or remedies hereunder or under any of the Loan Documents.

(d) Borrower shall pay the premiums for the Insurance Policies as the same
become due and payable. At the request of Agent, Borrower shall deliver to Agent
copies of the Insurance Policies; provided, however, Agent shall not be deemed
by reason of the custody of such Insurance Policies to have knowledge of the
contents thereof. Borrower also shall deliver to Agent, within ten (10) days of
Agent’s request, a certificate of Borrower or Borrower’s insurance agent setting
forth the particulars as to all such Insurance Policies, that all premiums due
thereon have been paid and that the same are in full force and effect. As soon
as possible prior to the expiration date of each of the Insurance Policies,
Borrower shall deliver to Agent a certificate of insurance, or other evidence as
acceptable to Agent, evidencing renewal of coverage as required herein. At the
request of Agent, as soon as possible after the renewal of each of the insurance
policies, Borrower shall deliver to Agent a copy (as required pursuant to this
paragraph) of a renewal policy or policies. Within ten (10) days after such
renewal, Borrower shall deliver to Agent evidence of payment of premium
currently due satisfactory to Agent.

(e) Notwithstanding anything to the contrary contained herein, if at any time
Agent is not in receipt of written evidence that all insurance required
hereunder is maintained in full force and effect, Agent shall have the right
(but not the obligation), upon two (2) Business Days prior notice to Borrower,
to take such action as Agent deems necessary to protect its interest in the
Premises, including the obtaining of such insurance coverage as Agent shall deem
appropriate, and all expenses incurred by Agent in connection with such action
shall be paid by Borrower.

(f) Any insurance maintained pursuant to this section may be evidenced by
blanket insurance policies covering the Premises and other properties or assets
of Borrower or its affiliates, provided that any such policy shall in all other
respects comply with the requirements of this Section. Agent shall determine
whether such blanket policies shall provide sufficient limits of insurance.

(g) Borrower shall take appropriate action to assure the Condominium maintains
the insurance coverage required to be maintained by the applicable Condominium
Requirements. If the Condominium fails to maintain such coverage, Borrower shall
purchase contingent coverage to fill any gaps in coverage purchased by the
Condominium.

Section 4.11 Payment of Taxes. Obligor shall pay and discharge all taxes,
assessments and governmental charges or levies imposed upon Obligor (whether
imposed by contract or agreement or by Legal Requirements or Condominium
Requirements), or upon Obligor’s income or profits, or upon the Premises or upon
any other property belonging to Obligor, in each case prior to such time as such
tax, assessment, charge or levy is to become delinquent; provided, however, that
Obligor shall not be required to pay any such tax, assessment, charge, or levy
if and so long as (a) the amount, applicability, or validity thereof shall
currently be contested in good faith by appropriate proceedings, (b) Obligor is
permitted by

 

53



--------------------------------------------------------------------------------

applicable law to defer payment of such tax, assessment, charge or levy pending
the outcome of such contest, (c) such contest shall not be prohibited by the
Condominium Documents, (d) no Event of Default shall have occurred and be
continuing and (e) Obligor shall, prior to commencing any such proceedings to
contest such tax, assessment, charge or levy, furnish proof satisfactory to
Agent that Obligor has established a reserve account or provided collateral
acceptable to Agent in which Agent and Lenders shall have a security interest
and which reserve or collateral, as the case may be, and which shall be in an
amount not less than the amount of any penalties, including interest and
additional charges which may be incurred as a result of such contest, or has
otherwise provided for the payment of such amounts, in all cases, to the
satisfaction of Agent.

Section 4.12 Application of Insurance Proceeds.

(a) Provided no Event of Default shall have occurred and be continuing, Obligor
may make proof of loss, adjust and compromise any claim under any Insurance
Policy, appear in and prosecute any action arising from such insurance policy,
collect and receive the proceeds of any and all insurance that may become
payable with respect to any damage, destruction or casualty to the Premises so
long as the cost of the repair or restoration necessitated by such damage,
destruction or casualty, in the estimate of Agent will not exceed Two Million
and 00/100 ($2,000,000) Dollars. Provided no Event of Default shall have
occurred and be continuing, subject to Section 4.12(e) hereof, Obligor shall use
all such proceeds actually received by it to restore or rebuild the Premises to
a condition satisfactory to Agent, but in any event to substantially the same
character and condition as prior to such damage, destruction or casualty. Any
insurance proceeds which may remain after payment of all costs and expenses of
such repair and restoration shall, at the option of Agent, be applied as a
prepayment of the Obligations in the manner set forth in the Note.

(b) If the cost of restoration or repair of any damage, destruction or casualty
to the Premises, or any part thereof, in the estimate of Agent, will equal or
exceed Two Million and 00/100 ($2,000,000) Dollars or if an Event of Default
shall have occurred and be continuing, (i) Agent may collect the proceeds of any
and all insurance that may become payable with respect thereto (and Obligor
hereby authorizes and directs any insurance company to make payments of such
proceeds directly to Agent at Agent’s request) and hold such proceeds in
accordance with this Section 4.12 and (ii) Obligor shall not make proof of loss,
adjust and compromise any claim under any insurance policy, appear in and
prosecute any action arising from such insurance policy, without, in each case,
Agent’s prior consent. Any such insurance proceeds shall be made available to
Obligor for the restoration and repair of the Premises from time to time as such
restoration or repair progresses, subject to compliance by Obligor with the
following terms and conditions:

(i) No Default or Event of Default shall have occurred and be continuing;

(ii) Once the cost of restoration and the amount of available insurance proceeds
has been determined, Obligor shall deposit with Agent sums in an amount at least
equal to the excess, if any, of Agent’s estimate of the aggregate costs and
expenses of restoration and repair of the Premises, over the amount of insurance
proceeds payable with respect to such damage, destruction or casualty, which
additional sums shall be disbursed by Agent prior to any disbursements of
insurance proceeds;

 

54



--------------------------------------------------------------------------------

(iii) Agent shall have received an Appraisal or an Appraisal Update at the cost
of Obligor (Agent agreeing to reasonably cooperate with Obligor in ordering such
Appraisal or Appraisal Update following Obligor’s request), evidencing that upon
completion of the repairs and restoration of the Premises the outstanding
principal balance of the Loan shall not exceed either (x) sixty-five percent
(65%) of the fair market value of the Premises during the initial term of the
Loan or (y) sixty (60%) percent of the fair market value of the Premises during
any extension term of the Loan, as set forth in the then-most recent Appraisal
or if an Appraisal Update has been completed after the date of the most recent
Appraisal, the most recent Appraisal Update;

(iv) Agent shall have received architectural plans and specifications for all
restoration and repairs, all of which shall be in form acceptable to Agent;

(v) Agent shall have received evidence reasonably satisfactory to Agent
(including, without limitation, if requested by Agent, certificates of insurance
and/or copies of Insurance Policies, at Agent’s election) that the insurance
coverage required hereunder, including insurance with respect to such casualty,
is in full force and effect in accordance with Section 4.10 hereof and shall
remain in effect during the course of the repairs and restoration;

(vi) Prior to any disbursement by Agent, unless paid by Agent from the insurance
proceeds pursuant to this Section 4.12(b), Obligor shall have paid Agent’s costs
and expenses in connection with the collection and handling of such proceeds;

(vii) Prior to any disbursement by Agent, the following information and
documentation shall have been obtained by Obligor, at Obligor’s expense, and
submitted to Agent, which information and documentation shall be in form and
substance satisfactory to Agent:

(A) A request for disbursement signed by Obligor, accompanied by billing
statements, vouchers or invoices, which request for disbursement shall expressly
warrant that the work with respect to which the advance is requested has been
performed in accordance with the approved plans and specifications for the
restoration or repair;

(B) Proof that all invoices for labor and materials previously submitted by
Obligor and approved and reimbursed by Agent have been paid, except for those
the subject of the current request for disbursement;

(C) Lien waivers for all payees under previous requests for advances;

(D) At the request of Agent, an endorsement of the Title Insurance Policy, which
endorsement shall show no liens of record or additional encumbrances not
acceptable to Agent;

 

55



--------------------------------------------------------------------------------

(E) Copies of the agreements pursuant to which the restoration or repair shall
be done, to the extent requested by Agent, all of which shall be in form and
substance satisfactory to Agent, and which also shall be satisfactory to Agent
as to the party performing the construction obligations thereunder;

(F) An assignment to Agent of all construction and design-professional contracts
(which may be pursuant to the Mortgage and the Assignment of Agreements),
together with the written consent to such assignments by all parties to such
contracts (which may be included in any such contract); and

(G) Such other information and documentation as Agent may request regarding the
Improvements and the restoration or repairs and the cost thereof.

In the event each of the conditions set forth in clauses (i) through (vii) above
is not satisfied within one hundred eighty (180) days from and after the date of
the respective damage, destruction or casualty, or if such conditions cannot be
satisfied within said one hundred eighty (180) days, if Obligor fails to
commence satisfaction of such condition within said one hundred eighty
(180) days or thereafter fails to diligently pursue such efforts to completion
within a time period approved by Agent, then Agent may apply the insurance
proceeds actually received by it to the payment of the Obligations in such order
and manner as is set forth in the Note.

(c) Prior to application or disbursement of any insurance proceeds received by
Agent under this Section 4.12, Agent may deduct therefrom any expenses incurred
by Agent in connection with the collection or handling of such proceeds, it
being understood and agreed that neither Agent nor Lenders shall be, under any
circumstances, liable or responsible for failure to collect, or to exercise
diligence in the collection of, any such proceeds, and upon the request of
Obligor, Agent shall provide Obligor with a written summary of all expenses
deducted from such proceeds.

(d) In the event the Mortgage is foreclosed or title to the Premises is
transferred by a deed in lieu of foreclosure, all right, title, and interest of
Obligor in and to all Insurance Policies and the proceeds thereof shall inure to
the benefit of and pass to Agent.

(e) Unless and until expended, disbursed or applied as provided herein, business
interruption or rent loss insurance proceeds shall be held in an interest
bearing account at a bank or other financial institution acceptable to Agent and
so long as no Event of Default shall have occurred and be continuing, applied to
the payment of Interest, principal due and payable under Section 2.3(b) hereof
and other sums that become due and payable under the Loan Documents as and when
due and to Construction Expenditures in accordance with the Construction
Expenditures Budget and otherwise as shall be determined by Agent. Obligor shall
have no right to withdraw or otherwise to apply any funds on deposit in such
account and Agent shall have the sole dominion and control over such account.

 

56



--------------------------------------------------------------------------------

Section 4.13 Application of Condemnation Proceeds.

(a) Whether or not any award or compensation on account of any Taking is made
available to Obligor as provided in this Section 4.13 and without regard to
whether such award or compensation shall be sufficient for such purpose, Obligor
shall, at its sole cost and expense, (i) deliver to Agent within fifteen
(15) days of such Taking (y) a detailed schedule in form, detail and substance
acceptable to Agent of Obligor’s anticipated time frame to commence and complete
such restoration and repair and (z) such other information as Agent shall
request and (ii) promptly commence and diligently complete the restoration and
repair of the Premises in accordance with the schedule referred to in clause
(i)(y) above, in a good and workmanlike manner and in compliance with all Legal
Requirements and Condominium Requirements and the requirements, if any, of the
Leases and the Management Agreement, to an integral unit in as substantially the
same character and condition as possible prior to such Taking. Any award or
other compensation actually received by Obligor shall be applied to such
restoration or repair.

(b) Agent shall be entitled to receive any and all sums which may be awarded or
become payable to Obligor for a Taking, and any sums which may be awarded or
become payable to Obligor for damages caused by public works or construction on
or near the Premises. All such sums are hereby assigned to Agent and Obligor
shall, upon request of Agent, make, execute, acknowledge, and deliver any and
all additional assignments and documents as may be necessary from time to time
to enable Agent to collect and receive any such sums. If a Taking shall occur,
so long as no Default or Event of Default shall have occurred and be continuing,
and provided Obligor complies with Section 4.13(a) hereof and timely and
diligently files all claims and diligently prosecutes the condemnation
proceeding, Obligor shall have the right to file, adjust, settle and prosecute
any claim for any such awards or compensation relating to any such condemnation
proceeding; provided, however, Obligor shall not agree to any adjustment or
settlement of any such claim payable with respect to any such condemnation
proceeding which awards and proceeds are estimated by Agent to be equal to or
greater than Two Million and 00/100 ($2,000,000) Dollars; and provided, further,
in the event that Agent determines that Obligor is not diligently prosecuting
such claim, Agent shall have the right, but not the obligation, to revoke
Obligor’s right to adjust, settle and prosecute any claim for any such awards or
compensation relating to such any such condemnation proceeding by delivering a
notice of same to Obligor, which revocation shall be effective immediately upon
Obligor’s receipt of such notice. Prior to application or disbursal of any
condemnation proceeds received by Agent under this Section 4.13, Agent may
deduct therefrom any expenses incurred by Agent in connection with the
collection or handling of such proceeds, it being understood and agreed that
neither Agent nor Lenders shall be, under any circumstances, liable or
responsible for failure to collect, or to exercise diligence in the collection
of, any such proceeds, and upon the request of Obligor, Agent shall provide
Obligor with a written summary of all expenses deducted from such proceeds.

(c) In the event of a partial Taking of the Premises having a value (when
aggregated with the value of any other portions of the Premises which was
subject to a partial Taking for which Obligor was entitled to receive the
proceeds thereof pursuant to this first sentence of Section 4.13(c) hereof) of
the Threshold Amount or less, Agent shall make the condemnation award or
compensation relating to such partial Taking available to Obligor for
restoration of the Premises (after first deducting Agent’s expenses relating the
collection thereof)

 

57



--------------------------------------------------------------------------------

so long as no Default or Event of Default shall have occurred and be continuing
and all of the conditions set forth in Section 4.12 hereof can be satisfied
within ninety (90) days from the date of such Taking. Subject to the immediately
preceding sentence, any sums awarded or payable to Obligor in connection with a
Taking of the Premises shall be applied by Agent, first, to the expenses, if
any, of collection, and then, at Agent’s option, shall be (i) applied in payment
of the Obligations in such order and manner as is set forth in the Note or
(ii) made available to Obligor for restoration of the Premises. Any condemnation
award or proceeds made available to Obligor for restoration of the Premises
shall be applied in the manner and under the same conditions as insurance
proceeds are applied as set forth in Section 4.12 hereof. In the event each of
the conditions set forth in Section 4.12 hereof is not satisfied within ninety
(90) days from and after the date of such Taking or if such conditions cannot be
satisfied within said ninety (90) days, if Obligor fails to commence
satisfaction of such condition within said ninety (90) days or thereafter fails
to diligently pursue such efforts to completion within a time period approved by
Agent, then Agent shall have the right to apply the condemnation award or
proceeds actually received by it to the payment of the Obligations in such order
and manner as is set forth in the Note.

(d) In the event the Mortgage is foreclosed or title to the Premises is
transferred by a deed in lieu of foreclosure, all right, title, and interest of
Obligor in and to all condemnation proceeds and awards in connection with any
Taking shall inure to the benefit of and pass to Agent.

Section 4.14 Costs and Expenses.

(a) Obligor shall pay when due all costs and expenses related to the Loan,
including (i) all fees and taxes for filing or recording the applicable Loan
Documents, including mortgage recording taxes, documentary stamp taxes and
similar taxes or fees and foreign notary charges, (ii) all reasonable fees,
disbursements and expenses of legal counsel and any consultant to Agent,
(iii) all title insurance and title examination charges, including premiums for
the Title Insurance Policy, (iv) all survey costs and expenses, including the
cost of the Survey, (v) all premiums for the Insurance Policies, (vi) all costs
and expenses of the Environmental Audit, the Property Report, any Insurance
Review and any additional engineering, environmental or insurance audit required
by Agent, including any asbestos inspection, a seismic probable maximum loss
study and subject to Section 4.7 hereof, any Appraisal or any Appraisal Update,
(vii) all taxes and recording expenses, including all filing fees, with respect
to the Loan Documents, and any other documents modifying, extending or
consolidating the Loan Documents, (viii) all costs and expenses relating to any
tax, lien, UCC, bankruptcy, judgment and title searches required by Agent and
(ix) all other costs and expenses payable to third parties (excluding all
participation, assignment or syndication costs) which are incurred by Agent or
any Lender in connection with the Loan, whether incurred prior to or after the
Closing Date.

(b) Obligor further agrees to pay upon demand all out-of-pocket expenses to
third parties (including, reasonable attorney’s fees and disbursements) incurred
by Agent or any Lender in connection with any amendments, modifications,
waivers, approvals or consents in connection with the Loan or any Loan Document
thereof (whether or not the transactions thereby contemplated shall be
consummated) or incurred by Agent or any Lender in connection with the
enforcement or protection of its rights and obligations in connection with this
Loan Agreement and the other Loan Documents or in connection with the Loan made
hereunder, including all attorney’s fees and disbursements.

 

58



--------------------------------------------------------------------------------

Section 4.15 Indemnity by Obligor. Obligor shall indemnify and hold harmless
Agent, Lenders and their respective Affiliates, directors, officers,
shareholders, partners, members, agents, attorneys and employees (individually
and collectively, the “Indemnitee”) from and against any loss, cost, expense,
damage or liability (including legal fees and disbursements and costs incurred
in the enforcement of the indemnity granted pursuant to this Section 4.15, which
the Indemnitee may suffer or incur by reason of or in connection with any claim
of injury or damage to Persons or property arising out of or in any way
resulting from or in connection with Obligor, Guarantor, the Premises, the Loan,
any Loan Document, the Condominium Documents or any Recorded Document; provided,
however, that Obligor shall have no obligation under this Section 4.15 to any
Indemnitee with respect to any of the foregoing arising out of the gross
negligence or willful misconduct of such Indemnitee. If any claim, demand,
action or cause of action is asserted against any Indemnitee, such Indemnitee
shall promptly notify Obligor, but the failure to do so shall not affect
Obligor’s obligations under this Section 4.15 unless such failure materially
prejudices Obligor’s right to participate in the contest of such claim, demand,
action or cause of action.

Section 4.16 Further Assurances. Obligor shall, within ten (10) days after
written request, make, execute or endorse, and acknowledge and deliver or file
or cause the same to be done, all such vouchers, invoices, notices,
certifications, additional agreements, undertakings, conveyances, deeds of
trust, mortgages, transfers, assignments, financing statements or other
assurances, and take all such other action, as Agent may, from time to time,
deem reasonably necessary in order to give effect to the rights and benefits
conferred on Agent and Lenders pursuant to this Loan Agreement, the Mortgage or
any of the other Loan Documents, all or any part of the security intended to be
provided pursuant to this Loan Agreement or any of the other Loan Documents, for
any of the Obligations.

Section 4.17 Maintenance of Existence and Rights. Obligor shall preserve and
maintain its existence. Obligor shall further preserve and maintain or cause to
be preserved and maintained all of its material rights, privileges and
franchises necessary to own, operate and lease the Premises in accordance with
the Loan Documents.

Section 4.18 Maintenance of Liens. Obligor shall perform all such acts and
execute all such documents as Agent may reasonably request in order to enable
Agent to report, file, and record every instrument that Agent may deem necessary
in order to perfect and maintain Agent’s Liens in the Collateral, and otherwise
to preserve and protect the rights of Agent and Lenders therein.

Section 4.19 Defense of Title. Obligor hereby warrants and agrees to defend, all
and singular, title to the Collateral unto Agent, Lenders and their respective
successors and assigns, forever, against every Person whomsoever claiming the
same or any part thereof, subject, however, to the Permitted Encumbrances.
Obligor shall take all actions necessary or proper to defend title to the
Premises, but at any time that any Event of Default shall have occurred and be
continuing, Agent shall have the right, to intervene in any suit affecting such
title and to employ independent counsel in connection with any such suit to
which it may be a

 

59



--------------------------------------------------------------------------------

party by intervention or otherwise; and upon demand, Obligor agrees to pay Agent
all expenses paid or incurred by Agent in respect of any such suit affecting
title to any such property or affecting Agent’s and Lenders’ Lien or rights
hereunder, including, fees and disbursements to Agent’s attorneys. Obligor shall
indemnify and hold harmless Agent and Lenders from and against any and all
costs, expenses, loss, damage or liability including any and all cost, expense,
loss, damage or liability which Agent or Lenders may suffer or incur by reason
of the failure of the title to all or any part of the Premises or by reason of
the failure or liability of Obligor, for any reason, to convey the rights,
titles and interests which the Mortgage purports to mortgage or assign, and all
amounts at any time so payable by Obligor shall be secured by the lien of the
Mortgage.

Section 4.20 Condominium Covenants.

(a) Obligor shall promptly pay all common charges and special assessments or
actual expenses imposed upon the Premises pursuant to the Condominium Documents
when the same become due and payable. Obligor shall deliver to Agent, promptly
upon Agent’s request, evidence satisfactory to Agent that such common charges
and special assessments have been so paid or are not then delinquent.

(b) After request by Agent, Obligor shall promptly request from the Condominium
Board and the Association and upon receipt deliver to Agent an estoppel
certificate which shall include without limitation (i) the amount of the unpaid
common charges, if any, accrued against the Premises, (ii) that the Condominium
Documents have not been modified or amended, (iii) that all payments due and
payable by Obligor under the Condominium Documents have been paid in full, and
(iv) that none of Obligor, the Association or the Condominium Board is in
default under the Condominium Documents. Unless an Event of Default has occurred
and is continuing, Obligor shall not be required to deliver an estoppel
certificate from the Condominium Board and the Association more than once every
twelve (12) months.

(c) Obligor shall promptly deliver to Agent a true and full copy of all notices
of default received by Obligor with respect to any obligation or duty of Obligor
under the Condominium Documents. In the event that Obligor shall fail to cure
any default after notice thereof from the Association, the Condominium Board or
Agent, Agent may, at its option, but without any obligation to do so, cure such
default of Obligor. Agent may pay for the account and on behalf of Obligor any
amount which Obligor is obligated to pay, including any common charges, special
assessments or any other assessment or charge of any kind or nature, pursuant to
the Condominium Documents, upon default by Obligor, in paying the same, and
Agent may perform any act, employ any person or entity, and cast any vote on
behalf of Obligor which Obligor may or is obligated to do pursuant to the
Condominium Documents upon default by Obligor in doing the same. All sums paid
by Agent for the expense of any such action or proceeding shall be paid by
Obligor to Agent upon Agent’s demand. Nothing contained herein shall obligate
Agent or Lenders to pay any sums or perform any acts on behalf of Obligor.
Furthermore, if Agent pays such amounts or performs such acts on behalf of
Obligor, the same shall not constitute a waiver or forgiveness by Agent of
Obligor’s default under this Agreement or any estoppel against Agent from
declaring Obligor in default hereunder.

 

60



--------------------------------------------------------------------------------

(d) Not less than fifteen (15) days prior to the date established for any vote
by the Association, Obligor shall notify Agent of: (1) any proposed amendment,
supplement or termination or relaxation of enforcement of the Condominium
Declaration or the other Condominium Documents, (2) any proposed action to be
taken relating to any condemnation or casualty affecting the Property (or any
restoration thereof), including, without limitation, the appointment of any
Insurance Trustee (as defined in the Condominium Declaration), (3) any exercise
of any development right of Obligor reserved in the Condominium Declaration,
(4) the appointment of any third-party manager to run the Association or (5) any
other proposed material action of the Association. With respect to the foregoing
matters, Obligor will not give its consent or vote or take any other action
permitted to be taken by Obligor under the Condominium Declaration or waive any
rights, without in each case the prior written consent of Agent.

(e) Within five (5) days after receipt thereof, Obligor shall furnish Agent with
copies of all minutes or resolutions of the Condominium Board, proposed or
approved, all notices and any and all other written material sent or furnished
to it by the Condominium Board.

(f) Obligor shall observe, perform, and discharge in all material respects all
obligations, covenants, and warranties provided for under the terms of the
Condominium Documents to be kept, observed, and performed by Obligor. Obligor
shall keep the Condominium Documents in full force and effect.

(g) Without Agent’s prior consent, Obligor shall not (or allow the members on
the Condominium Board appointed by Obligor to vote or give consent to) (i) take
or omit to take any action to modify, change, supplement, alter, amend or
terminate any of the Condominium Documents, (ii) waive or release any of
Obligor’s rights under the Condominium Documents, (iii) vote, give consent or
waive any right of Obligor if, the result of such vote or consent would be to
impair the rights of Agent or Lenders or the Lien of the Mortgage, (iv) approve
(x) any borrowing of money on behalf of the Condominium which would result in
the creation of any Lien on any portion of the Premises or (y) any material
addition to, or material alteration or improvement of, the Common Elements (as
defined in the Condominium Documents), (v) fail to maintain or diminish in any
material respect the insurance policies maintained by the Condominium pursuant
to the applicable Condominium Documents or otherwise in effect on the Closing
Date or (vi) appoint or remove any member of the Condominium Board.

(h) Agent shall have the right, to the fullest extent of Obligor’s rights under
the Condominium Documents, to examine the books of account of the Condominium
and to attend meetings of owners of the Condominium Board, but the foregoing
shall not require Agent to examine said books of account or attend any such
meetings.

(i) Upon Agent’s request, Obligor shall cause each of the members of the
Condominium Board appointed by Obligor to execute and deliver to Agent an
undated conditional resignation (a “Conditional Resignation”) of each such
member, whereby each such member tenders his/her resignation from the
Condominium Board and instructs the Condominium Board that the successor members
shall be designated by Agent, effective upon

 

61



--------------------------------------------------------------------------------

written notice from Agent to the Condominium Board that an Event of Default has
occurred and be continuing; it being understood and agreed to that such notice
from Agent shall be conclusive evidence that an Event of Default has occurred
and is continuing and the Condominium Board may rely on such notice from Agent
without any further inquiry or investigation. Upon the occurrence of an Event of
Default, Agent may, by notice to Obligor, tender any Conditional Resignation,
now or hereafter delivered in connection with the Loan to the Condominium Board,
whereupon the resignation of any such member shall become effective and
successor members to the Condominium Board shall be designated by Agent.

(j) At any time, during the existence of an Event of Default, Agent may give
notice to the Condominium Board or any other Person stating that circumstances
exist which entitle Agent to exercise in Obligor’s place any particular right,
privilege or power, or to receive any credit, refund, profit or other sum of
money which Obligor has the right to exercise or receive under the Condominium
Documents; it being understood and agreed to that such notice from Agent shall
be conclusive evidence that an Event of Default shall have occurred and be
continuing and the Condominium Board may rely on such notice from Agent without
any further inquiry or investigation.

Section 4.21 Patriot Act Compliance. Obligor shall use its good faith and
commercially reasonable efforts to comply with the Patriot Act and all
applicable requirements of governmental authorities having jurisdiction over
Obligor and the Premises, including those relating to money laundering and
terrorism. Agent shall have the right to audit Obligor’s compliance with the
Patriot Act and all applicable requirements of governmental authorities having
jurisdiction over Obligor and the Premises, including those relating to money
laundering and terrorism. In the event that Obligor fails to comply with the
Patriot Act or any such requirements of governmental authorities, then Agent
may, at its option, cause Obligor to comply therewith and any and all reasonable
costs and expenses incurred by Agent in connection therewith shall be secured by
the Loan Documents and shall be payable on demand.

Section 4.22 Interest Rate Protection Product. Obligor shall be required to
purchase an Interest Rate Protection Product within five (5) Business Days after
such time as the then available one month LIBOR Rate less the LIBOR Rate Margin
equals or exceeds two and one-half of one percent (2.5%) per annum. The Interest
Rate Protection Product purchased by Obligor (i) shall be satisfactory to Agent,
(ii) shall remain in effect through the Maturity Date of the Loan, (iii) shall
be obtained from a counterparty approved by Agent and having a credit rating of
at least “A-” from Standard & Poor’s and “A3” from Moody’s Investor Service,
(iv) shall operate to assure that the LIBOR Rate less the LIBOR Rate Margin
shall never exceed (x) four percent (4%) per annum during the initial term of
the Loan and (y) during any extension term of the Loan, a rate not greater than
the percentage that would be required for Obligor to maintain a DSCR of 1.50
based upon the average Pro Forma Net Operating Income for the preceding four
(4) Calendar Quarters. Any indebtedness incurred pursuant to an Interest Rate
Agreement entered into by Obligor and Agent or any Lender shall constitute
indebtedness evidenced by the Note and secured by the Mortgage and the other
Loan Documents to the same extent and effect as if the terms and provisions of
such Interest Rate Agreement were set forth herein, whether or not the aggregate
of such indebtedness, together with the disbursements made by Agent of the
proceeds of the Loan, shall exceed the face amount of the Note. Obligor hereby
collaterally assigns to Agent for the benefit of Lenders any and all Interest
Rate Protection

 

62



--------------------------------------------------------------------------------

Products purchased or to be purchased by Obligor in connection with the Loan, as
additional security for the Loan, and agrees to provide Agent with any
additional documentation requested by Agent and in form acceptable to Agent in
order to confirm or perfect such security interest during the term of the Loan.
If Obligor obtains an Interest Rate Protection Product from a party other than
Agent or any Lender, Obligor shall deliver to Agent such third party’s consent
to such collateral assignment in form acceptable to Agent.

Section 4.23 Business and Operations; Material Agreements; Property Management
Agreement. Obligor shall continue to engage in the businesses currently
conducted by it as and to the extent the same are necessary for the ownership,
maintenance, management and operation of the Property. Obligor shall qualify to
do business and shall remain in good standing under the laws of each
jurisdiction as and to the extent the same are required for the ownership,
maintenance, management and operation of the Property. Obligor shall at all
times (i) maintain the Property or cause the Property to be maintained at a
standard at least equal to that maintained by prudent owners of similar hotel
properties located in the region in which the Property is located and as
required under the Property Management Agreement; (ii) maintain or cause to be
maintained sufficient inventory and Equipment of types and quantities at the
Property to enable the operation of the Property and as required under the
Property Management Agreement; (iii) maintain such licenses and permits, or
arrangements in connection therewith so as to permit the Property to be
maintained at a standard at least equal to that maintained by prudent owners of
similar hotel properties located near the Property and as required under the
Property Management Agreement; (iv) promptly perform and/or observe in all
material respects all of the covenants and agreements required to be performed
and observed by Obligor under the Property Management Agreement, the Operating
Lease and all Material Agreements, and do all things necessary to preserve and
to keep unimpaired the rights of Obligor thereunder; (v) promptly notify Agent
in writing of the giving of any notice of default by any party under any
Material Agreement, the Property Management Agreement and/or the Operating
Lease; (vi) promptly enforce in a commercially reasonable manner the performance
and observance of all of the material covenants and agreements required to be
performed and/or observed by the other party under each Material Agreement, the
Operating Lease and the Property Management Agreement; and (vii) promptly,
following the Closing Date, correct and remediate the Deferred Maintenance
Conditions.

Section 4.24 Annual Budget.

(a) Not later than December 31 of each Fiscal Year, Obligor shall prepare or
cause to be prepared and deliver to Agent, for informational purposes only, a
preliminary Annual Budget in respect of the Property for the immediately
following Fiscal Year. Not later than ten (10) days after the same shall be
approved by Property Manager, Obligor shall deliver to Agent, for informational
purposes only, such final Annual Budget. If Obligor subsequently amends the
Annual Budget, Obligor shall promptly deliver the amended Annual Budget to
Agent.

(b) Notwithstanding the foregoing clause (i), at any time that an Event of
Default shall have occurred and be continuing, Obligor shall prepare or cause to
be prepared and deliver to Agent for Agent’s review and approval, for each
Fiscal Year commencing thereafter, an Annual Budget (including all drafts of
such Annual Budget and including all amendments and drafts of such amendments)
as it is prepared in respect of the Property. To the extent Obligor has

 

63



--------------------------------------------------------------------------------

the right to approve any Annual Budget or amendment to any Annual Budget under
the Property Management Agreement or to the extent any Obligor has the right to
approve or consent to any variance from the Annual Budget under the Property
Management Agreement, during the continuance of an Event of Default, Obligor
shall not approve any such Annual Budget or any such amendment to any Annual
Budget or approve or consent to any variance from such Annual Budget without the
prior written consent of Agent. To the extent Agent has the right to consent or
approve matters relating to the Annual Budget in accordance with this
Section 4.24(b), Agent shall exercise such consent or approval rights in a
manner consistent with the provisions of the Management Agreement governing such
consent.

Section 4.25 Leasing Matters.

(a) Obligor shall not, and shall not permit the Property Manager to, amend or
modify any existing Lease or Leases or enter into any new Lease or Leases if the
same would have a Material Adverse Effect.

(b) Obligor shall furnish Agent with an executed copy of each Lease within
thirty (30) days after execution thereof.

(c) All new Leases entered into from and after the date hereof shall be the
result of arm’s-length negotiations, shall not contain any terms which would
adversely affect Agent’s or any Lender’s rights under the Loan Documents and, as
to each Lease other than those which are entered into for the principal purpose
of providing an amenity or service to the Property’s hotel occupants, shall
provide for “market” rental rates and other market terms.

(d) All Leases shall provide that they are subordinate to the Mortgage and, that
the lessee thereunder agrees to attorn to Lenders at Agent’s request.

(e) Obligor (A) shall observe and perform the obligations imposed upon the
lessor under the Leases in a commercially reasonable manner; (B) shall enforce
the terms, covenants and conditions contained in the Leases on the part of the
lessee thereunder to be observed or performed in a commercially reasonable
manner; (C) shall not collect any of the base or minimum rents more than one
(1) month in advance (other than security deposits) and (D) shall not execute
any assignment of lessor’s interest in the Leases or the Rents (except for the
assignment of leases to Lenders).

(f) Any proposed Lease in excess of 20,000 square feet shall be subject to
Agent’s prior written consent (not to be unreasonably withheld). Any proposed
Lease submitted to Agent for Agent’s approval shall be accompanied by a summary
of the terms of such proposed Lease and (including the economic terms and any
termination options) shall be deemed approved if Agent shall have not notified
Obligor in writing of its disapproval (together with a statement of the specific
grounds of such disapproval) within ten (10) Business Days after Obligor shall
have given Agent written notice confirming that at least five (5) Business Days
have elapsed since such submission.

(g) Obligor shall not enter into a Lease of all or substantially all of the
Property except with Agent’s prior written consent and in compliance with all
terms and conditions hereof and the other Loan Documents. Any such Lease shall
(A) not result in a

 

64



--------------------------------------------------------------------------------

decrease in Obligor’s Pro Forma Net Operating Income from the average Pro Forma
Net Operating Income for the preceding four (4) Calendar Quarters immediately
prior to the effective date of such Lease or, if higher, the Pro Forma Net
Operating Income as of the Closing Date, (B) be subject and subordinate to the
Lien of the Mortgage and neither Agent nor any Lender shall be obligated to
deliver a nondisturbance agreement in favor of the Tenant thereunder, and
(C) impose on the Tenant thereunder all the obligations of Obligor hereunder.

Section 4.26 Adequate Parking. Obligor shall ensure that the Property has
available to it adequate parking to comply with all Legal Requirements and to
permit the operation of the Property as a first class full service resort or
business hotel, operated in compliance with the standards set forth in the
Property Management Agreement.

Section 4.27 Condominium Debt. Obligor and/or the directors it appoints to the
Condominium Board will obtain written consent from Agent prior to voting to
allow or cause the Condominium to borrow money, execute promissory notes or
other evidences of indebtedness or give as security therefor a mortgage or
security interests in any property owned by the Condominium.

Section 4.28 Financial Covenants of Guarantor. Obligor shall cause Guarantor to
be in compliance with the following:

(a) Guarantor’s Total Leverage Ratio shall not be greater than .65 to 1.0 prior
to the Initial Maturity Date or greater than .60 to 1.0 during the Extension
Term.

(b) Guarantor’s Consolidated Tangible Net Worth shall, at all times, be equal to
or greater than an amount equal to Seven Hundred Million Dollars ($700,000,000)
plus seventy-five percent (75%) of the net proceeds to Guarantor of any new
issuances of common Capital Stock but excluding therefrom (x) the proceeds of
any common Capital Stock of Guarantor or Guarantor used in a transaction or a
series of transactions to redeem all or any portion of an outstanding issue of
Capital Stock (including payment in connection therewith of any accrued
Dividends in accordance herewith) or (y) Capital Stock of Guarantor or Guarantor
issued to discharge Indebtedness.

(c) For purposes of this Section 4.28, the terms “Total Leverage Ratio”,
“Initial Maturity Date”, “Extension Term”, “Consolidated Tangible Net Worth” and
“Capital Stock” shall have the meanings provided in the documents evidencing
and/or securing the Revolver Loan. If, at any time, the financial covenants
applicable to Guarantor pursuant to the Revolver Loan documents shall be
amended, then (i) Obligor shall promptly notify Agent and furnish Agent with a
copy of the same and (ii) in lieu of the above, Guarantor shall comply with such
amended financial covenants.

ARTICLE V

NEGATIVE COVENANTS

From the Closing Date and until payment and performance in full of all
Obligations of the Obligor under the Loan Documents or, if earlier, Lender’s
voluntary release of the Lien of the Mortgage upon repayment of the Debt,
Obligor hereby covenants and agrees with the Lender that:

Section 5.1 Name, Fiscal Year and Accounting Method. (a) Obligor shall not
change its Fiscal Year or its method of accounting without the prior consent of
Agent, and (b) Obligor shall not change its name without providing at least ten
(10) days notice to Agent prior thereto.

 

65



--------------------------------------------------------------------------------

Section 5.2 Consolidation or Merger. Except as otherwise expressly provided
herein, Obligor shall not consolidate with or merge into any other Person.

Section 5.3 Transactions with Affiliates. Obligor shall not enter into, or be a
party to, any transaction with any Affiliate, partner, member, shareholder,
director or employee of Obligor or Guarantor except for Permitted Affiliate
Arrangements and the Operating Lease.

Section 5.4 Lines of Business. Obligor shall not, directly or indirectly, engage
in any business other than that directly related to the ownership, leasing and
operation of the Premises.

Section 5.5 Easements; Recorded Documents. Obligor shall not enter into any
Recorded Document, including the granting of any easements or licenses for
utilities, roads or any other purposes over, under or on any portion of the
Premises, without the prior consent of Agent.

Section 5.6 Changes in Zoning; Changes in Use.

(a) Obligor shall not request or seek to obtain any change to, or consent to any
request for or change in, any Legal Requirement, Condominium Requirement,
Recorded Document, restrictive covenant or other restriction applicable to the
Premises or any portion thereof or any other law, ordinance, rule, regulation,
restrictive covenant or restriction affecting the zoning, development or use of
the Premises or any portion thereof, or any variance or special exception
therefrom.

(b) Except as may be permitted pursuant to Section 2.11 hereof, Obligor shall
not take any actions which would interfere with Obligor’s ownership, operation
or leasing of the Premises as presently existing.

Section 5.7 Waste. Obligor shall not commit or permit any waste or deterioration
of or to the Premises or any portion thereof ordinary wear and tear excepted.

Section 5.8 Limitation on Indebtedness. Obligor shall not incur, create,
contract for, waive, assume, have outstanding, guaranty or otherwise become
liable with respect to Indebtedness other than Permitted Indebtedness.

Section 5.9 Distributions, Dividends or Repayments. Obligor shall not make any
payments, dividends or distributions to any member of Obligor or any Affiliate
of Obligor or of any member of Obligor, including on account of any
Indebtedness, investment or any services rendered or goods supplied other than
pursuant to Permitted Affiliate Arrangements. Nothing contained in the preceding
sentence shall (a) prohibit Obligor from making any such distributions to the
extent of sums disbursed to Obligor or any Affiliate of Obligor pursuant to
clause (xii) of Section 7.14(a) of this Agreement or (b) limit or restrict any
payment or

 

66



--------------------------------------------------------------------------------

reimbursement of any Affiliates of Obligor to the extent expressly authorized
under this Agreement or any other Loan Document. Distributions, payments or
reimbursement made to Borrower or its Affiliates as described in clause (a) or
(b) of this sentence shall be made free from any Lien or other claim of Agent or
Lenders pursuant to the Loan Documents.

Section 5.10 Loans to Members and Employees. Obligor shall not make any loan or
advance to any Affiliate, shareholder, partner, member, officer or director or
employee of Obligor, except for business travel, entertainment and similar
advances in the ordinary course of business.

Section 5.11 Organizational Documents. Obligor shall not amend, modify, restate
or supplement any Organizational Document of Obligor except to the extent
necessary to reflect any Permitted Transfer made by a member of Obligor or to
reflect any change in capital accounts, contributions, distributions,
allocations or other provisions that do not and could not reasonably be expected
to have a Material Adverse Effect and provided that each such Person remains a
Single Purpose Entity.

Section 5.12 ERISA Plans, Collective Bargaining Agreement. Obligor shall at no
time establish, maintain or have any obligation, or liability with respect to
any, ERISA Plan other than incidental medical or disability plans and “401-K
Plans” maintained in the ordinary course of business. Obligor shall not enter
into any collective bargaining agreement relating to any Persons in Obligor’s
employ.

Section 5.13 Organizational and Operational Restrictions. Obligor shall not take
or permit any action or engage in any business or transaction which shall result
in Obligor no longer being a Single Purpose Entity.

Section 5.14 Maintenance of Existence. Borrower and Operating Lessee shall each
remain in good standing under the laws of the State of Delaware and authorized
to do business in the State of Florida, shall preserve, renew and keep in full
force and effect its existence as a limited liability company organized and
existing pursuant to the laws of the State of Delaware, and shall take all
action to maintain all rights, privileges and franchises reasonably necessary in
the normal conduct of its business, and shall comply in all material respects
with all Legal Requirements.

Section 5.15 Cessation of Business. Obligor shall not for any reason cease the
conduct of its business of the ownership, leasing and operation of the Premises.

Section 5.16 Adverse Contracts. Obligor shall not enter into any contract or
agreement which would materially and adversely affect its business, property,
assets, operations, condition (financial or otherwise) taken as a whole, or its
ability to perform its obligations under this Loan Agreement or any of the other
Loan Documents.

Section 5.17 Liens. Without Agent’s prior consent, Obligor shall not create,
incur, assume, permit or suffer to exist any mechanic’s, materialmen’s or other
Lien on any portion of the Premises or any direct or indirect legal or
beneficial ownership interest in Obligor, except Permitted Encumbrances or as
otherwise permitted in Section 4.4 hereof, unless in the case of mechanic’s or
materialmen’s lien, such Lien is bonded, discharged or the Title Insurance
Policy is updated with such Lien being insured over to the reasonable
satisfaction of Agent, in each case within forty-five (45) days after Obligor
first receives notice of such Lien.

 

67



--------------------------------------------------------------------------------

Section 5.18 Event of Default under Construction Contracts. Obligor shall not
suffer or permit any breach or default to occur in any of the obligations of
Obligor under the Construction Contracts nor suffer or permit the same to
terminate by reason of any failure of Obligor to meet any requirement thereof
including those with respect to any time limitation within which the Project is
to be completed and available for occupancy; Obligor shall keep the Construction
Contracts in full force and effect and promptly notify Agent of any default
thereunder; Obligor shall comply with all conditions of the Construction
Contracts and shall execute all documents necessary for the consummation of the
transactions contemplated thereby.

Section 5.19 Operation of Property. Each of Borrower and Operating Lessee shall
not, without Agent’s prior consent (except as elsewhere herein-expressly
provided): (i) surrender or terminate any Material Agreement or the Operating
Lease unless, the other party thereto is in material default and the termination
of such agreement would be commercially reasonable, (ii) surrender or terminate
the Property Management Agreement (unless the Property Manager is being replaced
with an Acceptable Property Manager pursuant to an Acceptable Property
Management Agreement), or permit or suffer any significant delegation or
contracting of the Property Manager’s duties unless the Property Manager has the
right to do so under the Property Management Agreement without the consent of
Obligor and/or the Operating Lessee or unless such delegation or contracting
would not constitute a Material Agreement if entered into by Obligor and/or the
Operating Lessee itself, (iii) increase or consent to the increase of the amount
of any charges under any Material Agreement, except as provided therein or on an
arm’s-length basis and commercially reasonable terms; (iv) otherwise modify,
change, supplement, alter or amend, or waive or release (or consent to any
modification, change, supplement, alteration or amendment, or waiver or release
of) any of its or the Property Manager’s rights and remedies under any Material
Agreement in any material respect, except on an arm’s-length basis and
commercially reasonable terms; (v) otherwise modify, change, supplement, alter
or amend, or waive or release any of its rights and remedies under the Property
Management Agreement in any material respect; provided however Obligor shall be
permitted to make any non-material modification, change, supplement, alteration,
amendment or waiver of the Property Management provide that such modification,
amendment or waiver shall not affect the cash management procedures set forth in
the Property Management Agreement or the Loan Documents, decrease the cash flow
of the Property, adversely affect the marketability of the Property, change the
definitions of “default” or “event of default,” change the definitions of
“operating expense” or words of similar meaning, change the definitions of
“owner’s distribution” or “owner’s equity” or “debt service amount” or words of
similar meaning so as to reduce the payments due Obligor thereunder, change the
timing of remittances to Obligor thereunder, increase or decrease reserve
requirements, change the term of the Property Management Agreement or increase
any management fees payable under the Property Management Agreement or
(vi) change any units from hotel service to time share, or change the brand
under which rooms in the hotel are marketed. Notwithstanding the foregoing or
other provisions of the Loan Documents, Agent shall not unreasonably withhold
its consent to the contemplated amendment of the Spindle Easement that shall be
necessary or desirable in connection with the donation of the “Spindle”
sculpture to a museum, charitable foundation, or other charitable organization.

 

68



--------------------------------------------------------------------------------

Section 5.20 Transfers.

(a) General Limitation. Unless such action is permitted by the subsequent
provisions of this Section 5.20, Obligor shall not, without Agent’s consent,
(A) sell, assign, convey, transfer, mortgage, hypothecate or otherwise dispose
of or encumber legal, beneficial or direct or indirect equitable interests in
all or any part of the Property (or any portion thereof), Obligor or any SPE
Member, (B) permit or suffer any owner, directly or indirectly, of a legal,
beneficial or equitable interest in the Property, Obligor or any SPE Member to
transfer such interest, whether by transfer of stock or other legal, beneficial
or equitable interest in Obligor or any SPE Member, (C) mortgage, hypothecate or
otherwise encumber or grant a security interest in all or any part of the legal,
beneficial or equitable interests in all or any part of the Property, Obligor or
any SPE Member or (D) file a declaration of condominium with respect to the
Property. Except as provided in this Section 5.20, Sponsor may not sell, assign,
convey, transfer, mortgage, hypothecate, encumber or otherwise dispose of any
legal, Beneficial or equitable interests held by Sponsor directly or indirectly
in Obligor. Notwithstanding any provision of this Section 5.20 herein to the
contrary, nothing contained in this Section 5.20 shall be deemed to restrict a
Permitted Revolver Loan Transfer or to prohibit Obligor from (i) entering into a
Lease to the extent permitted pursuant to Section 4.25, (ii) entering into an
Acceptable Property Management Agreement to the extent permitted pursuant to
Section 5.19 or (iii) modifying the Operating Lease to the extent permitted
under Section 5.25.

(b) Sale of the Property. Obligor shall have the one-time right to directly or
indirectly sell, assign, convey or transfer (but not mortgage, hypothecate or
otherwise encumber or grant a security interest in) legal, equitable or
beneficial title to the Property only if Section 5.20(d) is complied with and:

(i) after giving effect to the proposed transaction:

(A) the Property will be owned by one or more Single Purpose Entities wholly
owned by a Permitted Obligor Transferee, Pre-approved Transferee or such other
entity (specifically approved in writing by Agent) which will be in compliance
with the representations, warranties and covenants contained in Section 3.36 of
this Agreement (as if such transferee shall have remade all of such
representations, warranties and covenants as of, and after giving effect to, the
proposed transaction), and which shall have executed and delivered to Agent an
assumption agreement and such other agreements as Agent may reasonably request
(collectively, the “Assumption Agreement”) in form and substance acceptable to
Agent, evidencing the proposed transferee’s agreement to abide and be bound by
all the terms, covenants and conditions set forth in this Agreement, the Note,
the Mortgage and the other Loan Documents and all other outstanding obligations
under the Loan, together with such legal opinions and title insurance
endorsements as may be reasonably requested by Agent;

(B) an Acceptable Property Manager shall continue to act as Property Manager for
the Property pursuant to the existing Property Management Agreement or an
Acceptable Property Management Agreement; and

 

69



--------------------------------------------------------------------------------

(C) no Event of Default shall have occurred and be continuing;

(ii) (A) the Assumption Agreement shall state the applicable transferee’s
agreement to abide by and be bound by the terms in the Note, the Mortgage, this
Agreement and such other Loan Documents whenever arising and the Obligor shall
be released therefrom, (B) the Permitted Obligor Transferee or another Person
approved by Agent shall assume the obligations of Guarantor under the Loan
Documents (and such Single Purpose Entity and the applicable Permitted Obligor
Transferee or other approved entity shall thereafter be subject to the
provisions of this Article V) and Sponsor shall be released therefrom, and
(C) Obligor, and/or such transferee shall deliver such legal opinions, title
insurance endorsements, Insurance Policies complying with the terms of this
Agreement, financing statements and/or financing statement amendments and such
other materials (including without limitation, guaranties and a completion
guaranty, in the form of the Guaranty, the Lessee Guaranty and the Completion
Guaranty, as the case may be) as may reasonably be requested by Agent;

(iii) upon execution of a contract for the sale of the Property and not less
than thirty (30) days prior to the date of such sale, Obligor shall submit a
revocable notice of such sale to Agent. Obligor shall submit to Agent, not less
than ten (10) days prior to the date of such sale, the Assumption Agreement for
execution by Lenders. Such documents shall be in a form appropriate for the
jurisdictions in which the Property is located and shall be reasonably
satisfactory to Agent. In addition, Obligor shall provide all other
documentation Agent requires to be delivered by Obligor in connection with such
assumption, together with an Officer’s Certificate certifying that (i) the
assumption to be effected will be effected in compliance with the terms of this
Agreement and (ii) will not impair or otherwise adversely affect the validity or
priority of the Lien of the Mortgage;

(iv) prior to any such transaction, the proposed transferee shall deliver to
Agent an Officer’s Certificate stating that either (x) such transferee is an
employee pension plan or other retirement arrangement or account that is subject
to Title I of ERISA or is a Plan and the obligations under this Agreement are
not, and the exercise of rights under this Agreement will not, constitute a
non-exempt prohibited transaction; or (y) the transferee is a “governmental
plan” (as defined in Section 3(32) of ERISA), and the obligations under this
Agreement, and the exercise of rights under this Agreement, do not and will not
violate any applicable state statutes regulating investments by or fiduciary
obligations with respect to governmental plans; or (z) the proposed transferee
is not an Employee Benefit Plan or a “governmental plan” or a Plan, and (i) such
proposed transferee is not subject to state statutes regulating investments by
or fiduciary obligations with respect to “governmental plans” and (ii) the
underlying assets of the proposed transferee do not, for purposes of ERISA,
constitute assets of the Employee Benefit Plans holding an equity interest in
such proposed transferee;

(v) Agent shall have received the payment of, or reimbursement for, all
reasonable costs and expenses incurred by Agent or any Lender in connection
therewith (including, without limitation, reasonable attorneys’ fees and
disbursements); and

(vi) Agent shall have received payment of an assumption fee in an amount equal
to one percent (1%) of the outstanding amount of the Loan at the time of such
sale, assignment, conveyance or transfer.

 

70



--------------------------------------------------------------------------------

(c) Transfers of Interests in Obligor. The holders of any direct or indirect
interest in any Obligor shall have the right to simultaneously transfer (but not
pledge, hypothecate or encumber) a portion of its equity interest in Obligor to
a Permitted Obligor Transferee without Agent’s consent if Section 5.20(d) is
complied with and, after giving effect to such transfer:

(i) the Property will be directly owned by one or more Single Purpose Entities
in compliance with the representations, warranties and covenants in Section 3.36
of this Agreement (as if Obligor shall have remade all of such representations,
warranties and covenants as of, and after giving effect to, the transfer), and
which shall have executed and delivered to Agent an assumption agreement in form
and substance acceptable to Agent, evidencing the continuing agreement of
Obligor to abide and be bound by all the terms, covenants and conditions set
forth in this Agreement, the Note, the Mortgage and the other Loan Documents and
all other outstanding obligations under the Loan, together with such legal
opinions and title insurance endorsements as may be reasonably requested by
Agent;

(ii) an Acceptable Property Manager shall continue to act as Property Manager
for the Property pursuant to the existing Property Management Agreement or an
Acceptable Property Management Agreement;

(iii) Sponsor or a Close Affiliate of Sponsor owns directly or indirectly at
least fifty-one percent (51%) of the equity interests in Obligor and the Person
that is the proposed transferee is not a Disqualified Transferee; provided that,
after giving effect to any such transfer, in no event shall any Person other
than Sponsor or a Close Affiliate of Sponsor exercise the power and authority to
make and implement or cause to be made and implemented all material decisions
with respect to the operation, management, financing and disposition with
respect to the Property or Obligor. In the event that such power and authority
shall be exercisable jointly by Sponsor or a Close Affiliate of Sponsor with any
other Person or Persons, then Sponsor or such Close Affiliate shall be deemed to
have such power and authority only if Sponsor or such Close Affiliate retains
the ultimate right as between the Sponsor or such Close Affiliate and the
transferee to unilaterally make all material decisions with respect to the
operation, management, financing and disposition of the Property subject to the
rights and entitlements of the Property Manager;

(iv) if there has been a transfer of forty-nine percent (49%) or more of the
direct membership interests, stock or other direct equity ownership interests in
Obligor or a transfer of any portion of any SPE Member’s interest in Obligor,
Obligor shall have first delivered to Agent an Officer’s Certificate and legal
opinion of the types described in Section 5.20(d) below;

(v) without limiting the generality of the introductory phrase of this clause
Section 5.20, if there has been a transfer of any direct interest in the SPE
Member, such transfer will require an Officer’s Certificate and legal opinion of
the types described in Section 5.20(d) below;

 

71



--------------------------------------------------------------------------------

(vi) Agent shall have received the payment of, or reimbursement for, all
reasonable costs and expenses incurred by Agent or any Lender in connection
therewith (including, without limitation, reasonable attorneys’ fees and
disbursements); and

(vii) if such transfer results in a change in control of Obligor or any SPE
Member, Agent shall have received payment of an assumption fee in an amount
equal to one percent (1%) of the outstanding amount of the Loan at the time of
such transfer.

(d) Notice Required; Legal Opinions. Not less than five (5) Business Days prior
to the closing of any transaction permitted under the provisions of this
Section 5.20 (other than a transfer permitted pursuant to clause (f) of this
Section 5.20, Obligor shall deliver or cause to be delivered to Agent (A) an
Officer’s Certificate describing the proposed transaction and stating that such
transaction is permitted hereunder and under the other Loan Documents, together
with any documents upon which such Officer’s Certificate is based, (B) an
updated organizational chart showing all beneficial ownership interests in
Obligor and Guarantor certified by Obligor as being true and correct and (C) a
legal opinion of counsel to Obligor or the transferee selected by either of them
(to the extent approved by Agent), in form and substance reasonably satisfactory
to Agent, confirming, among other things, that the assets of Obligor, and of its
SPE Member will not be substantively consolidated with the assets of such owners
or Controlling Persons of Obligor as Agent may specify, in the event of a
bankruptcy or similar proceeding involving such owners or Controlling Persons.

(e) Sale of Equipment. Notwithstanding the above provisions of this Section 5.20
and to the extent permitted to be carried out by the Property Manager without
the consent of Obligor, Obligor may transfer or dispose of Equipment that is
either being replaced or that is no longer necessary in connection with the
operation of the Property free from the interest of Lenders under this Agreement
or any other Loan Document, provided that such transfer or disposal (when
compared to the non-transfer or non-disposal of such Equipment) will not
materially adversely affect the value of the Property, will not impair the
utility thereof and (except where the same would not have a Material Adverse
Effect), will not result in a reduction or abatement of, or right of offset
against, the rentals or other amounts payable under any Lease or the Operating
Agreement, in either case as a result thereof, provided that any new Equipment
acquired by Obligor (and not so disposed of) shall be subject to the interest of
Lenders under this Agreement and the other Loan Documents unless leased to
Obligor (in which event, Lenders shall be made a collateral assignee of
Obligor’s interest in such lease (but, unless expressly subsequently assumed by
Lenders, Lenders shall have no obligations under Obligor’s interest therein)).

(f) Permitted Sponsor Transfers. Notwithstanding any provision of this Agreement
(including the other provisions of this Section 5.20 or the provisions of any
other Loan Document), but subject to the provisions of the immediately following
sentence, there shall be no restriction or limitation in any respect to (and no
Default or Event of Default shall result or arise from) (x) the sale,
assignment, conveyance, transfer, mortgage, hypothecation or other disposition
of or encumbering of any direct or indirect legal, beneficial or direct or
indirect equitable interest in Guarantor, Sponsor or any Person owning a direct
or indirect interest therein. Obligor shall notify Agent not less than thirty
(30) days prior to any sale, assignment, conveyance, transfer, mortgage,
hypothecation or other disposition of any direct or indirect legal,

 

72



--------------------------------------------------------------------------------

beneficial or direct or indirect equitable interest in Guarantor that would, in
the aggregate, result in a change in Control of Guarantor. So long as Aareal
Capital or any Affiliate thereof shall continue to hold all or any portion of
the Debt, if any such sale, assignment, conveyance, transfer or other
disposition of any direct or indirect legal, beneficial or direct or indirect
equitable interest in Guarantor or Sponsor that results in a change in Control
of Guarantor or Sponsor would cause Aareal Capital or such Affiliate to be in
violation of any applicable law or regulation including, without limitation,
those relating to lending limitations or restrictions, then, at the election of
Agent, Obligor shall be obligated to prepay the loan at par, without any penalty
(but subject to payment of any LIBOR rate breakage costs pursuant to Section 2.6
above), prior to the effectiveness of such sale, assignment, conveyance,
transfer, mortgage, hypothecation or other disposition (or, if later, within ten
(10) days following such notice from Agent, as long as Obligor has timely
notified Agent of such prospective change in Control).

Section 5.21 Nonexempt ERISA Transactions. Obligor shall not engage in a
nonexempt prohibited transaction described in Section 406 of ERISA or
Section 4975 of the Code, as such sections relate to Obligor or in any
transaction that would cause any obligation or action taken or to be taken
hereunder (or the exercise by Agent or any Lender of any of its rights under the
Note, this Agreement, the Mortgage or any other Loan Document) to be a
non-exempt prohibited transaction under ERISA.

Section 5.22 Misapplication of Funds. Obligor shall not distribute any operating
revenues from the Property or any insurance proceeds or condemnation awards in
violation of the provisions of this Agreement or fail to remit amounts to any
Account if and as required under this Agreement, or misappropriate any security
deposits or portion thereof.

Section 5.23 Assignment of Licenses and Permits. Except in connection with a
transfer permitted under Section 5.20 hereof, Obligor shall not assign or
transfer any of its interest in any Permits pertaining to the Property, or
assign, transfer or remove or permit any other Person to assign, transfer or
remove any records pertaining to the Property.

Section 5.24 Place of Business. Obligor shall not change its chief executive
office or its principal place of business without giving Agent at least thirty
(30) days’ prior written notice thereof and promptly providing Agent such
information as Agent may reasonably request in connection therewith.

Section 5.25 Operating Lease. So long as the Operating Lease remains fully
subordinate to the Lien of the Mortgage, Borrower and Operating Lessee shall be
permitted to amend the Operating Lease to (a) extend the term of the Operating
Lease, (b) increase the rent payable thereunder or (c) reduce the rent payable
thereunder, provided that, following such reduction, the base rent, per annum,
payable under the Operating Lease shall not be less than ninety (90%) percent of
the base rent, per annum, payable under the Operating Lease as in effect on the
date hereof. Except as provided in the preceding sentence, Obligor shall not
amend, modify, supplement or alter the Operating Lease in any material respect
without the prior written consent of Agent, which consent shall not be
unreasonably withheld. With respect to any amendment, modification, supplement
or alteration of the Operating Lease for which Agent’s consent is required, if
Obligor’s request for consent shall be accompanied by a copy of the proposed
amendment, modification, supplement or alteration and shall include within such

 

73



--------------------------------------------------------------------------------

request for consent a statement in bold face all-capitals “FAILURE OF AGENT TO
DISAPPROVE THE ATTACHED OPERATING LEASE AMENDMENT WITHIN FIFTEEN (15) BUSINESS
DAYS AFTER RECEIPT SHALL BE DEEMED CONSENT”, then Agent shall be deemed to have
consented to such amendment, modification, supplement or alteration of the
Operating Lease if Agent fails to notify Obligor of its disapproval of the same
within fifteen (15) Business Days following Agent’s receipt of the same.

Section 5.26 Alterations. Obligor shall not perform or undertake or consent to
the performance or undertaking of (including, without limitation, the approval
of any budget with respect to the Property which includes) any Material
Alteration, except (i) as may be required under the Property Management
Agreement without Obligor’s consent or (ii) with Agent’s consent, which shall
not be unreasonably withheld.

Section 5.27 No Joint Assessment. Obligor shall not suffer, permit or initiate
the joint assessment of the Property (i) with any other real property
constituting a tax lot separate from the Property, and (ii) unless required by
applicable law, with any portion of the Property which may be deemed to
constitute personal property, or any other procedure whereby the lien of any
taxes which may be levied against such personal property shall be assessed,
levied or charged to the Property.

ARTICLE VI

CONDITIONS OF LENDING

Section 6.1 Conditions to Initial Funding. The effectiveness of this Loan
Agreement and the obligation of Lenders to make the Loan hereunder is subject to
the conditions precedent that Agent shall have established or received all of
the following:

(a) Closing Documents, etc. Fully executed and, where appropriate, acknowledged
counterparts of this Loan Agreement, each of the other Loan Documents and all
other documents, agreements, instruments, certificates and other items which are
expressly required under the Loan Documents or Agent shall otherwise require,
each of which shall be dated as of the Closing Date, unless otherwise expressly
stated (all of which shall be in such form, substance and content as Agent may
require).

(b) Payment of Fees and Expenses. Payment of all other fees and expenses
required to be paid pursuant to the Loan Fee Letter.

(c) Appraisal. An appraisal addressed to Agent and satisfactory to Agent
prepared by a certified or licensed appraiser who is approved by Agent. The
appraisal must show an appraised value of not less than $130,770,000.

(d) Environmental Report. A written report (“Environmental Report”) prepared at
Obligor’s sole cost and expense by an independent professional environmental
consultant approved by Agent in its sole and absolute discretion. The
Environmental Report shall be subject to the approval of Agent in its sole and
absolute discretion. If the Environmental Report reveals contamination or
conditions warranting further investigation in order to establish baseline data,
Agent may require, in its sole and absolute discretion, an additional
Environmental Report based on additional testing and investigation in order to
define the source and extent of

 

74



--------------------------------------------------------------------------------

the contamination or to establish baseline data, as well as to provide relevant
detailed information on the area’s geological and hydrogeological conditions.
Any additional Environmental Report prepared pursuant to this requirement shall
be subject to the approval of Agent, in its reasonable discretion.

(e) Insurance Policies. Obligor shall provide evidence that the insurance
coverages required by the Mortgage and this Agreement are in full force and
effect.

(f) Utilities; Licenses; Permits. Evidence satisfactory to Agent that:

(i) all utility and municipal services required for the construction, occupancy
and operation of the Premises are available for use and tap on at the Premises;

(ii) all permits, licenses and governmental approvals (“Permits”), required by
applicable law to construct, occupy and operate the Premises have been issued,
are in full force and all fees therefor have been fully paid;

(iii) the storm and sanitary sewage disposal system, the water system and all
mechanical systems serving the Premises comply with all applicable laws,
ordinances, rules and regulations, including Environmental Laws and the
applicable environmental protection agency, pollution control board and/or other
governmental agencies having jurisdiction of the Premises have issued their
permits for the construction and operation thereof; and

(iv) all utility, parking, access (including curb cuts and highway access),
construction, recreational and other easements and permits required or, in
Agent’s judgment, necessary for the construction and use of the Premises have
been granted or issued.

(g) Title Insurance Policy. A marked title commitment pursuant to which the
title company commits to issue an ALTA Loan Policy 1992 issued on the date of
recordation of the Mortgage and co-insured by the Title Insurance Company and
Stewart Title Guaranty Company to Agent in the full amount of the Loan, insuring
the Mortgage to be a valid first, prior and paramount lien upon the fee title to
the Premises subject only to the Permitted Encumbrances and containing such
endorsements as required by Agent.

(h) Survey. A plat of survey of the Premises made by a land surveyor licensed in
the State of Florida, which survey must be satisfactory to Agent and Agent’s
counsel.

(i) Searches. A report from the appropriate filing officers of the state and
county in which the Premises is located, indicating that no judgments, tax or
other liens, security interests, leases of personalty, financing statements or
other encumbrances (other than Permitted Encumbrances and liens and security
interests in favor of Agent) are of record or on file encumbering any portion of
the Premises, and that there are no judgments, tax liens, pending litigation or
bankruptcy actions outstanding with respect to Obligor and there are no
judgments, tax liens, pending litigation or bankruptcy actions outstanding with
respect to Guarantor that would have a material and adverse impact on the
financial condition of Guarantor.

 

75



--------------------------------------------------------------------------------

(j) Documents of Record. Copies of all covenants, conditions, restrictions,
easements and matters of record which affect the Premises.

(k) Organizational Documents. If Obligor is a partnership (and if any general
partner of Obligor is a partnership), a copy of the partnership agreement
creating Obligor (and such general partner) certified by a general partner of
such partnership as being a true and correct copy and as otherwise unmodified
and in full force and effect, together with a notarized incumbency certificate
showing specimen signatures for all partners of Obligor executing any Loan
Documents. In addition, if Obligor is a limited partnership (or if any general
partner of Obligor is a limited partnership), a certified copy of the
certificate of limited partnership (and amendments thereto) of such partnership.
If Obligor is a corporation (or if any general partner of Obligor is a
corporation), a current Certificate of Good Standing for Obligor (or that
partner) from the state of incorporation and from the State, a certified copy of
the Articles of Incorporation and By-Laws, including all amendments thereto, for
Obligor (or that partner) and a notarized incumbency certificate showing
specimen signatures for all officers of Obligor (or that partner) executing any
Loan Documents, and certified copies of director and shareholder resolutions
authorizing execution and delivery of the Loan Documents. If Obligor is a
limited liability company (or if any manager or general partner of Obligor is a
limited liability company), a copy of the operating agreement creating Obligor
(or such manager or partner), certified by the manager or the controlling member
of such entity as being a true and correct copy and as otherwise unmodified and
in full force and effect, together with a current Certificate of Good Standing
for Obligor (and its manager or general partner) from the state of incorporation
and the State, a certified copy of the Articles of Organization, including all
amendments thereto, for Obligor (and its manager or general partner), a
certificate from the manager or controlling member providing that no certificate
of dissolution has been filed, a notarized incumbency certificate showing
specimen signatures for all of the members of Obligor (and its manager or
general partner) executing any Loan Documents and, if necessary, certified
copies of resolutions from the members authorizing execution and delivery of the
Loan Documents. Obligor shall also provide the appropriate Organizational
Documents for each Guarantor that is not an individual, together with proper
authorizing resolutions, if applicable.

(l) Organizational Chart. A organizational chart showing all beneficial
ownership interests in Obligor and the Controlling beneficial equity holder of
Guarantor, certified by Obligor as being true and correct.

(m) Obligor’s Attorney’s Opinion. An opinion of Obligor’s counsel addressing
such issues as Agent may reasonably request.

(n) Estoppels. Agent shall have received estoppel letters from the Condominium,
in form, scope and substance satisfactory to Agent.

(o) Management Agreement. Agent shall have received a subordination,
non-disturbance and attornment agreement and a consent from the Property
Manager, in form, scope and substance satisfactory to Agent.

 

76



--------------------------------------------------------------------------------

(p) Operating Agreement Estoppels. Agent shall have received an executed
estoppel letter from each party to an Operating Agreement, which shall be in
form and substance satisfactory to Agent.

ARTICLE VII

ACCOUNTS AND RESERVES

Section 7.1 Establishment and Maintenance of Cash Management Deposit Account.

(a) On or prior to the Closing Date, Obligor shall establish with Agent, or if
Agent is not a depository institution or if Agent shall otherwise elect, with
one or more depository institutions selected by Agent, a separate deposit
account (the “Deposit Account”) which has been established as a deposit account
and a separate holding account (the “Holding Account”) which has been
established as a securities account. Both the Deposit Account and the Holding
Account shall be in the name of and under the sole dominion and control of
Agent, subject only to Agent’s obligations hereunder to advance funds therefrom
in accordance with this Agreement and the other Loan Documents, and Obligor
shall have no authority or power to make withdrawals from either the Deposit
Account or the Holding Account. Funds in either the Deposit Account or the
Holding Account shall not be commingled with any other monies. Pursuant to the
Deposit Account Agreement, Depositary Bank on a daily basis shall transfer all
collected and available funds as determined by Depositary Bank’s then current
funds availability schedule received in the Deposit Account to the Holding
Account. In recognition of Lenders’ security interest in the funds deposited
into the Deposit Account and the Holding Account, Obligor shall identify both
the Deposit Account and the Holding Account with the name of Agent, as secured
party. The Deposit Account shall be named as follows: “DTRS Intercontinental
Miami, LLC - Deposit Account”. The Holding Account shall be named as follows:
“DTRS Intercontinental Miami, LLC - Holding Account”. Without limiting the
foregoing, all deposits into either the Deposit Account or the Holding Account
shall be applied and disbursed in accordance with the terms and provisions of
Section 7.14 hereof and the Deposit Account Agreement.

(b) On or prior to the date the Interest Rate Agreement is effective, Obligor
shall notify the Counterparty to make all payments due to Obligor under the
Interest Rate Agreement (and Obligor shall similarly notify the Counterparty
under any replacement Interest Rate Agreement) payable directly to the Deposit
Account (the form of such notice shall be subject to the approval of Agent and,
shall be irrevocable without the consent of Agent until the Debt has been paid
in full), and if the Deposit Account is changed, a comparable notice shall be
sent to the Counterparty. If, notwithstanding the provisions of this
Section 7.1(b), Obligor receives any sums due under the Interest Rate Agreement
(or any replacement Interest Rate Agreement) then Obligor (x) shall be deemed to
hold such amounts in trust for Lenders and (y) shall deposit any such sums in
the Deposit Account within one Business Day of receipt thereof.

(c) On or prior to the date hereof, (x) Obligor shall notify the Property
Manager to make all payments due to Obligor under the Property Management
Agreement and/or Operating Lease or otherwise payable (including any “key” or
similar funds paid by

 

77



--------------------------------------------------------------------------------

Property Manager or any Affiliate thereof) to Obligor directly into the Deposit
Account (the form of such notice shall be subject to the approval of Agent and,
shall be irrevocable without the consent of Agent until the Debt has been paid
in full). If the Deposit Account is changed, a comparable notice shall be sent
to Property Manager. If, notwithstanding the provisions of this Section 7.1(c),
Obligor receives any sums due under the Property Management Agreement, Operating
Lease or other amount (including any “key” or similar funds paid by the Property
Manager or any Affiliate thereof to Obligor) then Obligor (x) shall be deemed to
hold such amounts in trust for Lenders and (y) shall deposit any such sums in
the Deposit Account within one Business Day of receipt thereof.

(d) Any other provisions of this Article VII notwithstanding, amounts deposited
into any Reserve Account shall be funded from amounts distributed by the
Property Manager to Obligor after giving effect to the provisions of the
Property Management Agreement.

Section 7.2 Reserve Accounts.

(a) Establishment and Maintenance of Reserve Accounts. At the respective times
set forth below in this Section 7.2(a), Obligor shall establish with Agent, or
if Agent is not a depository institution or if Agent shall otherwise elect, a
depository institution designated by Agent, the following subaccounts of the
Holding Account which shall be maintained on a ledger entry basis:

(i) Intentionally deleted;

(ii) subsequent to the Closing Date, an account (the “Deficiency Reserve
Account”), which shall be maintained in accordance with Section 7.9 hereof;

(iii) on or before the Closing Date, an account (the “Incentive Management Fee
Reserve Account”), which shall be maintained in accordance with Section 7.10
hereof;

(iv) on or before the date hereof, an account (the “Current Debt Service Reserve
Account”), which shall be maintained in accordance with Section 7.11 hereof;

(v) on or before the date hereof, an account (the “FF&E Reserve Account”), which
shall be maintained in accordance with Section 7.12 hereof;

(vi) on or before the date hereof, an account (the “Low Debt Service Reserve
Account”), to be held by or for the benefit of Lenders as additional collateral
for Obligor’s obligations hereunder, which shall be maintained in accordance
with Section 7.7 hereof; and

In addition, Obligor shall establish the Tax and Insurance Escrow Account as
provided in Section 7.13 below.

Each of the Deposit Account, the Holding Account, the Low Debt Service Reserve
Account, the FF&E Reserve Account, the Deficiency Reserve Account, the Incentive
Management Fee Reserve Account, the Current Debt Service Reserve Account, and
the Tax and Insurance Escrow

 

78



--------------------------------------------------------------------------------

Account (except for the Deposit Account, each, a “Reserve Account” and
collectively, the “Reserve Accounts”) shall be in the name of and under the sole
dominion and control of Agent, subject only to Agent’s obligations hereunder to
advance or otherwise disburse or apply funds therefrom in accordance with this
Agreement, and Obligor shall not have the authority or power to make withdrawals
from the Reserve Accounts. The amount required in each Reserve Account as of the
Closing Date may, at Agent’s election, be deposited on Obligor’s behalf by Agent
funding said amount out of the Loan proceeds. Funds in each Reserve Account
shall not be commingled with any other monies. Obligor shall pay the costs of
establishing and maintaining any Reserve Account, shall pay the costs to
maintain and shall maintain all Reserve Accounts throughout the term of the
Loan.

Section 7.3 Intentionally Omitted.

Section 7.4 Intentionally Omitted.

Section 7.5 Release of Reserve Accounts upon Repayment. Notwithstanding anything
to the contrary contained herein:

(a) Agent shall pay to Obligor, on the date that the Debt shall be paid in full
by Obligor all amounts remaining in the Holding Account, the Reserve Accounts
and the Deposit Account (or at the option, and written direction, of the
Obligor, Agent shall apply such amounts to the full payment of the Debt on such
date).

(b) In the event of any prepayment of the Loan by Obligor that is permitted or
required under this Agreement, Agent shall, provided no Event of Default has
occurred and is continuing, disburse to Obligor funds from the Current Debt
Service Reserve Account (or, at the option and written direction of Obligor,
Agent shall apply such amounts to such Prepayment and provide Obligor a credit
against any amounts due in connection with such Prepayment), representing the
same proportion of the total amount deposited in such accounts immediately prior
to such disbursement as the amount of the Loan prepaid by Obligor bears to the
total Debt outstanding immediately prior to such Prepayment.

Section 7.6 Obligations Unaffected. The insufficiency of any balance in any
Reserve Account shall not relieve any Obligor from its obligation to fulfill all
preservation and maintenance covenants in the Loan Documents.

Section 7.7 Establishment and Maintenance of Low Debt Service Reserve Account.
Each Calendar Quarter Agent will determine whether a Low DSCR Period has
occurred and is continuing (it being hereby agreed that (i) all determinations
as to whether a Low DSCR Period has occurred and is continuing shall be made by
Agent based on the financial information delivered by Obligor and (ii) a Low
DSCR Period may occur more than once). Pursuant to and in accordance with the
provisions of Section 7.14, during a Low DSCR Period, monies shall be
transferred from the Holding Account into the Low Debt Service Reserve Account,
established by Agent, and retained by Agent as additional security for the Debt
and shall be applied or disbursed as hereinafter provided. If a Low DSCR Period
shall continue for two consecutive Calendar Quarters, Agent shall have the right
to apply any amounts then remaining in the Low Debt Service Reserve Account to
repay the Debt on any Payment Date or

 

79



--------------------------------------------------------------------------------

any other amounts due hereunder or under the other Loan Documents without any
penalty in such order, manner and amount as Agent shall determine in its sole
discretion. At any time during the continuation of an Event of Default, Agent
shall have the right to apply any amounts then remaining in the Low Debt Service
Reserve Account to repay the Debt or any other amounts due hereunder or under
the other Loan Documents in such order, manner and amount as Agent shall
determine in its sole discretion. Provided no Event of Default shall have
occurred and be continuing, Agent shall instruct the Depositary Bank to release
to Obligor any amounts remaining in the Low Debt Service Reserve Account
promptly after Obligor provides Agent with evidence satisfactory to Agent
indicating that a Debt Service Achievement Event has occurred.

Section 7.8 Funding of Certain Reserve Accounts. Notwithstanding anything to the
contrary contained herein, to the extent funds deposited in any Reserve Account
have not been utilized during any Fiscal Year, such funds shall not be released
to Obligor and shall continue to remain in such Reserve Account, provided that,
other than with respect to the FF&E Reserve Accounts, such remaining funds held
in such Reserve Accounts shall be credited against future amounts required to be
deposited into such Reserve Accounts pursuant to the terms hereof.

Section 7.9 Deficiency Reserve Account. If at any time Property Manager makes
any payment on behalf of Obligor pursuant to the Property Management Agreement
(any such payment, a “Deficiency Payment”) on account of any working capital
advance, shortfall or deficiency at the Property, then, by no later than the
Payment Date immediately following such payment or payments, and by no later
than each Payment Date thereafter to the extent necessary, Obligor shall be
required to make cash deposits into the Deficiency Reserve Account until such
time as the aggregate amount on deposit in the Deficiency Reserve Account shall
equal the sum of all such payments. Provided no Default shall have occurred and
be continuing, Agent shall disburse to Obligor from the Deficiency Reserve
Account an amount equal to the sum of any amounts required to be paid or
reimbursed and actually paid or reimbursed by Obligor to the Property Manager
under the Property Management Agreement.

Section 7.10 Incentive Management Fee Reserve Account.

(a) By no later than each Payment Date, Obligor shall deposit or monies shall be
transferred in accordance with Section 7.14 hereof from the Holding Account into
the Incentive Management Fee Reserve Account in an amount equal to the Monthly
Incentive Fee Reserve Amount. Funds in the Incentive Management Fee Reserve
Account shall not be commingled with any other monies.

(b) Upon the request of Obligor, Agent will, within five (5) Business Days after
the receipt of such request and the satisfaction of the other conditions set
forth in this Section, cause disbursements to Obligor from the Incentive
Management Fee Reserve Account to pay or to reimburse Obligor for actual costs
incurred in connection with Incentive Fees at the Property (to the extent such
Incentive Fees are required under the Property Management Agreement), provided
that (A) Agent has either received evidence of payment of Incentive Fees or
received invoices evidencing that the Incentive Fees for which such
disbursements are requested are due and payable, are in respect of Incentive
Fees at the Property, and have not been previously paid; (B) any amounts
previously disbursed pursuant to this paragraph have been

 

80



--------------------------------------------------------------------------------

properly applied; and (C) Agent has received an Officer’s Certificate confirming
that the conditions in the foregoing clauses (A) and (B) have been satisfied and
that the copies of invoices (to the extent required above) attached to such
Officer’s Certificate are true, complete and correct.

Section 7.11 Current Debt Service Reserve Account. By no later than each Payment
Date, Obligor shall deposit or monies shall be transferred in accordance with
Section 7.14 hereof from the Holding Account into the Current Debt Service
Reserve Account in an amount equal to the sum of: (i) the amount necessary to
pay the Administrative Fee and any fees and expenses which will be due and
payable as of such Payment Date to any servicer or special servicer, including
without limitation, any servicing fees and special servicing fees and any
servicer advances, work-out fees and reasonable attorneys fees and disbursements
in connection with a prepayment, release of the Property, assumption or
modification of the Loan, special servicing or work-out of the Loan or
enforcement of the Loan Documents (“Third Party Securitization Amount”); plus
(ii) following any Securitization, the amount necessary to pay any costs which
will be due and payable as of such Payment Date and which were incurred in
connection with the ongoing rating surveillance being provided by the Rating
Agencies in connection with such Securitization (“Rating Agency Securitization
Amount”); plus (iii) (a) the amount of all scheduled or past due Debt Service as
of such Payment Date, (b) all amounts paid on account of any prepayment of the
Loan, including, without limitation, all prepayment fees, if any made by Obligor
pursuant to Section 2.3 hereof and (c) all Proceeds required to be paid to the
Agent pursuant to Sections 4.12 or 4.13 hereof (other than Proceeds to be
applied to the restoration or repair of the Property) as of such Payment Date
(collectively, the “Debt Service Amount”); plus (iv) the amount of all interest,
costs, expenses, Administrative Fees, fees and other amounts which will be due
and payable under the Loan Documents as of such Payment Date, other than Debt
Service Amounts (“Lender Cost and Expense Amount”). On each Payment Date, funds
on deposit in the Current Debt Service Reserve Account shall be applied by Agent
to pay the items set forth in preceding clauses (i) through (iv).

Section 7.12 Disbursements from the FF&E Reserve Account.

(a) By no later than each Payment Date, Obligor shall deposit or monies shall be
transferred in accordance with Section 7.14 hereof from the Holding Account into
the FF&E Reserve Account in an amount equal to the Monthly FF&E Reserve Amount.
Funds in the FF&E Reserve Account shall not be commingled with any other monies.

(b) Upon the request of Obligor, Agent will, within five (5) Business Days after
the receipt of such request and the satisfaction of the other conditions set
forth in this clause (b), cause disbursements to Obligor from the FF&E Reserve
Account to pay or to reimburse Obligor for actual costs incurred in connection
with capital expenditures relating to FF&E at the Property (to the extent such
expenditures are not prohibited hereunder and under the Property Management
Agreement), provided that (A) Agent has received invoices evidencing that the
costs for which such disbursements are requested are due and payable and are in
respect of capital expenditures relating to FF&E at the Property, (B) Obligor
has applied any amounts previously received by it in accordance with this
Section 7.12 for the expenses to which specific draws made hereunder relate (or
reimbursement for such expenses) and received any Lien waivers or other releases
which would customarily be obtained with respect to the work in

 

81



--------------------------------------------------------------------------------

question, (C) the Property Manager has theretofore disbursed for capital
expenditures relating to FF&E at the Property all amounts it reserved (or
otherwise withheld from disbursement to Obligor) for such purpose pursuant to
the Property Management Agreement and (D) Agent has received an Officer’s
Certificate confirming that the conditions in the foregoing clauses (A) through
(C) have been satisfied and that the copies of invoices and evidence of Lien
waivers (to the extent required above) attached to such Officer’s Certificate
are true, complete and correct.

Section 7.13 Tax and Insurance Escrow Account and Tax and Insurance Sub-Account.

(a) Establishment. On the Closing Date, Obligor shall establish and maintain
with Agent, or if Agent is not a depository institution or if Agent shall
otherwise elect, with one or more depository institutions selected by Agent, a
separate account (the “Tax and Insurance Escrow Account”) and, by no later than
each Payment Date, Obligor shall deposit or monies shall be transferred in
accordance with Section 7.14 hereof from the Holding Account into the Tax and
Insurance Escrow Account:

(i) one-twelfth (1/12) of the Taxes that are payable by Obligor (except to the
extent that such amounts are paid, reserved or set aside for such purpose by the
Property Manager) (plus any deficiency in any amounts required to be deposited
into a tax and insurance premiums reserve account each month by the Property
Manager pursuant to the Property Management Agreement) that Agent reasonably
estimates will be payable during the twelve (12) months next ensuing after such
Payment Date in order to accumulate with Agent sufficient funds to pay all such
Taxes at least thirty (30) days prior to their respective past due dates,

(ii) at any time when the insurance required to be maintained pursuant to this
Agreement is not provided under a blanket policy in accordance with Section 4.10
hereof and the premiums in respect of such Blanket Policy are not paid or caused
to be paid at least 3 months before such premiums become due and payable,
one-twelfth (1/12) of the Insurance Premiums that are paid by Obligor (except to
the extent that such amounts are paid, reserved or set aside for such purpose by
the Property Manager) pursuant to the Property Management Agreement (plus any
deficiency in any amounts required to be deposited into a tax and insurance
premiums reserve account each month by the Property Manager pursuant to the
Property Management Agreement) that Agent estimates will be payable for the
renewal of the coverage afforded by the Insurance Policies upon the expiration
thereof in order to accumulate with Agent sufficient funds to pay all such
Insurance Premiums at least thirty (30) days prior to the expiration of the
Insurance Policies; and

(iii) one-twelfth (1/12) of the amount of any Assessments (as defined in the
Condominium Declaration), Special Assessments (as defined in the Condominium
Declaration), common area maintenance expenses, common association dues and
similar charges assessed or imposed by the Condominium Board or the Association
that are payable by Obligor (except to the extent that such amounts are paid,
reserved or set aside for such purpose by the Property Manager) (plus any
deficiency in any amounts required to be deposited into a reserve account for
the same each month by the Property Manager pursuant to the Property Management
Agreement) that Agent reasonably estimates will be payable during the twelve
(12) months next ensuing after such Payment Date in order to accumulate with
Agent sufficient funds to pay all such assessments, expenses, dues and similar
charges at least thirty (30) days prior to their respective past due dates.

 

82



--------------------------------------------------------------------------------

(b) Funding. The Tax and Insurance Escrow Account shall be in the name of and
under the sole dominion and control of Agent, subject only to Agent’s
obligations hereunder to advance funds therefrom in accordance with this
Agreement, and Obligor shall not have the authority or power to make withdrawals
from the Tax and Insurance Escrow Account. Funds in the Tax and Insurance Escrow
Account shall not be commingled with any other monies. Obligor shall pay the
costs of establishing and maintaining the Tax and Insurance Escrow Account. On
the Closing Date, Obligor shall deposit to the Tax and Insurance Escrow Account
an amount (the “Initial Tax and Insurance Escrow Amount”) equal to (i) the
product of the next installment of Taxes that are payable by Obligor (to the
extent not otherwise reserved or set aside by the Property Manager) times a
fraction, the numerator of which is the number of months in the installment
period for such Taxes elapsed as of the Closing Date (rounded up to the nearest
integer) and the denominator of which is the number of months in such
installment period, and (ii) the product of the next installment of Insurance
Premiums that are payable by Obligor (to the extent not otherwise reserved or
set aside by the Property Manager) times a fraction, the numerator of which is
the number of months in the installment period for such premiums elapsed as of
the Closing Date (rounded up to the nearest integer) and the denominator of
which is the number of months in such installment period; provided that if
Obligor has a blanket policy that covers properties in addition to the Property,
Agent shall have the right to increase the amount required to be deposited into
the Tax and Insurance Escrow Account in an amount sufficient to purchase a
non-blanket Policy in accordance with the terms of Section 4.10 hereof.

(c) Application Generally. To the extent required to be paid by Obligor, Agent
will apply amounts in the Tax and Insurance Escrow Account either: (x) to pay
Taxes and Insurance Premiums required to be paid by Obligor hereunder (and so
long as the Tax and Insurance Escrow Account shall have a balance at least equal
to the then-payable Taxes and Insurance Premiums, Obligor shall not be in
default hereunder if Agent shall have not so applied such balance to the payment
of such Taxes and Insurance Premiums, unless Agent shall have not so applied
such balance at the request of Obligor) or (y) to reimburse Obligor for such
amounts upon presentation of evidence of payment and an Officer’s Certificate in
form and substance satisfactory to Agent, subject, however, to Obligor’s right
to contest Taxes in accordance with the terms hereof. In making any payment from
or to the Tax and Insurance Escrow Account, Agent may do so according to any
bill, statement or estimate procured from the appropriate public office (with
respect to Taxes) or insurer or agent (with respect to Insurance Premiums),
without inquiry into the accuracy of such bill, statement or estimate or into
the validity of any tax, assessment, sale, forfeiture, tax lien or title or
claim thereof. If the amount in the Tax and Insurance Escrow Account shall
exceed the amounts due for Taxes and Insurance Premiums, Agent shall, at its
option, return any excess to Obligor or credit such excess against future
payments to be made to the Tax and Insurance Escrow Account. Provided no Event
of Default has occurred and is continuing, Obligor shall have the right to have
Agent apply amounts deposited in the Tax and Insurance Escrow Account on account
of Taxes toward the payment of such Taxes prior to their delinquent dates for
the purpose of achieving a discount on such Taxes. If at any time Agent
determines that the amount in the Tax and Insurance Escrow Account is not or
will not be sufficient to pay the items set forth above in this Section 7.13,
Agent shall notify Obligor of such determination and the amounts transferred
pursuant to Section 7.13(a)(i) and (ii)

 

83



--------------------------------------------------------------------------------

(or, if such amounts available to be transferred are not sufficient for such
purposes, the amounts required to be funded by Obligor) shall increase by the
amount that Agent estimates is sufficient to make up the deficiency at least
thirty (30) days prior to delinquency of the Taxes and/or expiration of the
Insurance Policies, as the case may be.

(d) Tax and Insurance Sub-Account. On the Closing Date, Obligor shall establish
and maintain with Agent, or, if Agent is not a depository institution or if
Agent shall otherwise elect, with one or more depository institutions selected
by Agent, a separate sub-account of the Tax and Insurance Escrow Account (the
“Tax and Insurance Sub-Account”). On the Closing Date, Obligor shall deposit
into the Tax and Insurance Sub-Account an amount equal to $0 (the “Initial Tax
and Insurance Sub-Account Amount”).

(e) Required Deposits to Tax and Insurance Sub-Account. The parties hereby agree
that, if, at any time, the aggregate Taxes and (at any time when insurance
required hereunder is not provided under a blanket policy) Insurance Premiums
estimated by Agent to be payable by or on behalf of Obligor in respect of the
Property during the ensuing twelve months increases over such aggregate as of
the Closing Date, then, in the event of such an increase, by no later than the
first Payment Date following such an increase, Obligor shall deposit, or monies
shall be transferred in accordance with Section 7.14 hereof from the Holding
Account, into the Tax and Insurance Sub-Account, in an amount equal to the Tax
and Insurance Incremental Amount at such time. The “Tax and Insurance
Incremental Amount” at any time means the positive excess (if any) of (i) an
amount equal to one-twelfth of the aggregate Taxes and (at any time when
insurance required hereunder is not provided under a blanket policy) Insurance
Premiums estimated by Agent to be payable by or on behalf of Obligor in respect
of the Property during the ensuing twelve months, over (ii) the amount then on
deposit in the Tax and Insurance Sub-Account.

Section 7.14 Disbursements from the Deposit Account and the Holding Account;
Obligor’s Obligation to Fund Deposit Account.

(a) Disbursements. On each Business Day the Depositary Bank shall transfer all
collected and available funds in the Deposit Account to the Holding Account and
on each Business Day (or as otherwise provided for in the Deposit Account
Agreement), provided no Event of Default has occurred and is continuing, and
subject to Section 7.15 hereof, Agent shall transfer from the Holding Account
(or authorize such transfer) in accordance with the terms of the Deposit Account
Agreement, to the extent available therein, the following payments in accordance
with the following priorities:

(i) First, to the Tax and Insurance Escrow Account, payment of all amounts in
the Holding Account until the amounts required to be deposited in the Tax and
Insurance Escrow Account by the next Payment Date (or if such Business Day is a
Payment Date, by such Payment Date) pursuant to Section 7.13 hereof (other than
Section 7.13(e)) have been so deposited;

(ii) Second, to the Tax and Insurance Sub-Account, payment of all amounts in the
Holding Account until the Tax and Insurance Incremental Amount, if any, required
to be deposited in the Tax and Insurance Sub-Account by the next Payment Date
(or if such Business Day is a Payment Date, by such Payment Date) pursuant to
Section 7.13(e) hereof have been so deposited;

 

84



--------------------------------------------------------------------------------

(iii) Third, to the Current Debt Service Reserve Account, payment of all amounts
in the Holding Account until the Third Party Securitization Amount and the
Rating Agency Securitization Amount required to be deposited in the Current Debt
Service Reserve Account by the next Payment Date (or if such Business Day is a
Payment Date, by such Payment Date) pursuant to Section 7.11 hereof have been so
deposited;

(iv) Fourth, to the Current Debt Service Reserve Account, payment of all amounts
in the Holding Account until the Debt Service Amount required to be deposited in
the Current Debt Service Reserve Account by the next Payment Date (or if such
Business Day is a Payment Date, by such Payment Date) pursuant to Section 7.11
hereof has been so deposited;

(v) Fifth, after the occurrence of a Deficiency Payment, payment of all amounts
in the Holding Account until the amounts required to be deposited in the
Deficiency Reserve Account by the next Payment Date (or if such Business Day is
a Payment Date, by such Payment Date) pursuant to Section 7.9 hereof have been
so deposited;

(vi) Sixth, to the Current Debt Service Reserve Account, payment of all amounts
in the Holding Account until the Lender Cost and Expense Amount required to be
deposited in the Current Debt Service Reserve Account by the next Payment Date
(or if such Business Day is a Payment Date, by such Payment Date) pursuant to
Section 7.11 hereof has been so deposited;

(vii) Seventh, to the FF&E Reserve Account, payment of all amounts in the
Holding Account until the amounts required to be deposited in the FF&E Reserve
Account by the next Payment Date (or if such Business Day is a Payment Date, by
such Payment Date) pursuant to Section 7.12 hereof have been so deposited;

(viii) Eighth, to the Incentive Management Fee Reserve Account, payment of all
amounts in the Holding Account until the amounts required to be deposited in the
Incentive Management Fee Reserve Account by the next Payment Date (or if such
Business Day is a Payment Date, by such Payment Date) pursuant to Section 7.10
hereof have been so deposited;

(ix) Ninth, if a Low DSCR Period then exists, to Obligor or any Affiliate of
Obligor (as Obligor shall direct) free from any Lien or claim of Lender under
the Loan Documents, payment of all amounts in the Holding Account up to the
amount necessary to pay or reimburse Obligor or an Affiliate of Obligor all
Operating Expenses (but, for this purpose, FF&E expenditures included in
Operating Expense shall equal the lesser of such expenditures actually incurred
by or on behalf of Obligor or four percent (4%) of Adjusted Operating Income)
incurred by or on behalf of Obligor (or by the Property Manager pursuant to the
Property Management Agreement) to the extent such amounts are incurred in
accordance with the Annual Budget described under Section 4.24 or are otherwise
reasonably determined by Agent to be for the benefit of the operation of the
Property (to the extent Obligor was not previously reimbursed for the same
pursuant to this clause (a)(ix) and to the extent the same were not paid by the

 

85



--------------------------------------------------------------------------------

Property Manager pursuant to the Property Management Agreement); provided that
Obligor shall have delivered to Agent an Officer’s Certificate, dated no less
than five (5) days prior to the applicable Business Day, that there is not then
outstanding any amount claimed by any creditor to be due and owing from Obligor
with respect to Operating Expenses which amount has been outstanding for more
than sixty (60) days (except for claims Obligor is in good faith contesting and
in respect of which Obligor has escrowed 125% of the amount thereof with Agent),
and (if such amounts are not in reimbursement of Operating Expenses already
paid) that the amounts disbursed to Obligor pursuant to this clause (a)(ix)
shall be used by Obligor solely to pay the applicable Operating Expenses (the
receipt by Obligor of such funds pursuant to this clause (a)(ix) shall
constitute a representation and covenant by Obligor that the foregoing
provisions of this clause (a)(ix) are accurate);

(x) Tenth, if a Low DSCR Period then exists, to Obligor or any Affiliate of
Obligor (as Obligor shall direct) free from any Lien or other claim of Lender
under the Loan Documents, payment of all amounts in the Holding Account up to
the amount necessary to pay all Capital Expenditures incurred by or on behalf of
Obligor in accordance with the Property Management Agreement and the Annual
Budget described under Section 4.24 (to the extent Obligor was not previously
reimbursed for the same pursuant to this clause (a)(x) and to the extent the
same were not paid by the Property Manager pursuant to the Property Management
Agreement);

(xi) Eleventh, if a Low DSCR Period then exists, to the Low Debt Service Reserve
Account, a sum equal to all available cash flow remaining on deposit in the
Holding Account after giving effect to the foregoing payments set forth above in
items 7.14(a)(i) through (x); and

(xii) Twelfth, if no Event of Default is then continuing, and subject to
paragraph (b) immediately below, to such accounts of Obligor or an Affiliate of
Obligor as Obligor may direct, all amounts remaining in the Holding Account,
free from any Lien or other claim of Lender under the Loan Documents.

Section 7.15 Obligation to Fund; Deemed Payment. In the event that on any
Payment Date the amount in the Holding Account shall be insufficient to make all
of the transfers described in Sections 7.14(a)(i) through and including
(viii) as applicable, Obligor shall deposit into the Deposit Account on such
Payment Date the amount of such deficiency (without the need for any notice or
demand from Agent (but subject to the terms of the Deposit Account Agreement)),
and if Obligor shall fail to make such deposit, the same shall be an Event of
Default and, in addition to all other rights and remedies provided for
hereunder, Agent may disburse and apply the amounts in the Holding Account in
such order as Agent may determine. If on any Payment Date the amount in the
Holding Account shall be sufficient to make all of the transfers described in
Sections 7.14(a)(i) through and including (viii) as applicable, Obligor shall be
deemed to have paid the Monthly Debt Service Payment Amount unless Agent is
legally constrained from transferring such amount as aforesaid by reason of any
insolvency related to any Obligor or any other event.

Section 7.16 No Release if Event of Default Exists. Notwithstanding the terms
hereof, in no event shall Agent have any obligation to disburse funds from the
Deposit Account, the Holding Account or any other Reserve Account for so long as
an Event of Default shall have occurred and be continuing.

 

86



--------------------------------------------------------------------------------

Section 7.17 Grant of Security Interest; Rights upon Default.

(a) Obligor hereby pledges, assigns and grants a security interest to Lenders,
as security for payment of all sums due in respect of the Loan and the
performance of all other terms, conditions and covenants of this Agreement and
any other Loan Document on Obligor’s part to be paid and performed, in all of
Obligor’s right, title and interest in and to the Deposit Account, the Holding
Account and each Reserve Account (including, without limitation, the Tax and
Insurance Escrow Account), together with the deposits therein, including all
interest earned thereon and all investments held therein. Obligor shall not,
without obtaining the prior written consent of Agent, further pledge, assign or
grant any security interest in the Deposit Account, the Holding Account or any
Reserve Account (including, without limitation, the Tax and Insurance Escrow
Account), or permit any Lien or encumbrance to attach thereto, or any levy to be
made thereon, or any UCC-1 Financing Statements or any other notice or
instrument as may be required under the UCC, as appropriate, except those naming
Lenders as the secured party, to be filed with respect thereto.

(b) Upon the occurrence and continuation of an Event of Default, Agent may apply
amounts in the Deposit Account, the Holding Account and any Reserve Account
(including the Tax and Insurance Escrow Account) (or any portion thereof) for
any of the following purposes relating to the Loan or Obligor’s obligations
hereunder or under any other Loan Document, and in any order, as Agent shall
elect in its sole discretion: (i) Taxes and Other Charges; (ii) Insurance
Premiums; (iii) interest on the unpaid principal balance of the Note;
(iv) amortization of the unpaid principal balance of the Note; (v) completion of
all work required to be performed hereunder; (vi) reimbursement of Agent and
Lenders for all losses and expenses (including reasonable legal fees and
disbursements) suffered or incurred by Agent or any Lender as a result of such
Event of Default; (vii) the cost of any necessary or reasonable repair or
replacement to the Property; (viii) payment of any amount expended in exercising
rights and remedies available to Agent or any Lender at law or in equity or
under this Agreement or under any of the other Loan Documents; (ix) Operating
Expenses of the Property and all other expenses in connection with the ownership
or operation of the Property, including costs (including labor) of providing
services including rooms, food and beverage, telecommunications, garage and
parking and other operating departments, as well as rental expenses, utilities
costs, administrative and general costs, repairs and maintenance costs,
franchise fees, management fees and other costs and expenses relating to the
Property; (x) Administrative Fees and any other costs, expenses, fees and other
similar amounts which will be due and payable under the Loan Documents; and
(xi) any other any other portion of the Debt.

Section 7.18 Lender Not Responsible. Nothing in this Article VII or elsewhere in
the Loan Documents shall make Agent or Lender responsible for making or
completing any work in respect of the Property, or obligate Agent or Lender to
demand from any Obligor additional sums to make or complete any work.

 

87



--------------------------------------------------------------------------------

Section 7.19 Inspections; Undertaking of Work.

(a) Subject to the Property Management Agreement, Obligor shall permit Agent and
Agent’s agents and representatives (including any servicer or special servicer
in connection with a Securitization or Agent’s engineer, architect or inspector)
to enter onto the Property during normal business hours after reasonable notice
(subject to the rights of Tenants under the Leases other than the Operating
Lease) to inspect the progress of any work being performed by or on behalf of
Obligor, including any Alterations, and all materials being used in connection
therewith, to examine all plans and shop drawings relating thereto and, upon the
occurrence and during the continuance of an Event of Default, to undertake and
complete any work required to be undertaken in accordance with the terms hereof.
Obligor shall cause all contractors and subcontractors to cooperate with Agent
or Agent’s representatives or such other persons described above in connection
with inspections described in this Section 7.19 or the undertaking or completion
of work pursuant to this Section 7.19.

(b) Subject to the Property Management Agreement, Agent may inspect the Property
in connection with any work undertaken by or on behalf of Obligor at the
Property (subject to the limitations set forth in Section 7.19(a) above) prior
to disbursing funds, from any Reserve Account or otherwise, for such work.
Agent, at Obligor’s expense, may require that such inspection be conducted by an
appropriate independent qualified professional selected by Agent and/or may
require a copy of a certificate of completion by an independent qualified
professional acceptable to Agent prior to the disbursement of any amounts
therefor. Obligor shall pay a reasonable inspection fee for each inspection
conducted by a third party.

(c) Obligor shall collaterally assign to Lenders, as additional security for the
Loan, to the extent permitted, all rights and claims Obligor may have against
all Persons supplying labor or materials in connection with any Alterations;
provided, however, Lenders may not pursue any such right or claim unless an
Event of Default has occurred and remains uncured.

Section 7.20 Bankruptcy. Obligor and Lenders hereby acknowledge and agree that
upon the filing of a bankruptcy petition by or against any Obligor under the
Bankruptcy Code, the Reserve Accounts and the Adjusted Operating Income (whether
then already in the Reserve Account, or then due or becoming due thereafter)
shall be deemed not to be property of Obligor’s bankruptcy estate within the
meaning of Section 541 of the Bankruptcy Code. In the event, however, that a
court of competent jurisdiction determines that, notwithstanding the foregoing
characterization of the Reserve Accounts and the Adjusted Operating Income by
Obligor and Lenders, the Reserve Accounts and/or the Adjusted Operating Income
do constitute property of such Obligor’s bankruptcy estate, then Obligor and
Lenders hereby further acknowledge and agree that all such Adjusted Operating
Income, whether due and payable before or after the filing of the petition, are
and shall be cash collateral of Lenders. Obligor acknowledges that Lenders do
not consent to Obligor’s use of such cash collateral and that, in the event
Lenders elect (in their sole discretion) to give such consent, such consent
shall only be effective if given in writing signed by Lenders. Except as
provided in the immediately preceding sentence, Obligor shall not have the right
to use or apply or require the use or application of such cash collateral
(i) unless Obligor shall have received a court order authorizing the use of the
same, and (ii) Obligor shall have provided such adequate protection to Lenders
as shall be required by the bankruptcy court in accordance with the Bankruptcy
Code.

 

88



--------------------------------------------------------------------------------

Section 7.21 Certain Disbursements to Obligor or Affiliates. Whenever under this
Article VII provision is made to disburse funds to Obligor as reimbursement for
costs or expenses paid by Obligor or an Affiliate, such disbursements shall be
made to Obligor (or to an Affiliate of Obligor as Obligor may direct in writing)
and such disbursements shall be made free from any Lien or other claim of Lender
under the Loan Documents.

ARTICLE VIII

EVENTS OF DEFAULT

An “Event of Default” (herein so called) shall exist if any one or more of the
following events shall occur:

(a) the failure of Obligor to pay when due the principal of or accrued, unpaid
interest on the Loan on the Maturity Date;

(b) the failure of Obligor (i) to pay when due any Interest on the Note or
Additional Interest on or before the due date therefor and such default
continues for three (3) Business Days after the date when due, (ii) to pay when
due any installment of principal of the Loan (other than any installment of
principal of the Loan due on the Maturity Date) and such default continues for
three (3) Business Days after the date when due, (iii) to pay within three
(3) Business Days after same is due any payment on account of the Administration
Fee, (iv) to make any required deposit into any Account when due in accordance
with Article VII hereof, and such default continues for three (3) Business Days
after the date on which such deposit was due, (v) to pay when due any sums
payable pursuant to Section 4.11 hereof and such default continues for three
(3) Business Days after the due date thereof, and (vi) to pay when due any other
Obligations on or before the due date therefore, and such failure continues for
ten (10) Business Days after written notice from Agent of the non-payment
thereof (unless a longer cure period is expressly provided with respect to such
other Obligation);

(c) the failure of Obligor to punctually and properly perform any covenant,
agreement, obligation, or condition contained herein or in any other Loan
Document on the part of Obligor to be performed (except for performance of any
of the Obligations specifically addressed by any other clause of this Article
VIII, as to which such other clause shall control) and the continuance of such
failure for a period of thirty (30) days following the earlier of Obligor’s
knowledge thereof or notice thereof from Agent, or if such failure is not
reasonably susceptible of cure within said thirty (30) days, then for such
longer period provided the cure thereof commences within said thirty (30)-day
period and thereafter Obligor diligently pursues same, provided, however, that
Obligor shall have no more than ninety (90) additional days after commencing the
cure to remedy such default;

(d) any warranty, representation or other statement made by or on behalf of
Obligor, any Guarantor or any other Person in or pursuant to this Loan Agreement
or any other Loan Document or any document, instrument or certificate heretofore
or hereafter executed or delivered in connection herewith or therewith shall
prove to have been false, incorrect or misleading in any material respect when
made or deemed to have been made;

 

89



--------------------------------------------------------------------------------

(e) any “Event of Default” or default beyond any applicable notice and/or cure
period, shall occur, and shall continue beyond the applicable grace period, if
any, provided for therein, under any of the Loan Documents (other than this Loan
Agreement, such a default being the subject of other provisions of this Article
VIII), including a default by any Guarantor beyond any applicable notice and/or
cure period, in the performance of any of its obligations under the Loan
Documents to which any Guarantor is a party;

(f) Obligor, Guarantor or any member of Obligor or managing member of Guarantor
shall become the subject, voluntarily or involuntarily, of, suffer to be entered
or permit to be entered, a decree or order of a court or agency or supervisory
authority having jurisdiction determining Obligor, Guarantor or such member of
Obligor or Guarantor, as the case may be, to be insolvent or providing for the
appointment of a conservator, receiver, liquidator, custodian, trustee or any
similar Person appointed in connection with any insolvency, readjustment of
debt, marshaling of assets and liabilities, bankruptcy, reorganization or
similar proceedings of or relating to it or of or relating to all, or
substantially all, of its property, or for the winding-up or liquidation of its
affairs, provided, however, no Event of Default shall exist if, within ninety
(90) days after such proceedings are instituted against such Person, if so
instituted without such Person’s consent, such proceedings shall be dismissed;

(g) Obligor, Guarantor, or any member of Obligor or managing member of Guarantor
shall (i) consent to the appointment of a conservator, receiver, trustee,
custodian or liquidator in any insolvency, readjustment of debt, marshaling of
assets and liabilities or similar proceedings of or relating to it or of or
relating to all, or substantially all, of its property, or for the winding-up or
liquidation of its affairs, (ii) admit in writing its inability to pay its debts
generally as they become due, (iii) file a petition, or otherwise institute, or
consent to the institution against it of, proceedings to take advantage of any
law relating to bankruptcy, insolvency or reorganization or the relief of
debtors, (iv) make an assignment for the benefit of its creditors or (v) suspend
payment of its obligations;

(h) there shall have been rendered against Obligor a final non-appealable
judgment(s) for the payment of money in excess of $500,000 in the aggregate or
any Guarantor a final non-appealable judgment(s) for the payment of money in
excess of $5,000,000 (to the extent not fully covered by a solvent third party
insurance company (less any applicable deductible) and as to which the insurer
has not disputed in writing its responsibility to cover such judgment, order,
decree or arbitration award), and any such final non-appealable judgment(s)
shall have continued unsatisfied and without a stay of execution thereon for a
period of sixty (60) days after the entry of such judgment(s), or such
judgment(s) shall have continued unsatisfied for a period of sixty (60) days
after the termination of any stay of execution thereon obtained within such
first mentioned thirty (30) days;

(i) the liquidation, dissolution or termination of Obligor, Guarantor or any
member of Obligor or managing member of Guarantor which is not a natural person;

 

90



--------------------------------------------------------------------------------

(j) any of the Loan Documents or the Liens created (or purported to be created)
pursuant thereto shall for any reason cease to be in full force and effect, or
be declared null and void or unenforceable in whole or in part, or the validity
or enforceability of any Loan Document shall be challenged or denied by any
party thereto other than Lenders or Agent;

(k) the Liens created (or purported to be created) by the Mortgage or any other
Loan Documents should cease to be first priority Liens subject only to the
Permitted Encumbrances;

(l) except as otherwise expressly permitted hereunder by Section 5.20 or
Section 5.25 hereof, there shall be any transfer, sale, lease (other than Leases
entered into in accordance with Section 4.25 hereof), trade, conveyance,
exchange, mortgage, hypothecation, encumbrance, pledge, assignment or other
disposition of, or entry into an installment contract without the prior consent
of Agent relating to, (i) the Collateral, including the Premises, or any portion
thereof, (ii) any direct or indirect ownership interest in Obligor or any direct
or indirect holder of any interest in Obligor (except for a Permitted Transfer),
(iii) the right to receive distributions, dividends or profits from Obligor or
any direct or indirect holder of any interest in Obligor, or (iv) any portion
of, or any direct or indirect interest in, any of the property, rights and
interests described in the foregoing clause (i), (ii) or (iii);

(m) Obligor shall fail in the due performance and observance of any of its
covenants contained in Sections 4.2, the first sentence of 4.17, Section 4.28
hereof or Sections 5.2, 5.4, 5.7, 5.8, 5.10, 5.11, 5.15, 5.19, 5.20, 5.21, 5.22,
5.23, 5.25, 5.26 or 5.27 hereof;

(n) Obligor shall fail in the due performance and observance of any of its
covenants contained in Sections 4.1, 4.4, 4.5, 4.7, 4.8, 4.10, 4.11, 4.12, 4.13,
4.14, 4.15, the second sentence of Section 4.17,, Section 4.17, Sections 5.1,
5.3, 5.5, 5.6, 5.9, 5.12, 5.13, 5.14, 5.16, 5.17, 5.18, or 5.24, and such
failure shall continue for ten (10) Business Days after notice thereof;

(o) Obligor shall take any action not authorized or which is prohibited pursuant
to its Organizational Documents;

(p) A DSCR Default Event shall occur; or

(q) If Obligor shall be in default in any material respect under the Property
Management Agreement, the Operating Lease or any Material Agreement to which it
is party, subject to any applicable cure periods set forth therein or if the
Property Management Agreement shall be terminated and an Acceptable Property
Manager is no longer managing the Property pursuant to an Acceptable Property
Management Agreement, unless contemporaneously with such termination Obligor
enters into an Acceptable Property Management Agreement with an Acceptable
Property Manager.

ARTICLE IX

RIGHTS AND REMEDIES OF LENDER

Section 9.1 Rights and Remedies Generally. Upon the occurrence and during the
continuance of an Event of Default, to the fullest extent permitted by
applicable law, Agent

 

91



--------------------------------------------------------------------------------

may proceed to exercise and enforce any of its rights, interests, benefits or
privileges hereunder or under any of the other Loan Documents or which may be
otherwise available to Agent at law or in equity. Notwithstanding anything to
the contrary in the Loan Documents (and without limitation of the above), in
lieu of and/or in addition to the other rights and remedies of Agent under the
Loan Documents, Agent shall have all of the rights and remedies provided by the
UCC which shall be applicable to and/or available in connection with Lenders’
security interests in the Collateral, including the Accounts and any of
Obligor’s other deposit accounts, if any. To the extent, if any, that applicable
law requires that a notice need be given or any other action on Agent’s part
(which is not specified in the Loan Documents) need be taken in order for Agent
to realize the full benefit of any of Agent’s and Lenders’ rights and/or
remedies under the Loan Documents, and Agent does provide such notice and/or
take such other action so required, then such rights and/or remedies shall not
be severed or impaired as a result of the absence of an express provision in the
Loan Documents specifically requiring such notice or action. Further,
notwithstanding anything to the contrary in any of the Loan Documents, Agent may
choose to waive or to forego the benefits of any of its particular rights and/or
remedies under the Loan Documents without otherwise adversely affecting any of
its other rights or remedies.

Section 9.2 Rights of Agent with Respect to the Property. At any time upon the
occurrence and during the continuance of any Event of Default, to the fullest
extent permitted by law, Agent shall have the right, in addition to any other
rights or remedies of Agent hereunder or under the Mortgage or the other Loan
Documents, but not the obligation, in its own name or in the name of Obligor, to
enter into possession of all or any portion of the Property, to perform all work
necessary to complete the construction, reconstruction, maintenance or
renovation of or to operate, lease, market and sell all or any portion of the
Property and to employ watchmen and other safeguards to protect the Collateral.
Obligor hereby appoints Agent as the attorney-in-fact of Obligor (coupled with a
interest), with full power of substitution, and in the name of Obligor, if Agent
elects to do so, at any time upon the occurrence and during the continuance of
any Event of Default, (a) to use such sums as are necessary including all or any
portion of the funds in the Accounts to make such alterations, repairs,
replacements and renovations to all or any portion of the Property and to employ
such architects, engineers and contractors as may be required for the purpose of
completing any construction, reconstruction, maintenance or renovation of all or
any portion of the Property as Agent may determine or to operate the Property or
any portion thereof, (b) to execute all applications and certificates which may
be required for the alteration, repair or renovation of or the completion of
construction, reconstruction, maintenance or renovation of all or any portion of
the Property or for the operation of the Property or any portion thereof, (c) to
endorse the name of Obligor on any checks or drafts representing proceeds of the
Insurance Policies or condemnation awards, or other checks or instruments
payable to Obligor with respect to the Property, (d) to do every act with
respect to the alteration, repair or renovation of or the construction, repair,
maintenance and operation of the Property or any portion thereof which Obligor
otherwise may do, (e) to prosecute or defend any action or proceeding incident
to the Property, (f) to enforce or exercise any of Obligor’s rights or benefits
under the Leases, (g) to terminate any contract pertaining to the Property to
which Obligor is party, and (h) to negotiate and execute, on behalf of Obligor,
any Lease, Construction and Operating Agreement or Condominium Document, or
amendment, modification, extension or supplement to any such agreements. The
power-of-attorney granted hereby is a power coupled with an interest and is
irrevocable. Agent shall have no obligation to undertake any of the foregoing
actions, and if Agent should do so, it shall have no liability to

 

92



--------------------------------------------------------------------------------

Obligor for the sufficiency or adequacy of any such actions taken by Agent,
except with respect to liability arising from Agent’s gross negligence or
willful misconduct. Notwithstanding the foregoing, it is expressly understood
that Agent assumes no liability or responsibility for (i) performance of any
duties of Obligor hereunder or under any of the Loan Documents, (ii) compliance
with any applicable Legal Requirements, Condominium Requirements, Recorded
Documents, any Permitted Encumbrance or any Lease, or (iii) any other matters
pertaining to control over the management and affairs of Obligor, nor by any
such action shall Agent or Lenders be deemed to create a partnership or joint
venture with Obligor.

Section 9.3 Acceleration. At any time upon the occurrence and during the
continuance of any Event of Default, Agent, may, at its option, declare the Loan
and the remaining Obligations to be immediately due and payable without
presentment, demand, protest, notice of protest and non-payment, or other notice
of default, notice of acceleration or intention to accelerate or other notice of
any kind, all of which are expressly waived by Obligor; provided, however, that
if any Event of Default specified in clause (f) or (g) of Article VIII hereof
shall occur, the principal of and all interest on the Loan shall thereupon
become due and payable concurrently therewith, without any further action by
Agent and without presentment, demand, protest, notice of protest and
non-payment, or other notice of default, notice of acceleration and intention to
accelerate or other notice of any kind, all of which are expressly waived by
Obligor.

Section 9.4 Funds of Agent or Lenders. Any funds of Agent or Lenders used for
any purpose referred to in this Article IX shall constitute a portion of the
Obligations, shall bear interest from the date advanced at the Default Rate,
shall be secured pursuant to the Loan Documents by all Collateral thereunder and
shall be due and payable upon demand.

Section 9.5 Accounts. Notwithstanding anything set forth in this Loan Agreement
or any other Loan Document to the contrary, upon the occurrence and during the
continuance of an Event of Default, the rights of Obligor and each and every
other Person (excluding Lenders and Agent) to withdraw funds with respect to the
Accounts shall immediately terminate, and except as provided in the foregoing
parenthetical, no such Person except Agent shall make any further withdrawal or
disbursement therefrom without Agent’s prior consent. Upon the occurrence and
during the continuance of an Event of Default, in addition to any other rights
or remedies of Agent hereunder or under the other Loan Documents, Agent may from
time to time designate such signatories with respect to the Accounts as Agent
may elect, and may make or authorize withdrawals from the Accounts to pay the
Obligations in whole or in part and/or to make expenditures with respect to the
Property as Agent may deem necessary or appropriate, including expenditures on
account of the maintenance, replacement, restoration, operation or leasing of
all or any portion of the Property. Upon the occurrence and during the
continuation of an Event of Default, in addition to any other rights or remedies
of Agent hereunder or under the other Loan Documents, each of the depositories
for the Accounts is hereby authorized and directed by Obligor to make payment
directly to or at the direction of Agent of the funds in or credited to the
Accounts or such part thereof as Agent may request, and such depositories shall
be fully protected in relying upon the written statement of Agent that any such
Account is at the time of such demand assigned hereunder and that Agent is
entitled to direct that payment shall be made therefrom. Agent or Agent’s
designee’s receipt for sums paid to it pursuant to such demand shall be a full
and complete release, discharge and acquittance to any such depository making
such payment to the extent of the amount so paid. Neither any such

 

93



--------------------------------------------------------------------------------

depository nor Agent or any Lender shall be liable for any loss of interest on
or any penalty or charge assessed against funds in, payable on, or credited to
the Accounts as a result of the proper exercise by Agent or any such depository
of any of their respective rights or remedies hereunder.

Section 9.6 Management Cooperation. Obligor agrees that in the event that Agent
shall exercise any remedies following the occurrence of an Event of Default that
in Obligor’s reasonable judgment, would require the cooperation of Obligor with
respect to the management and operation of the Property, including Agent’s
assuming the operation and/or ownership of the Property or any portion thereof,
Obligor shall cooperate with Agent at Obligor’s sole cost and expense, including
to the extent necessary to effectuate a transfer of the Property to Agent or to
any successor owner of the Loan or the Property or any portion thereof.

Section 9.7 No Waiver or Exhaustion. No waiver by Agent of any of its rights or
remedies hereunder, in the other Loan Documents, or otherwise available to Agent
at law or in equity, shall be considered a waiver of any other or subsequent
right or remedy by Agent; no delay or omission in the exercise or enforcement of
Agent of any rights or remedies shall ever be construed as a waiver of any right
or remedy of Agent; and, no exercise or enforcement of any such rights or
remedies shall ever be held to exhaust any right or remedy of Agent.

Section 9.8 Right of Offset. Obligor hereby grants to Agent a right of offset,
exercisable at any time an Event of Default shall have occurred and be
continuing, to secure the repayment of the Obligations, upon any and all monies,
securities or other property of Obligor, and the proceeds therefrom, now or
hereafter held or received by or in transit to Agent, from or for the account of
Obligor, whether for safekeeping, custody, pledge, transmission, collection or
otherwise, and also upon any and all deposits (general or special) and credits
of Obligor (including the Accounts), and any and all claims of Obligor against
Agent at any time existing. At any time upon the occurrence and during the
continuance of any Event of Default, in addition to any other rights or remedies
of Agent hereunder or under the other Loan Documents, Agent is hereby authorized
at any time and from time to time, upon notice to Obligor, to offset,
appropriate, apply and enforce said liens at any and all times herein above
referred to against the Loan and the remaining Obligations.

Section 9.9 Protective Advances. If Obligor has failed to keep or perform any
covenant or obligation whatsoever contained in any Loan Document beyond the
expiration of any applicable notice and cure period, in addition to any other
rights or remedies of Agent hereunder or under the other Loan Documents, Agent
may, but shall not be obligated to any Person to, perform or attempt to perform
said covenant or obligation, and any payment made or expense incurred in the
performance or attempted performance of any such covenant or obligation shall be
a part of the Obligations, and Obligor shall promise to pay to Agent, upon
demand, all sums so advanced or paid by Agent, together with interest at the
Default Rate from the date when paid by Agent. No such payment by Agent shall
constitute a waiver of any Event of Default. In addition to the Liens created
pursuant to the Loan Documents, Agent shall be subrogated to all rights, titles,
liens, and security interests securing the payment of any debt, claim, tax or
assessment for the payment of which Agent may make an advance or which Agent may
pay.

 

94



--------------------------------------------------------------------------------

Section 9.10 No Liability of Agent. Whether or not Agent or Lenders elects to
employ any or all of the remedies pursuant to the Loan Documents or otherwise
available to it at law or equity upon the occurrence of a Default or an Event of
Default, neither Agent nor any Lender shall be liable with respect to any rights
or obligations of Obligor or its Affiliates, shareholders, partners, members,
officers, directors or employees, including the rights and obligations of
Obligor in and to any Leases or to protect the Property or for payment of any
expense incurred in connection with the exercise of any remedy available to
Agent or Lenders or for the performance or non-performance of any other
obligation of Obligor.

ARTICLE X

SYNDICATION; AGENT

Section 10.1 Syndications.

(a) Assignments. Except as otherwise provided herein, no Lender shall assign,
transfer, sell, negotiate, pledge or otherwise hypothecate all or any portion of
its rights in and to the Loan to any other Person (an “Assignee”) (i) without
the prior consent of Agent which consent to any assignment, transfer or sale
shall not be unreasonably withheld in the case of an Assignee which is an
Eligible Assignee, (ii) unless such transaction shall be an assignment of a
constant and not a varying, ratable percentage of such Lender’s interest in the
Loan, (iii) unless the principal amount of the Loan which is subject of such
transaction is Five Million Dollars ($5,000,000) or more, (iv) unless after
giving effect to such transaction, such Lender’s unassigned interest in the Loan
shall be in a principal amount of at least Five Million Dollars ($5,000,000)
unless such transaction encompasses all of such Lender’s rights in and to the
Loan in which case such Lender shall have assigned all of its rights in and to
the Loan, and (v) other than in compliance with Section 10.4 hereof; provided,
however, notwithstanding anything to the contrary contained herein, any Lender
shall have the right at any time without the consent of or notice to Obligor,
Agent or any other Lender or other Person to grant a security interest in all or
any portion of such Lender’s interest in the Note or the Loan (i) to any Federal
Reserve Bank to secure any obligation of such Lender to such Federal Reserve
Bank (a “Federal Reserve Bank Pledge”) and/or (ii) to a trustee, administrator
or receiver (or their respective nominees, collateral agents or collateral
trustees) of a mortgage pool securing covered mortgage bonds issued by a German
mortgage bank, or any other Person permitted to issue covered mortgage bonds,
under German Pfandbrief legislation, as such legislation may be amended and in
effect from time to time, or any substitute or successor legislation (a “Covered
Bond Pool Pledge”). Effective on any such assignment, the assigning Lender shall
have no further liability hereunder with respect to the interest of such Lender
that was the subject of such transfer and such Assignee shall be a Lender with
respect to such interest.

(b) Participation. No Lender shall assign, transfer or sell a participation in
and to all or any portion of its rights and obligations in and to the Loan, to
any other Person (a “Participant”) (i) unless such transaction shall be a
participation which corresponds to a constant and not a varying, ratable
percentage of such Lender’s interest in the Loan, (ii) unless the principal
amount of the Loan which is subject of such transaction is Five Million Dollars
($5,000,000) or more, (iii) after giving effect to such transaction, such
Lender’s interest in the Loan which is retained free of any participation shall
be in a principal amount of at least Five Million Dollars ($5,000,000), and
(iv) unless the agreement pursuant to which such Lender

 

95



--------------------------------------------------------------------------------

grants a participation shall provide that such Lender shall retain the sole
right and responsibility hereunder including the right to approve any amendment,
modification or waiver of any provision of this Loan Agreement or any other Loan
Document; provided that the agreement governing such participation may provide
that such Lender will not agree without the consent of such Participant to any
modification, amendment or waiver of this Loan Agreement which would (v) extend
the time for any payments of interest or principal, including the Maturity Date,
(w) reduce the rate of interest payable pursuant to the Note, (x) increase the
principal amount of the Loan, (y) release any material portion of the Collateral
or (z) release any Person from their material obligations with respect to the
Loan or under the Loan Documents to which such Person is a party. No such
participation shall release a Lender from any of its obligations hereunder. Each
Lender agrees to provide Agent with prompt notice of all participations sold by
such Lender together with a copy of the documentation governing such
participations.

(c) Securitizations. Notwithstanding anything to the contrary contained herein,
Aareal Capital, in its capacity as a Lender and as Agent, may, at any time, at
no cost or expense to Obligor and without any material diminution in the rights
or obligations of Obligor under any of the Loan Documents, issue mortgage
pass-through certificates or other securities (the “Securities”) evidencing a
beneficial interest in a rated or unrated public offering or private placement
(a “Securitization”) relating thereto. Agent may forward to any purchaser,
transferee, servicer or investor in such Securities (each, a “Purchaser”) or any
Rating Agency rating such Securities and each prospective Purchaser, and any
organization maintaining databases on the underwriting and performance of
commercial mortgage loans, all documents and information which Agent now has or
may hereafter acquire relating to the Loan, the Property, Obligor, any
Guarantor, any member of Obligor, any servicer of all or any portion of the Loan
or any other Person under or in connection with the Loan Documents, whether
furnished by Obligor, any Guarantor, any member of Obligor or any other Person,
as Agent determines necessary or desirable. Obligor irrevocably waives any and
all rights it may have under applicable laws to prohibit such disclosure,
including any right of privacy; provided, however, any disclosure with regard to
financial information of Guarantors shall be made with due regard to the
confidential nature of such information. In the event of a Securitization, the
Designated Agent (as hereinafter defined) shall be responsible for the
performance of Agent’s obligations under this Agreement and Obligor shall deal
solely and directly with the Designated Agent with respect to this Agreement and
the Loan. As used herein, the term “Designated Agent” means Agent, an Affiliate
of Agent or either Agent or such Affiliate acting as any master servicer,
trustee, paying agent or other such Person acting on behalf of security holders,
bond holders, certificateholders or other holders of interests created by such
Securitization.

(d) Database Publishing. Without limiting its rights pursuant to Section 10.1(c)
hereof, Agent reserves the right to publish the following details with respect
to this Agreement, the Loan Documents and the Loan in the Dealogic Loanware
database and/or in any other similar private database selected by Agent: name of
Obligor, the names of any Lenders and/or Participants, the Loan amount,
participation amounts, purpose of the Loan, the Maturity Date, margin, fees and
charges. Obligor hereby gives its approval to the publishing of such
information.

(e) Split Notes. Agent shall have the right at any time to require Obligor (at
no cost to Obligor and without any material change in the rights or obligations
of Obligor under

 

96



--------------------------------------------------------------------------------

any of the Loan Documents) to restructure the Loan into multiple notes (which
may include component notes and/or senior and junior notes) and/or to create
participation interests in the Loan. Obligor shall cooperate with all reasonable
requests of Agent in order to restructure the Loan and shall, upon fifteen
(15) Business Days written notice from Agent, which notice shall include the
forms of documents for which Lender is requesting execution and delivery,
(i) execute and deliver such documents, and (ii) cause Obligor’s counsel to
deliver such legal opinions, as, in each of the case of clauses (i) and
(ii) above, shall be reasonably required by Lenders, all in form and substance
reasonably satisfactory to and at the cost of Lenders.

Section 10.2 Availability of Records. Obligor acknowledges and agrees that Agent
and each Lender may provide to any actual or proposed Assignee, Participant or
Purchaser, originals or copies of this Loan Agreement, any other Loan Documents
and any other documents, instruments, certificates, opinions, insurance
policies, letters of credit, reports, requisitions and other materials and
information at any time submitted by or on behalf of Obligor, any Partner or any
Guarantor or received by or on behalf of Agent or any Lender in connection with
the Loan; provided, however, any disclosure with regard to financial information
of Guarantors shall be made with due regard to the confidential nature of such
information.

Section 10.3 Obligor’s Facilitation of Transfer. In order to facilitate
permitted assignments to Assignees, sales to Participants, any Federal Reserve
Bank Pledge, a Covered Bond Pool Pledge and any Securitization, Obligor shall,
at no cost or expense to Obligor, execute such further documents, amendments to
Loan Documents, instruments or agreements as Agent, any Lender or any Rating
Agency may require provided that such documents, amendments, instruments or
agreements do not result in any economic or other material adverse change in the
transaction contemplated by the Loan Documents (unless Obligor is made whole by
Agent or Lenders) or result in any operational changes that are unduly
burdensome on the Property or Obligor; it being agreed that a change in the
Payment Date to a date other than as originally set forth herein shall not be
deemed an economic or material adverse change or otherwise burdensome on the
Property or Obligor. In addition, Obligor agrees to cooperate in all respects
with Agent and Lenders, at no cost or expense to Obligor, including providing
such information and documentation regarding Obligor, any member of Obligor, any
Guarantor and any other Person as Agent or any Lender or any potential Assignee,
Participant or Purchaser or Rating Agency may request and to meet with potential
Assignees, Participants and Purchasers upon reasonable notice.

Section 10.4 Notice; Registration Requirement. No transfer, assignment or sale
of any part of any Lender’s or other holder’s interest in and to the Loan
pursuant to Section 10.1(a) hereof shall be effective or permitted under this
Article X until (a) an assignment and acceptance in the form reasonably
acceptable to Agent (an “Assignment and Acceptance”) with respect to such
transfer, assignment or purchase shall have been delivered to Agent, (b) Agent
has registered such transferee’s, assignee’s or purchaser’s name and address in
a Register (the “Register”) which Agent maintains for the recordation of the
names, addresses and interests of Lenders, (c) Agent has provided notice thereof
to Obligor, and (d) the parties to such assignment (which for purposes of
clarification, does not include Obligor) shall have paid to Agent a processing
and registration fee of $5,000. The entries in the Register shall be conclusive,
absent manifest error. This Section 10.4 shall not apply to any Federal Reserve
Bank Pledge.

 

97



--------------------------------------------------------------------------------

Section 10.5 Relationship of Agent and Lenders with Obligor. Each Lender
acknowledges that with respect to the Loan Documents and the Loan, Agent shall
have the sole and exclusive authority to deal and communicate with Obligor,
members of Obligor, Guarantors and any other Person on behalf of Lenders.
Obligor shall be entitled to rely conclusively on the actions of Agent as Agent
to bind Lenders, notwithstanding that the particular action in question may be
subject to the approval or direction of “Lenders” pursuant to this Loan
Agreement. Obligor shall not be responsible for any costs incurred by Agent or
any Lender in connection with any assignment pursuant to Section 10.1 hereof or
any participations pursuant to Section 10.2 hereof. The terms of the agency
relationship between Agent and Lenders shall be set forth in a separate
agreement to be entered into by Agent and Lenders, if Agent and Lenders shall
elect to enter into such an agreement.

Section 10.6 Disclosure by Agent or Lender. Obligor consents to the issuance by
Agent and Lenders of press releases, advertisements and other promotional
materials including but not limited to offering circulars pertaining to any
Securitization in connection with the marketing activities of Agent and Lenders,
including the disclosure that Aareal Capital is the Agent for the Loan, the
amount of the facility and the name, location and use of the Premises.

Section 10.7 Agent.

(a) Appointment and Authority. Each Lender hereby irrevocably appoints Aareal
Capital to act on its behalf as Agent hereunder and under the other Loan
Documents and authorizes Agent to take such actions on its behalf and to
exercise such powers as are delegated to Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of Agent and the Lenders
and neither, Obligor Guarantor nor any other Person shall have rights as a third
party beneficiary of any of such provisions. Without limiting the generality of
any provisions of this Agreement, by becoming a Lender hereunder, each Lender
expressly agrees to the provisions of this Section 10.7.

(b) Rights as a Lender. The Person serving as Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not Agent and the term “Lender” or “Lenders”
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include the Person serving as Agent hereunder in its individual
capacity. Such Person and its Affiliates may accept deposits from, lend money
to, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with the Obligor or Affiliate thereof
as if such Person were not Agent hereunder and without any duty to account
therefor to the Lenders.

(c) Exculpatory Provisions.

(i) Agent shall not have any duties or obligations except those expressly set
forth herein and in the other Loan Documents. Without limiting the generality of
the foregoing, Agent:

(A) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

98



--------------------------------------------------------------------------------

(B) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose Agent to
liability or that is contrary to any Loan Document or applicable law; and

(C) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Obligor or any of its Affiliates that
is communicated to or obtained by the Person serving as Agent or any of its
Affiliates in any capacity.

(ii) Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as Agent shall believe in
good faith shall be necessary, under the circumstances) or (ii) in the absence
of its own gross negligence or willful misconduct. Agent shall be deemed not to
have knowledge of any Default unless and until notice describing such Default is
given to Agent by the Obligor or a Lender.

(iii) Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Loan Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Loan Agreement, any other
Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article VI or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to Agent.

(d) Reliance by Agent. Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. Agent may consult with legal
counsel (who may be counsel for the Obligor), independent public accounting firm
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel, accounting
firm or experts.

 

99



--------------------------------------------------------------------------------

(e) Delegation of Duties. Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by Agent. Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Affiliates and the partners, directors,
officers, employees, agents and advisors of Agent, any sub-agent or such
Affiliate. The exculpatory provisions of this Article shall apply to any such
sub-agent, to the Affiliates of Agent and any such sub-agent and to the
partners, directors, officers, employees, agents and advisors of Agent, any
sub-agent or such Affiliate, and shall apply to their respective activities in
connection with the syndication of the credit facility provided for herein as
well as activities as Agent.

(f) Resignation of Agent. Agent may at any time give notice of its resignation
to the Lenders and the Obligor. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Obligor, to
appoint a successor, which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank with an office in New York, New York. If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Agent gives
notice of its resignation, then the retiring Agent may on behalf of the Lenders,
appoint a successor Agent meeting the qualifications set forth above provided
that if Agent shall notify the Obligor and the Lenders that no qualifying Person
has accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by Agent on
behalf of the Lenders under any of the Loan Documents, the retiring Agent shall
continue to hold such collateral security until such time as a successor Agent
is appointed) and (2) all payments, communications and determinations provided
to be made by, to or through Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor Agent as
provided for above in this paragraph. Upon the acceptance of a successor’s
appointment as Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Agent, and the retiring Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this paragraph). The fees
payable by the Obligor to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Obligor and such
successor. After the retiring Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Article shall continue in effect for the
benefit of such retiring Agent, its sub-agents, their respective Affiliates and
to the partners, directors, officers, employees, agents and advisors of Agent,
any sub-agent or such Affiliate in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent.

(g) Non-Reliance on Agent and Other Lenders. Each Lender acknowledges that it
has, independently and without reliance upon Agent or any other Lender or any of
their Affiliates or partners, directors, officers, employees, agents and
advisors of Agent or such Affiliates and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Loan Agreement. Each Lender also acknowledges that it will,
independently and without reliance upon Agent or any other Lender or any of
their Affiliates or partners, directors, officers, employees, agents and
advisors of Agent or

 

100



--------------------------------------------------------------------------------

such Affiliates and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Loan Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.

(h) No Other Duties, etc. Anything herein to the contrary notwithstanding, none
of Agent or Lender shall have any powers, duties or responsibilities under this
Loan Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as Agent or as a Lender.

ARTICLE XI

MISCELLANEOUS

Section 11.1 Notices. All notices, certificates, demands, requests, approvals,
consents, waivers and other communications provided for herein the Note or any
other Loan Documents shall be in writing and (a) mailed (registered or certified
mail, return receipt requested, and postage prepaid), (b) hand-delivered, with
signed receipt, (c) sent by nationally-recognized overnight courier as follows
or (d) sent by facsimile with electronic confirmation (as long as such notice,
certificate, demand, request, approval, covenant, waiver or communication is
also sent by one for the means described in clauses (a), (b) or (c) in this
Section 11.1) as follows:

If to Obligor, to its address at:

c/o Strategic Hotel & Resorts, Inc.

200 W. Madison St., Suite 1700

Chicago, Illinois 60606

Attention: Jonathan Stanner

Telephone:    (312) 658-5746

Facsimile:     (312) 658-5799

with a copy to:

Perkins Coie LLP

131 S. Dearborn St.

Chicago, Illinois 60603

Attention: Bruce Bonjour, Esq.

Telephone:    (312) 324-8650

Facsimile:     (312) 324-9650

 

101



--------------------------------------------------------------------------------

If to Agent to:

Aareal Capital Corporation

250 Park Avenue, Suite 820

New York, New York 10177

Attn: Christian Berry

Telephone: 212-508-4083

Facsimile: 917-322-0285

with a copy to:

Bryan Cave LLP

1290 Avenue of the Americas

New York, New York 10104

Attention: Steven M. Kornblau, Esq.

Telephone: 212-541-2053

Facsimile: 212-541-1384

or to such other address with respect to any party, as such party shall notify
the other parties in writing. All such notices, certificates, demands, requests,
approvals, waivers and other communications given pursuant to this Section 11.1
shall be effective when received or refused at the address specified as
aforesaid.

Notwithstanding any provision contained herein or in any of the other Loan
Documents to the contrary, in the event that Agent shall fail to give any notice
to Obligor under this Loan Agreement, the sole and exclusive remedy for such
failure shall be to seek appropriate equitable relief to enforce this Loan
Agreement to give such notice and to have any action of Obligor postponed or
revoked and any proceedings in connection therewith delayed or terminated
pending the giving of such notice by Agent, and no Obligor shall have any right
to damages (whether actual or consequential) or any other type of relief against
Agent not specifically provided for herein, all of which damages or other relief
are hereby expressly waived. The foregoing is not intended and shall not be
deemed under any circumstances to require Agent to give notice of any type or
nature to Obligor as expressly required hereby.

Section 11.2 Modifications. No provision of this Loan Agreement or of the other
Loan Documents may be amended, modified, waived, or terminated except by an
instrument in writing executed by Obligor and Agent.

Section 11.3 No Other Party Beneficiary. This Loan Agreement and the other Loan
Documents are for the sole benefit of Agent, Lenders and Obligor, and are not
for the benefit of any other party. Nothing contained in this Loan Agreement or
any Loan Document shall be deemed to confer upon any Person other than Agent,
Lenders and Obligor any right to insist upon or to enforce performance or
observance of any of the obligations contained herein.

Section 11.4 Number and Gender. Whenever used herein, the singular number shall
include the plural and the singular, and the use of any gender shall be
applicable to all genders.

 

102



--------------------------------------------------------------------------------

Section 11.5 Captions. The captions, headings, and arrangements used in this
Loan Agreement are for convenience only and do not in any way affect, limit,
amplify, or modify the terms and provisions hereof.

Section 11.6 Survival of Agreement. All covenants, agreements, representations
and warranties made by Obligor herein or in the other Loan Documents shall be
considered to have been relied upon by Agent and Lenders and shall survive the
making of the Loan and the execution and delivery by Obligor of the Note,
regardless of any investigation made by Agent or any Lender or on their behalf,
and shall continue in full force and effect as long as all or any portion of the
Obligations is outstanding.

Section 11.7 Assignment. The provisions of this Loan Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that Obligor may not assign or otherwise transfer
any of its rights under this Loan Agreement except as otherwise expressly
permitted herein.

Section 11.8 Governing Law; Choice of Forum; Consent to Service of Process and
Jurisdiction; Waiver of Trial by Jury. Except as expressly provided in the
Mortgage, this Loan Agreement and the other Loan Documents shall be governed by,
and construed in accordance with, the substantive and procedural laws of the
State of New York except as otherwise provided herein. Obligor irrevocably
(a) agrees that any suit, action or other legal proceeding arising out of or
relating to this Loan Agreement, the Note or the other Loan Documents may be
brought in the Courts of the United States of America located in the Southern
District of New York or in the state courts of the State and County of New York,
(b) consents to the jurisdiction of each such court in any such suit, action or
proceeding and (c) waives any objection which it may have to the laying of venue
of any such suit, action or proceeding in any of such courts and any claim that
any such suit, action or proceeding has been brought in an inconvenient forum.
Obligor irrevocably consents to the service of any and all process in any such
suit, action or proceeding by service of copies of such process to Obligor at
its address provided in Section 11.1 hereof, as the same may be changed pursuant
to Section 11.1 hereof. Nothing in this Section 11.8, however, shall affect the
right of Agent to serve legal process in any other manner permitted by law or
affect the right of Agent to bring any suit, action or proceeding against
Obligor or its property in the courts of any other jurisdiction. BORROWER, AGENT
AND LENDERS HEREBY WAIVE TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING BROUGHT
IN CONNECTION WITH THIS LOAN AGREEMENT, THE NOTE OR ANY OF THE OTHER LOAN
DOCUMENTS, WHICH WAIVER IS INFORMED AND VOLUNTARY.

Section 11.9 Time of the Essence. Time is of the essence with respect to the
obligations of the parties under the Loan Documents. By accepting payment of any
portion of the Obligations after its due date, Agent does not waive its right to
require prompt payment when due of all other portions of the Obligations or to
declare an Event of Default for any failure so to pay.

Section 11.10 Waivers, Consents and Approvals. No failure or delay of Agent in
exercising any power or right hereunder or to demand payment for any sums due
pursuant to this Loan Agreement or any other Loan Document, shall operate as a
waiver thereof, nor shall any

 

103



--------------------------------------------------------------------------------

single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of Agent hereunder, under the other Loan Documents are cumulative
and not exclusive of any rights or remedies which it would otherwise have. No
waiver of any provision of this Loan Agreement, any of the other Loan Documents
or consent to any departure by Obligor or any other Person therefrom shall in
any event be effective unless signed in writing by Agent, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Consents, approvals and waivers granted by Agent for any
matters covered under this Loan Agreement or any Loan Document shall not be
effective unless singed in writing by Agent, and such consents, approvals and
waivers shall be narrowly construed to cover only the parties and facts
identified in any such consent, approval or waiver. No notice or demand on
Obligor or any other Person in any case shall entitle Obligor or such Person to
any other or further notice or demand in similar or other circumstances. Unless
expressly provided to the contrary, any consents, approvals or waivers of Agent
or Lenders pursuant to this Loan Agreement or any other Loan Documents shall be
granted or withheld in Agent’s or Lenders’ sole discretion, as the case may be.

Section 11.11 Severability. In the event any one or more of the provisions
contained in this Loan Agreement or in any other Loan Documents should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein or therein shall not
in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

Section 11.12 Binding Effect. This Loan Agreement shall become effective when it
shall have been executed and delivered by Obligor, Agent and Lenders.

Section 11.13 Payments on Business Days. Except as otherwise expressly provided
herein or in the Note, should the principal of or interest on the Note or any
other portion of the Obligations become due and payable on other than a Business
Day, payment in respect thereof shall be made on the next succeeding Business
Day, and such extension of time shall in such case be included in computing
interest in connection with the payment.

Section 11.14 Limitation of Liability. Notwithstanding anything to the contrary
contained in this Loan Agreement, in the Note, the Mortgage or in the other Loan
Documents, but subject to clauses (a) and (b) of this Section 11.14, no recourse
shall be had for the payment of the principal, Interest, Additional Interest or
other amounts owed hereunder or under the Note or the other Loan Documents, or
for any claim based on this Loan Agreement, the Note or any other Loan Document,
against any member in Obligor or any of its assets (other than from the interest
of such member in Obligor), or against any principal, partner, member,
shareholder, officer, director, agent or employee of Obligor or of any such
member (other than from the indirect interest of any such Person in Obligor), it
being expressly understood that the sole remedies of Agent and Lenders with
respect to such amounts and claims shall be against the assets of Obligor,
including Collateral; provided, however, that:

(a) nothing contained in this Loan Agreement (including the provisions of this
Section 11.14), the Note or the other Loan Documents shall constitute a waiver
of any of Obligor’s other obligations herein, under the Note or the other Loan
Documents, or of any of a Guarantor’s obligations under the Loan Documents to
which such Guarantor is a party;

 

104



--------------------------------------------------------------------------------

(b) nothing contained in this Loan Agreement (including the provisions of this
Section 11.14), the Note, the Mortgage or in the other Loan Documents shall
constitute a limitation of liability of Obligor or any of its assets with
respect to any liability or obligation of Obligor for any Recourse Liability
Events;

(c) nothing contained in this Loan Agreement (including the provisions of this
Section 11.14), the Note, the Mortgage or in the other Loan Documents shall
constitute a limitation of liability of Obligor or any Guarantor or any of its
respective assets with respect to any liability or obligation of Obligor and/or
any Guarantor, under the Guaranty, the Lessee Guaranty, the Completion Guaranty
or the Environmental Indemnity; and

(d) in no event shall any negative capital account of any Person be construed as
an obligation of such Person to make a contribution or other payment to the
subject entity.

Section 11.15 Third Party Payments. Whenever this Loan Agreement or any other
Loan Document requires that amounts payable by a third party be paid directly to
Agent or Lenders, Agent may enforce such right with a preliminary injunction, a
temporary restraining order or other injunctive relief. Obligor agrees that
irreparable harm may result if such payments are not made directly to Agent, or
if otherwise provided or agreed to, to Agent.

Section 11.16 Controlling Document. In the event of any conflict between the
provisions of this Loan Agreement and any of the other Loan Documents or between
any provision in any Loan Document and another provision in such Loan Document,
the provision of the Loan Agreement, shall control.

Section 11.17 No Acknowledgement or Representation by Agent or any Lender.
Agent’s concurrence with any request or the making of any advance hereunder
shall not be deemed to constitute an acknowledgement or a representation by
Agent or any Lender that no Default or Event of Default shall have occurred or
shall be continuing, or a waiver of any Default or Event of Default or any right
or remedy relating therefrom.

Section 11.18 Entire Agreement. The Loan Documents embody the entire agreement
between the parties and supersede all prior agreements and understandings.

Section 11.19 Counterparts. This Loan Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which when
taken together shall constitute one and the same agreement.

Section 11.20 Servicer. Agent may delegate any and all rights and obligations of
Agent hereunder and under the other Loan Documents to a servicer as set forth
herein and as Agent otherwise shall determine.

 

105



--------------------------------------------------------------------------------

Section 11.21 Contribution Among Obligors.

(a) Contribution. To provide for just and equitable contribution among each
Obligor, if any payment is made by a Obligor (a “Funding Obligor”) hereunder or
under the Note or any other Loan Document in respect of the Obligations such
Funding Obligor shall be entitled to a contribution from other Obligors for all
payments, damages and expenses incurred by such Funding Obligor under or in
connection with such Obligations, such contributions to be made in the manner
and to the extent set forth below. Any amount payable as a contribution under
this Agreement shall be determined as of the date on which the related payment
is made by a Funding Obligor.

(b) Rights to Contribution Subordinated. Each Obligor agrees that all of its
rights to receive contribution under this Section 11.21 (whether for payments,
damages, expenses or otherwise) and all of its rights, if any, to be subrogated
to any of the rights of Lenders shall be subordinated in right of payment (in
liquidation or otherwise) to the prior payment in full in cash of all of the
obligations of Obligor in respect of the Debt (whether for principal, interest,
premium or otherwise). If any amount shall at any time be paid to a Obligor on
account of such rights of contribution or subrogation, or in contravention of
the provisions of this Section 11.21(b) at any time, such amount shall be held
in trust, segregated from the other assets of such Obligor, for the benefit of
Lenders and shall promptly be paid to Agent. The foregoing shall constitute a
continuing offer to, and agreement with, all persons that from time to time may
become holders of, or continue to hold, obligations under this Agreement, and
the provisions of the foregoing sentence are made for the benefit of such
holders and such holders, as third party beneficiaries hereunder, are entitled
to enforce such provisions.

Section 11.22 Joint and Several Obligations.

(a) Notwithstanding anything to the contrary set forth in this Agreement or any
of the other Loan Documents, the obligations of Borrower and Operating Lessee
hereunder shall be joint and several.

(b) The obligations of Borrower and Operating Lessee hereunder shall remain
outstanding until all Debt has been paid in full.

(c) No payment or payments with respect to the obligations of Obligor hereunder
made by any Person comprising Obligor or any other Person or received or
collected by Agent or any Lender from such other Person comprising Obligor or
such other Person by virtue of any action or proceeding or any setoff or
appropriation or application, at any time or from time to time, in reduction of
or in payment of the Debt or any release of security hereunder shall be deemed
to modify, reduce, release or otherwise affect the primary liability of Borrower
and Operating Lessee in respect thereof.

(d) If any amount shall at any time be paid to Obligor on account of such rights
of contribution or subrogation, in contravention of the provisions of this
Section 11.22 at any time, such amount shall be held in trust, segregated from
the other assets of such Obligor, for the benefit of the Lenders and shall
promptly be paid to Agent.

(Signatures to follow)

 

106



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed by their duly authorized officers, all as of the day and year
first above written.

 

BORROWER: SHC CHOPIN PLAZA, LLC, a Delaware limited liability company By:  

/s/ Jonathan Stanner

Name:   Jonathan Stanner Its:   Vice President, Capital Markets & Treasurer
OPERATING LESSEE: DTRS INTERCONTINENTAL MIAMI, LLC, a Delaware limited liability
company By:  

/s/ Jonathan Stanner

Name:   Jonathan Stanner Its:   Vice President, Capital Markets & Treasurer

 

Signature Page to Loan Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed by their duly authorized officers, all as of the day and year
first above written.

 

AGENT: AAREAL CAPITAL CORPORATION By:  

/s/ Terrence P. Sweeney

  Name:   Terrence P. Sweeney   Title:   General Counsel By:  

/s/ Christoph Donner

  Name:   Christoph Donner   Title:   Senior Managing Director LENDER: AAREAL
CAPITAL CORPORATION By:  

/s/ Terrence P. Sweeney

  Name:   Terrence P. Sweeney   Title:   General Counsel By:  

/s/ Christoph Donner

  Name:   Christoph Donner   Title:   Senior Managing Director

 

Signature Page to Loan Agreement



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

InterContinental Miami

City of Miami, Florida

The Premises referred to herein below is situated in the County of Miami-Dade,
State of Florida, and is described as follows:

Parcel 1

The Hotel Unit of Miami Center, a Condominium, according to the Declaration of
Condominium thereof recorded in Official Records Book 14008, Page 1398 of the
public records of Dade County, Florida, and all subsequent amendments thereto,
together with an undivided interest in the common elements of said condominium
as set forth in the Declaration of Condominium.

Parcel 2

Non-Exclusive easement in favor of the proposed insured as owner of the Hotel
Unit, in and to the Office Unit of Miami Center, a Condominium, according to the
Declaration of Condominium recorded in Official Records Book 14008, page 1398,
public records of Dade County, Florida, as described in that certain Parking
Covenant and Covenant for Hotel Amenities Running With the Land, dated
February 23, 1989, as referred to in the Memorandum of Parking Covenant and
Covenant for Hotel Amenities Running With the Land, filed February 27, 1989 in
Official Records Book 14010, at page 3198, public records of Dade County,
Florida.

Parcel 3

Together with those easements which benefit the insured property as created by
and set forth in Grant of Easements and Declaration of Restrictions recorded in
Official Records Book 11102, Page 2247, Public Records of Miami-Dade County,
Florida.

Parcel 4

Together with those easements which benefit the insured property as created by
and set forth in Grant of Easements and Declaration of Restrictions recorded in
Official Records Book 14686, page 963, Public Records of Miami-Dade County,
Florida

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

CONSTRUCTION EXPENDITURES BUDGET

 

B-1



--------------------------------------------------------------------------------

LOGO [g193323exb_logo.jpg]    Intercontinental Miami    DETAILED SCOPE OF WORK
BY AREA & TRADE    Corridors, Guestrooms & Suites    January 25, 2011   

 

GUEST CORRIDORS

  

Qty:      29 (Levels 5-34)

  

 

Elevator Lobby

  

 

Demolition

  

 

•    Liquidate FF&E

  

 

•    Remove/ dispose existing carpet area rug & pad

  

 

•    Remove/ dispose existing ceiling light fixture

  

 

Tile

  

 

•    Clean & re-condition existing travertine walls and floor (repair where
necessary)

  

 

Carpentry/ Drywall

  

 

•    Patch ceiling and re-frame coffer

  

 

•    Install new O.F. signage

  

 

Millwork

  

•    None

  

 

Paint/ WC

  

 

•    Paint ceiling, access panels, grills and trims

  

 

•    Paint elevator doors and frames with metallic coating

  

 

Electrical

  

 

•    Install new O.F. ceiling light fixture within ceiling coffer

  

 

Carpet

  

 

•    Install new bound 80/20 Axminster area rug with pad (double stick
installation)

  

 

FF&E

  

 

•    Install new O.F. FF&E, including:

  

 

•      Console table

  

 

•      Bench

STRATEGIC

HOTELS & RESORTS

  

 

•      Trash receptacle

  

 

Corridor

 

200 West Madison

Suite 1700

Chicago, Illinois 60606

312 658 5000

312 658 5799 facsimile

www.strategichotels.com

  

 

Demolition

 

•    Remove existing carpet & pad

 

•    Remove existing ceiling light fixtures (9) & art lights (13)

 

•    Remove existing wood base molding & corner guards



--------------------------------------------------------------------------------

LOGO [g193323exb_logo.jpg]   

Carpentry/ Drywall

 

•    Patch ceiling and re-frame coffer

 

•    Install new O.F. signage

 

•    Provide/ install new 1” x 1” Korogard G875 corner guards (at existing
locations)

 

Millwork

 

•    Provide/ install new 5”H hardwood base molding

 

•    Provide/ install new 3-1/2”W hardwood door casing (with quirk)

 

Paint/ WC

 

•    Paint ceiling, access panels, grills and trims

 

•    Paint new base molding

 

•    Paint new door casings

 

•    Install new O.F. vinyl wall covering

 

•    Paint existing painted doors (where present)

 

•    Strip, sand and re-finish existing stained wood entry doors (both sides)

 

Electrical

 

•    Install new O.F. ceiling light fixtures (9) & wall sconces (13)

 

FF&E

 

•    Install new O.F. FF&E, including:

 

•      Framed wall art (12)



--------------------------------------------------------------------------------

LOGO [g193323exb_logo.jpg]   

STANDARD GUESTROOMS

Qty:      607 (322 D/D, 285 King)

  

 

Entry Corridor/ Guestroom

 

Demolition

 

•    Liquidate FF&E

 

•    Remove/ dispose existing carpet & pad

 

•    Remove/ dispose existing entry ceiling light fixture

 

•    Remove/ dispose existing wood base molding

 

•    Remove/ dispose existing minibar, divider wall and closet door

 

•    Remove/ dispose existing drapery cornice, track/ hardware and treatment

 

Tile

 

•    Provide/ install new granite entry threshold (match existing size)

 

Carpentry/ Drywall

 

•    Frame/ drywall new minibar niche

 

Millwork

 

•    Provide/ install new 2-1/2”H hardwood base molding

 

•    Provide/ install new 4”H hardwood crown molding

 

•    Provide/ install new 4-1/2”D x 1-1/4”W casing at minibar niche

 

•    Provide/ install new painted wood flush FCU access door, including:

 

•      Concealed hinges

 

•      Magnetic touch latches

 

•      Keyed barrel lock

 

•      Ventilation grill (14” x 14” wood)

 

Paint/ WC

 

•    Paint ceiling, access panels, grills and trims

 

•    Paint doors, frames, base and crown

 

•    Paint walls

 

•    Install O.F. wallcovering within minibar niche

 

Electrical

 

•    Install new O.F. ceiling light fixture

 

•    Provide/ install new recessed downlight within minibar niche

 

•      Halo H36RTAT-3004WHC w/ 35W GU10SP lamp

 

•    Provide/ install new outlets, switches and coverplates (white)

 

•    Install new switched j-box at window wall

 

•    Provide/ install new duplex receptacle within window opening for
installation of motorized drapery treatment



--------------------------------------------------------------------------------

LOGO [g193323exb_logo.jpg]   

Carpet

 

•    Install new O.F. tufted nylon carpet (15’W) and pad (stretch-in
installation)

 

FF&E

 

•    Install new O.F. FF&E, including:

 

•      Mini bar cabinet

 

•      TV console & back panel (cleated/ hung)

 

•      Window unit (desk, end table & return)

 

•      Headboard (cleated/ hung)

 

•      Nightstands

 

•      Bed base, mattress & box spring

 

•      Sofa

 

•      Task table

 

•      Task chair

 

•      Full-length mirror

 

•      Nightstand lamps, desk lamp

 

•      3 pieces artwork (security hangers)

 

Bathroom

 

Demolition

 

•    Remove/ dispose existing vanity counter, splash, sink, faucet and framing

 

•    Remove/ dispose existing vanity wall sconces

 

•    Remove/ dispose existing shower ceiling light

 

•    Remove/ dispose existing closet doors/ track

 

•    Remove/ dispose demising wall, door and frame

 

•    Remove/ dispose existing dresser unit

 

•    Remove/ dispose existing stone valve escutcheon, handle & soap ledge

 

•    Remove/ dispose existing shower head

 

•    Remove/ dispose existing shower grab bar

 

•    Remove/ dispose existing toilet

 

•    Remove/ dispose existing vanity mirror

 

Tile

 

•    Clean & re-condition existing travertine walls and floor (repair where
necessary)

 

•    Patch/ repair flooring after wall demo

 

•    Patch/ repair wall base in niche after dresser demo

 

•    Re-finish/ coat existing bathtub

 

Carpentry/ Drywall

 

•    Frame new closet door opening

 

•    Frame new opening to toilet/ tub compartment

 

•    Patch/ repair niche after dresser removal

 

•    Install new O.F. towel bar and towel rack



--------------------------------------------------------------------------------

LOGO [g193323exb_logo.jpg]   

•    Install new O.F. polished chrome amenity basket at location of soap ledge

 

•    Provide/ install new chrome grab bar in tub/ shower

 

Glass/ Glazing

 

•    Provide and install new 2’-6” x 6’-0”H x 3/8” tempered glass frameless
shower door, including:

 

•      (3) polished chrome hinges

 

•      combination pull/ towel rail

 

Millwork

 

•    Provide/ install new 4-1/2”W x 1-1/4”D hardwood casing around new toilet/
shower compartment opening

 

•    Provide/ install painted rail & stile closet doors, including:

 

•       1/4” thick resin insert panels (Veritas or equal)

 

•      Ives hinges & mortised ball catch

 

•      Polyurethane silencers

 

•      12” chrome pull

 

•    Provide/ install painted transom infill panel over new closet doors

 

Paint/ WC

 

•    Paint ceiling, access panels, grills and trims

 

•    Paint doors & frames

 

•    Install O.F. wallcovering

 

Electrical

 

•    Install new O.F. vanity wall sconces

 

•    Provide/ install new j-box at location of recessed light

 

•    Install new O.F. ceiling light fixture in shower compartment

 

Plumbing

 

•    Install new O.F. lavatory faucet and connect (provide P-trap and braided
steel supply hoses)

 

•    Provide/ install new shower valve cartridge within existing valve body

 

•    Provide/ install new polished chrome escutcheon plate and handle on
existing shower valve

 

•    Install new O.F. Grohe ‘Freehander’ shower head

 

•    Install new O.F. toilet

 

•      TOTO UltraMax II #MS604114CEF

 

FF&E

 

•    Install new O.F. FF&E, including:

 

•      Vanity console

 

•      Bath étagère

 

•      Closet safe cabinet (secure to wall)



--------------------------------------------------------------------------------

LOGO [g193323exb_logo.jpg]   

PARLOR SUITES (K & D/D) & TOWNHOUSE SUITES

Qty:  26

 

Entry / Parlor/ Bedroom

 

Demolition

 

•    Liquidate FF&E

 

•    Remove/ dispose existing carpet & pad

 

•    Remove/ dispose existing wood base molding

 

•    Remove/ dispose existing crown molding

 

•    Remove/ dispose existing recessed downlights (3)

 

•    Remove/ dispose existing dresser unit

 

•    Remove/ dispose existing minibar cabinets & wall mirror

 

•    Remove/ dispose existing TV swivel pole/ shelf unit

 

•    Remove/ dispose existing louvered FCU access doors (2)

 

•    Remove/ dispose existing drapery cornice, track/ hardware and treatment

 

Carpentry/ Drywall

 

•    Patch/ repair niche after dresser removal

 

•    Patch/ repair niche after mini-bar removal

 

Millwork

 

•    Provide/ install new 2-1/2”H hardwood base molding

 

•    Provide/ install new 4”H hardwood crown molding

 

•    Provide/ install new 4-1/2”D x 1-1/4”W casing at minibar niche

 

•    Provide/ install new painted wood flush FCU access door (2), including:

 

•      Concealed hinges

 

•      Magnetic touch latches

 

•      Keyed barrel lock

 

•      Ventilation grill (14” x 14” wood)

 

Paint/ WC

 

•    Paint ceiling, access panels, grills and trims

 

•    Paint doors, frames, base and crown

 

•    Paint walls

 

•    Install O.F. wallcovering within minibar niche

 

Electrical

 

•    Provide/ replace new recessed downlights (3)

 

•      Halo H36RTAT-3004WHC w/ 35W GU10SP lamp

 

•    Provide/ install new outlets, switches and coverplates (white)

 

•    Install new switched j-box at window wall (bedroom only)

 

•    Provide/ install new duplex receptacle within window opening for
installation of motorized drapery treatment (2)



--------------------------------------------------------------------------------

LOGO [g193323exb_logo.jpg]   

Carpet

 

•    Install new O.F. tufted nylon carpet (15’W) and pad (stretch-in
installation)

 

FF&E

 

•    Install new O.F. FF&E, including:

 

•      Mini bar cabinet

 

•      TV console & back panel (cleated/ hung)

 

•      Window unit (desk, end table & return)

 

•      Headboard (cleated/ hung)

 

•      Nightstands

 

•      Bed base, mattress & box spring

 

•      Sofa (2)

 

•      Lounge chairs (2)

 

•      Coffee table

 

•      Entry console

 

•      End table (2)

 

•      Dining table

 

•      Dining chairs (4)

 

•      Task table

 

•      Task chair

 

•      Full-length mirror

 

•      Nightstand lamps, desk lamp, end table lamps

 

•      6 pieces artwork (security hangers)

 

Powder Bath

 

Demolition

 

•    Remove/ dispose vanity faucet

 

•    Remove/ dispose recessed downlights (3)

 

•    Remove/ dispose vanity wall sconces

 

•    Remove/ dispose toilet tissue holder & towel ring

 

•    Remove/ dispose vanity mirror

 

Carpentry/ Drywall

 

•    Install new O.F. towel ring and toilet tissue holder

 

Paint/ WC

 

•    Paint ceiling, access panels, grills and trims

 

•    Paint doors, frames, base and crown

 

•    Paint walls

 

•    Install O.F. wallcovering

 

Electrical

 

•    Provide/ replace new recessed downlights (3)

 

•      Halo H36RTAT-3004WHC w/ 35W GU10SP lamp

 

•    Provide/ install new outlets, switches and coverplates (white)

 

•    Install new O.F. vanity wall sconces



--------------------------------------------------------------------------------

LOGO [g193323exb_logo.jpg]   

Plumbing

 

•    Install new O.F. lavatory faucet and connect (provide P-trap and braided
steel supply hoses)

 

•    Install new O.F. toilet

 

•      TOTO UltraMax II #MS604114CEF

 

FF&E

 

•    Install new O.F. FF&E, including:

 

•      Vanity mirror

 

Bathroom

 

Demolition

 

•    Remove/ dispose existing vanity counter, splash, sink, faucet and framing

 

•    Remove/ dispose existing vanity wall sconces

 

•    Remove/ dispose existing shower ceiling light

 

•    Remove/ dispose existing closet doors/ track

 

•    Remove/ dispose demising wall, door and frame

 

•    Remove/ dispose existing dresser unit

 

•    Remove/ dispose existing stone valve escutcheon, handle & soap ledge

 

•    Remove/ dispose existing shower head

 

•    Remove/ dispose existing shower grab bar

 

•    Remove/ dispose existing toilet

 

•    Remove/ dispose existing vanity mirror

 

Tile

 

•    Clean & re-condition existing travertine walls and floor (repair where
necessary)

 

•    Patch/ repair flooring after wall demo

 

•    Patch/ repair wall base in niche after dresser demo

 

•    Re-finish/ coat existing bathtub

 

Carpentry/ Drywall

 

•    Frame new closet door opening

 

•    Frame new opening to toilet/ tub compartment

 

•    Patch/ repair niche after dresser removal

 

•    Install new O.F. towel bar and towel rack

 

•    Install new O.F. polished chrome amenity basket at location of soap ledge

 

•    Provide/ install new chrome grab bar in tub/ shower

 

Glass/ Glazing

 

•    Provide and install new 2’-6” x 6’-0”H x 3/8” tempered glass frameless
shower door, including:

 

•      (3) polished chrome hinges

 

•      combination pull/ towel rail



--------------------------------------------------------------------------------

LOGO [g193323exb_logo.jpg]   

Millwork

 

•    Provide/ install new 4-1/2”W x 1-1/4”D hardwood casing around new toilet/
shower compartment opening

 

•    Provide/ install painted rail & stile closet doors, including:

 

•       1/4” thick resin insert panels (Veritas or equal)

 

•      Ives hinges & mortised ball catch

 

•      Polyurethane silencers

 

•      12” chrome pull

 

•    Provide/ install painted transom infill panel over new closet doors

 

Paint/ WC

 

•    Paint ceiling, access panels, grills and trims

 

•    Paint doors & frames

 

•    Install O.F. wallcovering

 

Electrical

 

•    Install new O.F. vanity wall sconces

 

•    Provide/ install new j-box at location of recessed light

 

•    Install new O.F. ceiling light fixture in shower compartment

 

Plumbing

 

•    Install new O.F. lavatory faucet and connect (provide P-trap and braided
steel supply hoses)

 

•    Provide/ install new shower valve cartridge within existing valve body

 

•    Provide/ install new polished chrome escutcheon plate and handle on
existing shower valve

 

•    Install new O.F. Grohe ‘Freehander’ shower head

 

•    Install new O.F. toilet

 

•      TOTO UltraMax II #MS604114CEF

 

FF&E

 

•    Install new O.F. FF&E, including:

 

•      Vanity console

 

•      Bath étagère

 

•      Closet safe cabinet (secure to wall)



--------------------------------------------------------------------------------

LOGO [g193323exb_logo.jpg]    EXECUTIVE SUITES   

Qty:  6

  

 

Entry / Parlor/ Dining Room

  

 

Demolition

  

 

•    Liquidate FF&E

  

 

•    Remove/ dispose existing carpet & pad

  

 

•    Remove/ dispose existing wood base molding

  

 

•    Remove/ dispose existing crown molding

  

 

•    Remove/ dispose existing recessed downlights (3)

  

 

•    Remove/ dispose existing minibar cabinets & wall mirror

  

 

•    Remove/ dispose existing louvered FCU access doors (2)

  

 

•    Remove/ dispose existing drapery cornice, track/ hardware and treatment

  

 

Tile

  

 

•    Clean & re-condition existing travertine walls and floor (repair where
necessary)

  

 

Carpentry/ Drywall

  

 

•    Patch/ repair niche after mini-bar removal

  

 

Millwork

  

 

•    Provide/ install new 2-1/2”H hardwood base molding

  

 

•    Provide/ install new 4”H hardwood crown molding

  

 

•    Provide/ install new 4-1/2”D x 1-1/4”W casing at minibar niche

  

 

•    Provide/ install new painted wood flush FCU access door (3), including:

  

 

•    Concealed hinges

  

 

•    Magnetic touch latches

  

 

•    Keyed barrel lock

  

 

•    Ventilation grill (14” x 14” wood)

  

 

Paint/ WC

  

 

•    Paint ceiling, access panels, grills and trims

  

 

•    Paint doors, frames, base and crown

  

 

•    Paint walls

  

 

•    Install O.F. wallcovering within minibar niche

  

 

Electrical

  

 

•    Provide/ replace new recessed downlights (3)

  

 

•    Halo H36RTAT-3004WHC w/ 35W GU10SP lamp

  

 

•    Provide/ install new outlets, switches and coverplates (white)

  

 

•    Install new switched j-box at window wall (bedroom only)

  

 

•    Provide/ install new duplex receptacle within window opening for
installation of motorized drapery treatment (2)



--------------------------------------------------------------------------------

LOGO [g193323exb_logo.jpg]   

Carpet

  

 

•    Install new O.F. tufted nylon carpet (15’W) and pad (stretch-in
installation)

  

 

FF&E

  

 

•    Install new O.F. FF&E, including:

  

 

•    Mini bar cabinet

  

 

•    TV console & back panel (cleated/ hung)

  

 

•    Window unit (desk, end table & return)

  

 

•    Headboard (cleated/ hung)

  

 

•    Nightstands

  

 

•    Bed base, mattress & box spring

  

 

•    Sofa (2)

  

 

•    Lounge chairs (2)

  

 

•    Coffee table

  

 

•    Entry console

  

 

•    End table (2)

  

 

•    Dining table

  

 

•    Dining chairs (6)

  

 

•    Task table

  

 

•    Task chair

  

 

•    Full-length mirror

  

 

•    Nightstand lamps, desk lamp, end table lamps

  

 

•    6 pieces artwork (security hangers)

  

 

Powder Bath

  

 

Demolition

  

 

•    Remove/ dispose vanity faucet

  

 

•    Remove/ dispose recessed downlights (3)

  

 

•    Remove/ dispose vanity wall sconces

  

 

•    Remove/ dispose toilet tissue holder & towel ring

  

 

•    Remove/ dispose vanity mirror

  

 

Carpentry/ Drywall

  

 

•    Install new O.F. towel ring and toilet tissue holder

  

 

Paint/ WC

  

 

•    Paint ceiling, access panels, grills and trims

  

 

•    Paint doors, frames, base and crown

  

 

•    Paint walls

  

 

•    Install O.F. wallcovering

  

 

Electrical

  

 

•    Provide/ replace new recessed downlights (3)

  

 

•    Halo H36RTAT-3004WHC w/ 35W GU10SP lamp

  

 

•    Provide/ install new outlets, switches and coverplates (white)

  

 

•    Install new O.F. vanity wall sconces



--------------------------------------------------------------------------------

LOGO [g193323exb_logo.jpg]   

Plumbing

  

 

•    Install new O.F. lavatory faucet and connect (provide P-trap and braided
steel supply hoses)

  

 

•    Install new O.F. toilet

  

 

•    TOTO UltraMax II #MS604114CEF

  

 

FF&E

  

 

•    Install new O.F. FF&E, including:

  

 

•    Vanity mirror

  

 

Bathroom

  

 

Demolition

  

 

•    Remove/ dispose existing vanity counter, splash, sink, faucet and framing

  

 

•    Remove/ dispose existing vanity wall sconces

  

 

•    Remove/ dispose existing shower ceiling light

  

 

•    Remove/ dispose existing closet doors/ track

  

 

•    Remove/ dispose demising wall, door and frame

  

 

•    Remove/ dispose existing dresser unit

  

 

•    Remove/ dispose existing stone valve escutcheon, handle & soap ledge

  

 

•    Remove/ dispose existing shower head

  

 

•    Remove/ dispose existing shower grab bar

  

 

•    Remove/ dispose existing toilet

  

 

•    Remove/ dispose existing vanity mirror

  

 

Tile

  

 

•    Clean & re-condition existing travertine walls and floor (repair where
necessary)

  

 

•    Patch/ repair flooring after wall demo

  

 

•    Patch/ repair wall base in niche after dresser demo

  

 

•    Re-finish/ coat existing bathtub

  

 

Carpentry/ Drywall

  

 

•    Frame new closet door opening

  

 

•    Frame new opening to toilet/ tub compartment

  

 

•    Patch/ repair niche after dresser removal

  

 

•    Install new O.F. towel bar and towel rack

  

 

•    Install new O.F. polished chrome amenity basket at location of soap ledge

  

 

•    Provide/ install new chrome grab bar in tub/ shower

  

 

Glass/ Glazing

  

 

•    Provide and install new 2’-6” x 6’-0”H x 3/8” tempered glass frameless
shower door, including:

  

 

•    (3) polished chrome hinges

  

 

•    combination pull/ towel rail



--------------------------------------------------------------------------------

LOGO [g193323exb_logo.jpg]   

Millwork

  

 

•    Provide/ install new 4-1/2”W x 1-1/4”D hardwood casing around new toilet/
shower compartment opening

  

 

•    Provide/ install painted rail & stile closet doors, including:

  

 

•      1/4” thick resin insert panels (Veritas or equal)

  

 

•    Ives hinges & mortised ball catch

  

 

•    Polyurethane silencers

  

 

•    12” chrome pull

  

 

•    Provide/ install painted transom infill panel over new closet doors

  

 

Paint/ WC

  

 

•    Paint ceiling, access panels, grills and trims

  

 

•    Paint doors & frames

  

 

•    Install O.F. wallcovering

  

 

Electrical

  

 

•    Install new O.F. vanity wall sconces

  

 

•    Provide/ install new j-box at location of recessed light

  

 

•    Install new O.F. ceiling light fixture in shower compartment

  

 

Plumbing

  

 

•    Install new O.F. lavatory faucet and connect (provide P-trap and braided
steel supply hoses)

  

 

•    Provide/ install new shower valve cartridge within existing valve body

  

 

•    Provide/ install new polished chrome escutcheon plate and handle on
existing shower valve

  

 

•    Install new O.F. Grohe ‘Freehander’ shower head

  

 

•    Install new O.F. toilet

  

 

•    TOTO UltraMax II #MS604114CEF

  

 

FF&E

  

 

•    Install new O.F. FF&E, including:

  

 

•    Vanity console

  

 

•    Bath étagère

  

 

•    Closet safe cabinet (secure to wall)

  

 

END OF SCOPE



--------------------------------------------------------------------------------

Intercontinental Miami

Preliminary Renovation Budget

2/2/11

SUMMARY

 

Item    Quantity     U/M    Cost      Extension      Remarks

Construction + FF&E

             

Standard King

     285      ea    $ 19,433.10       $ 5,538,434.13      

Standard D/D

     322      ea    $ 19,674.73       $ 6,335,264.15      

Parlor King/ Townhouse King

     17      allow    $ 36,383.07       $ 618,512.16      

Parlor D/D

     9      allow    $ 37,299.18       $ 335,692.63      

Executive Suites

     6      allow    $ 53,481.46       $ 320,888.77      

Presidential Suite

     1      allow    $ 350,000.00       $ 350,000.00      

Royal Suite

     1      allow    $ 350,000.00       $ 350,000.00      

Corridors

     29      floors    $ 56,052.82       $ 1,625,531.84      

Club Lounge

     1      ea    $ 300,000.00       $ 300,000.00      

Keys

     641              

Sub-total

           $ 15,774,323.68      

Main Dining Room Total

           $ 15,774,323.68      

Other Costs

             

Sub-total

           $ —        

Other Total

           $ —        

Fees & Miscellaneous

             

FF&E Purchasing Agent

     1      ea    $ 90,000.00       $ 90,000.00       Neil Locke & Associates

Project Manager

     1      allow    $ 150,000.00       $ 150,000.00       Jim Howle

Interior Design

     1      allow    $ 135,000.00       $ 135,000.00       For Presidential &
Royal suite design

Warehousing/ Delivery

     641      allow    $ 250.00       $ 160,250.00      
Warehousing/transportation to site

On-Demand Contract Upgrade

     1      allow    $ 350,000.00       $ 350,000.00      

Consultant Reimbursables

     1      allow    $ 20,000.00       $ 20,000.00      

Fees & Miscellaneous Total

           $ 905,250.00      

Project Sub-Total

           $ 16,679,573.68      

Project Contingency

     5.0 %          $ 833,978.68      

Capitalized Interest

           $ —        

PROJECT TOTAL

           $ 17,513,552.37      

Cost per key

           $ 27,322.23      

Variance to Board Approval

        $ 18,400,000.00       $ 886,447.63      



--------------------------------------------------------------------------------

Intercontinental Miami

Preliminary Renovation Budget

2/2/11

STD KING DETAIL

 

Item    Quantity      U/M    Cost      Extension      Remarks

General Construction

              

General construction estimate

     1       ls    $ 7,900.00       $ 7,900.00       For original model room
scope

ADD new veneered entry doors

     1       ls       $ —        

ADD bathroom floor/ wall grinding

     1       ls       $ —        

ADD Toto toilet

     1       ls    $ 232.44       $ 232.44      

ADD miscellaneous stone patch

     1       ls       $ —        

Sub-total

            $ 8,132.44      

General construction total

            $ 8,132.44       $ 2,317,745.40

Interior Finishes (CFCI)

              

Shower valve trim

     1       ea       $ —         Included in GC pricing

Sub-total

            $ —        

CFCI total

            $ —        

Interior Finishes (OFCI)

              

Bath vanity, bowl & top/ splash

     1       ea    $ 544.00       $ 544.00       Cantrio Concepts

Vanity Faucet

     1       ea    $ 162.22       $ 162.22       Fortis Brera

Vanity Stopper

     1       ea    $ 50.00       $ 50.00       Soft touch

Shower rod

     1       ea       $ —         Re-use existing

24” towel rail

     1       ea    $ 27.78       $ 27.78       Fortis Scala

18” towel rail

     1       ea       $ —         Included in vanity cost

Toilet tissue holder

     1       allow    $ 9.44       $ 9.44       Fortis Scala

Shower head

     1       allow    $ 229.89       $ 229.89       Grohe “Freehander” or
similar

Carpet

     40       syd    $ 9.49       $ 379.60       Aqua/ 34oz.

Carpet pad

     40       syd    $ 1.85       $ 74.00      

Vinyl wall covering (bath)

     16       lyd    $ 4.70       $ 75.20       DL Couch

Accent vinyl wallcovering

     7       lyd    $ 6.45       $ 45.15       DL Couch

Sub-total

            $ 1,597.28      

OFCI total

            $ 1,597.28      

FF&E/ Loose Furnishings

              

Seating

              

Chaise longue

     1       ea    $ 499.00       $ 499.00       Marquis

Fabric @ chaise

     11       yd    $ 18.98       $ 208.78       Valley Forge

Fabric @ pillow

     1.5       yd    $ 16.98       $ 25.47       Valley Forge

Ergonomic desk chair

     1       ea    $ 188.00       $ 188.00       Charter

Vinyl @ desk chair

     2.5       yd    $ 15.00       $ 37.50       Duralee



--------------------------------------------------------------------------------

Intercontinental Miami

Preliminary Renovation Budget

2/2/11

STD KING DETAIL

 

Casegoods & Tables

             

Headboard

     1      ea    $ 389.00       $ 389.00       RBF/ Beverly

Vinyl @ headboard

     2      yd    $ 16.98       $ 33.96       Valley Forge

Nightstand

     2      ea    $ 242.00       $ 484.00       RBF/ Beverly

Window unit

     1      ea    $ 683.00       $ 683.00       RBF/ Beverly

Bar cabinet

     1      ea    $ 368.00       $ 368.00       RBF/ Beverly

Task table top

     1      ea    $ 152.00       $ 152.00       RBF/ Beverly

Task table base

     1      ea    $ 122.00       $ 122.00       ISA

Bath Etagere

     1      ea    $ 149.00       $ 149.00       RBF/ Beverly

TV console

     1      ea    $ 553.00       $ 553.00       RBF/ Beverly

TV back panel

     1      ea    $ 362.00       $ 362.00       RBF/ Beverly

Platform base

     1      ea    $ 311.00       $ 311.00       RBF/ Beverly

Vinyl @ platform base

     3      ea    $ 16.98       $ 50.94       Valley Forge

Drapery & Soft Goods

             

Drapery & shade fabrication

     1      ea    $ 1,327.20       $ 1,327.20       Motorized Roman shade &
mecho

Fabric @ shade

     8      yd    $ 13.98       $ 111.84       Valley Forge

Hookless shower curtain w/ liner

     1      ea    $ 69.98       $ 69.98       Valley Forge

Bed throw

     1      ea    $ 135.00       $ 135.00       Archipelago

Bed pillow

     2      ea    $ 50.00       $ 100.00       PK

Decorative Lighting

             

Entry fixture

     1      ea    $ 126.35       $ 126.35       Chapman

Bath sconces

     2      ea    $ 98.80       $ 197.60       Chapman

Nightstand lamps

     2      ea    $ 118.75       $ 237.50       Chapman

Pendant

     1      ea    $ 110.20       $ 110.20       Chapman

Desk lamp

     1      ea    $ 189.05       $ 189.05       Chapman

Ceiling fixture @ water closet

     1      ea    $ 121.60       $ 121.60       Chapman

Art, Mirrors & Accessories

             

Art @ bar niche

     1      ea    $ 80.00       $ 80.00       Soho Myriad

Art @ headboard wall

     1      ea    $ 90.00       $ 90.00       Soho Myriad

Art @ desk return

     1      ea    $ 80.00       $ 80.00       Soho Myriad

Bath mirror

     1      ea    $ 62.68       $ 62.68       APF Munn

Full length mirror w/ shelf

     1      ea    $ 234.65       $ 234.65       APF Munn

Sub-total

           $ 7,890.30      

FF&E/ Loose Furnishings Total

           $ 7,890.30      

Specialties & Miscellaneous

             

King Bedset

     1      ea    $ 480.00       $ 480.00       Simmons

Bath & desk amenities

     1      ls    $ —         $ —        

Minibar

     1      ea    $ 400.00       $ 400.00      

Sub-total

           $ 880.00      

Specialties total

           $ 880.00      

Categories Total

           $ 18,500.02      

Tax

           $ —         Tax exempt in FL

Estimated Freight/ Deliver

     9.00 %          $ 933.08      

Total

           $ 19,433.10      



--------------------------------------------------------------------------------

Intercontinental Miami

Preliminary Renovation Budget

2/2/11

STD KING DETAIL



--------------------------------------------------------------------------------

Intercontinental Miami

Preliminary Renovation Budget

2/2/11

STD KING DETAIL



--------------------------------------------------------------------------------

Intercontinental Miami

Preliminary Renovation Budget

2/2/11

STD D/D DETAIL

 

Item    Quantity      U/M    Cost      Extension      Remarks

General Construction

              

General construction estimate

     1       ls    $ 7,900.00       $ 7,900.00       For original model room
scope

ADD new veneered entry doors

     1       ls       $ —        

ADD bathroom floor/ wall grinding

     1       ls       $ —        

ADD Toto toilet

     1       ls    $ 232.44       $ 232.44      

ADD miscellaneous stone patch

     1       ls       $ —        

Sub-total

            $ 8,132.44      

General construction total

            $ 8,132.44       $2,618,645.68

Interior Finishes (CFCI)

              

Shower valve trim

     1       ea       $ —         Included in GC pricing

Sub-total

            $ —        

CFCI total

            $ —        

Interior Finishes (OFCI)

              

Bath vanity, bowl & top/ splash

     1       ea    $ 544.00       $ 544.00       Cantrio Concepts

Vanity Faucet

     1       ea    $ 162.22       $ 162.22       Fortis Brera

Vanity Stopper

     1       ea    $ 50.00       $ 50.00       Soft touch

Shower rod

     1       ea       $ —         Re-use existing

24” towel rail

     1       ea    $ 27.78       $ 27.78       Fortis Scala

18” towel rail

     1       ea       $ —         Included in vanity cost

Toilet tissue holder

     1       allow    $ 9.44       $ 9.44       Fortis Scala

Shower head

     1       allow    $ 229.89       $ 229.89       Grohe “Freehander” or
similar

Carpet

     40       syd    $ 9.49       $ 379.60       Aqua/ 34oz.

Carpet pad

     40       syd    $ 1.85       $ 74.00      

Vinyl wall covering (bath)

     16       lyd    $ 4.70       $ 75.20       DL Couch

Accent vinyl wallcovering

     7       lyd    $ 6.45       $ 45.15       DL Couch

Sub-total

            $ 1,597.28      

OFCI total

            $ 1,597.28      

FF&E/ Loose Furnishings

              

Seating

              

Sofa

     1       ea    $ 334.00       $ 334.00       Marquis

Fabric @ sofa

     10       yd    $ 18.98       $ 189.80       Valley Forge

Fabric @ pillow

     1.5       yd    $ 16.98       $ 25.47       Valley Forge

Ergonomic desk chair

     1       ea    $ 188.00       $ 188.00       Charter

Vinyl @ desk chair

     2.5       yd    $ 15.00       $ 37.50       Duralee



--------------------------------------------------------------------------------

Intercontinental Miami

Preliminary Renovation Budget

2/2/11

STD D/D DETAIL

 

Casegoods & Tables

            

Headboard

    1        ea       $ 389.00       $ 389.00       RBF/ Beverly

Vinyl @ headboard

    3.5        yd       $ 16.98       $ 59.43       Valley Forge

Nightstand

    1        ea       $ 242.00       $ 242.00       RBF/ Beverly

Window unit

    1        ea       $ 683.00       $ 683.00       RBF/ Beverly

Bar cabinet

    1        ea       $ 368.00       $ 368.00       RBF/ Beverly

Task table top

    1        ea       $ 152.00       $ 152.00       RBF/ Beverly

Task table base

    1        ea       $ 122.00       $ 122.00       ISA

Bath Etagere

    1        ea       $ 149.00       $ 149.00       RBF/ Beverly

TV console

    1        ea       $ 553.00       $ 553.00       RBF/ Beverly

TV back panel

    1        ea       $ 362.00       $ 362.00       RBF/ Beverly

Platform base

    2        ea       $ 297.00       $ 594.00       RBF/ Beverly

Vinyl @ platform base

    6        ea       $ 16.98       $ 101.88       Valley Forge

Drapery & Soft Goods

            

Drapery & shade fabrication

    1        ea       $ 1,327.20       $ 1,327.20       Motorized Roman shade &
mecho

Fabric @ shade

    8        yd       $ 13.98       $ 111.84       Valley Forge

Hookless shower curtain w/ liner

    1        ea       $ 69.98       $ 69.98       Valley Forge

Bed throw

    2        ea       $ 116.00       $ 232.00       Archipelago

Bed pillow

    2        ea       $ 50.00       $ 100.00       PK

Decorative Lighting

            

Entry fixture

    1        ea       $ 126.35       $ 126.35       Chapman

Bath sconces

    2        ea       $ 98.80       $ 197.60       Chapman

Nightstand lamps

    1        ea       $ 118.75       $ 118.75       Chapman

Pendant

    1        ea       $ 110.20       $ 110.20       Chapman

Desk lamp

    1        ea       $ 189.05       $ 189.05       Chapman

Ceiling fixture @ water closet

    1        ea       $ 121.60       $ 121.60       Chapman

Art, Mirrors & Accessories

            

Art @ bar niche

    1        ea       $ 80.00       $ 80.00       Soho Myriad

Art @ water closet

    1        ea       $ 90.00       $ 90.00       Soho Myriad

Art @ desk return

    1        ea       $ 80.00       $ 80.00       Soho Myriad

Bath mirror

    1        ea       $ 62.68       $ 62.68       APF Munn

Full length mirror w/ shelf

    1        ea       $ 234.65       $ 234.65       APF Munn

Sub-total

          $ 7,801.98      

FF&E/ Loose Furnishings Total

          $ 7,801.98      

Specialties & Miscellaneous

            

D/D Bedset

    2        ea       $ 395.00       $ 790.00       Simmons

Bath & desk amenities

    1        ls       $ —         $ —        

Minibar

    1        ea       $ 400.00       $ 400.00      

Sub-total

          $ 1,190.00      

Specialties total

          $ 1,190.00      

Categories Total

          $ 18,721.70      

Tax

          $ —         Tax exempt in FL

Estimated Freight/ Deliver

    9.00 %          $ 953.03      

Total

          $ 19,674.73      



--------------------------------------------------------------------------------

Intercontinental Miami

Preliminary Renovation Budget

2/2/11

STD D/D DETAIL



--------------------------------------------------------------------------------

Intercontinental Miami

Preliminary Renovation Budget

2/2/11

STD D/D DETAIL



--------------------------------------------------------------------------------

Intercontinental Miami

Preliminary Renovation Budget

2/2/11

PARLOR KING DETAIL

 

Item    Quantity      U/M    Cost      Extension      Remarks

General Construction

              

General construction estimate

     1       ls    $ 7,900.00       $ 7,900.00       For original model room
scope

ADD new veneered entry doors

     1       ls       $ —        

ADD bathroom floor/ wall grinding

     1       ls       $ —        

ADD Toto toilet

     2       ls    $ 232.44       $ 464.88      

ADD miscellaneous stone patch

     1       ls       $ —        

Sub-total

            $ 8,364.88      

General construction total

            $ 8,364.88       $ 142,202.96

Interior Finishes (CFCI)

              

Shower valve trim

     2       ea       $ —         Included in GC pricing

Sub-total

            $ —        

CFCI total

            $ —        

Interior Finishes (OFCI)

              

Bath vanity, bowl & top/ splash

     1       ea    $ 544.00       $ 544.00       Cantrio Concepts

Vanity Faucet

     1       ea    $ 162.22       $ 162.22       Fortis Brera

Vanity Stopper

     1       ea    $ 50.00       $ 50.00       Soft touch

Shower rod

     1       ea       $ —         Re-use existing

24” towel rail

     1       ea    $ 27.78       $ 27.78       Fortis Scala

Toilet tissue holder

     2       allow    $ 9.44       $ 18.88       Fortis Scala

Shower head

     1       allow    $ 229.89       $ 229.89       Grohe “Freehander” or
similar

Carpet

     90       syd    $ 9.49       $ 854.10       Aqua/ 34oz.

Carpet pad

     90       syd    $ 1.85       $ 166.50      

Vinyl wall covering (bath)

     18       lyd    $ 4.70       $ 84.60       DL Couch

Accent vinyl wallcovering

     10       lyd    $ 6.45       $ 64.50       DL Couch

Sub-total

            $ 1,418.47      

OFCI total

            $ 1,418.47      

FF&E/ Loose Furnishings

              

Seating

              

Bedroom sofa

     1       ea    $ 334.00       $ 334.00       Marquis

Fabric @ sofa

     10       yd    $ 18.98       $ 189.80       Valley Forge

Fabric @ pillow

     1.5       yd    $ 16.98       $ 25.47       Valley Forge

Ergonomic desk chair

     1       ea    $ 188.00       $ 188.00       Charter

Vinyl @ desk chair

     2.5       yd    $ 15.00       $ 37.50       Duralee

Parlor sofa

     1       ea    $ 800.00       $ 800.00      

Fabric @ sofa

     12       yd    $ 35.00       $ 420.00      

Occasional chair @ parlor

     1       ea    $ 650.00       $ 650.00      

Fabric @ occasional chair

     6       yd    $ 35.00       $ 210.00      

Dining chairs @ lounge

     4       ea    $ 550.00       $ 2,200.00      

Fabric @ dining chairs

     12       yd    $ 35.00       $ 420.00      



--------------------------------------------------------------------------------

Intercontinental Miami

Preliminary Renovation Budget

2/2/11

PARLOR KING DETAIL

 

Casegoods & Tables

             

Headboard

     1      ea    $ 389.00       $ 389.00       RBF/ Beverly

Vinyl @ headboard

     2      yd    $ 16.98       $ 33.96       Valley Forge

Nightstand

     2      ea    $ 242.00       $ 484.00       RBF/ Beverly

Window unit

     1      ea    $ 683.00       $ 683.00       RBF/ Beverly

Task table top

     1      ea    $ 152.00       $ 152.00       RBF/ Beverly

Task table base

     1      ea    $ 122.00       $ 122.00       ISA

Bath Etagere

     1      ea    $ 149.00       $ 149.00       RBF/ Beverly

TV console

     1      ea    $ 553.00       $ 553.00       RBF/ Beverly

TV back panel

     1      ea    $ 362.00       $ 362.00       RBF/ Beverly

Platform base

     1      ea    $ 311.00       $ 311.00       RBF/ Beverly

Vinyl @ platform base

     3      ea    $ 16.98       $ 50.94       Valley Forge

Entry console

     1      ea    $ 725.00       $ 725.00      

Dining table

     1      ea    $ 1,000.00       $ 1,000.00      

End table

     2      ea    $ 650.00       $ 1,300.00      

Coffee table

     1      ea    $ 850.00       $ 850.00      

Bar cabinet

     1      ea    $ 1,200.00       $ 1,200.00      

Dresser @ niche

     1      ea    $ 700.00       $ 700.00      

TV console @ parlor

     1      ea    $ 1,450.00       $ 1,450.00      

Drapery & Soft Goods

             

Drapery & shade fabrication

     2      ea    $ 1,327.20       $ 2,654.40       Motorized Roman shade &
mecho

Fabric @ shade

     16      yd    $ 13.98       $ 223.68       Valley Forge

Hookless shower curtain w/ liner

     1      ea    $ 69.93       $ 69.98       Valley Forge

Bed throw

     1      ea    $ 135.00       $ 135.00       Archipelago

Bed pillow

     2      ea    $ 50.00       $ 100.00       PK

Decorative Lighting

             

Bath sconces

     4      ea    $ 98.80       $ 395.20      

Nightstand lamps

     2      ea    $ 118.75       $ 237.50       Chapman

Pendant

     1      ea    $ 110.20       $ 110.20       Chapman

Desk lamp

     1      ea    $ 189.05       $ 189.05       Chapman

Ceiling fixture @ water closet

     1      ea    $ 121.60       $ 121.60      

End table lamps

     2      ea    $ 225.00       $ 450.00      

Floor lamp

     1      ea    $ 245.00       $ 245.00      

Lamp @ TV console

     1      ea    $ 185.00       $ 185.00      

Art, Mirrors & Accessories

             

Mirror @ bar niche

     1      ea    $ 350.00       $ 350.00       Soho Myriad

Art @ headboard wall

     1      ea    $ 90.00       $ 90.00       Soho Myriad

Art @ desk return

     1      ea    $ 80.00       $ 80.00       Soho Myriad

Art @ entry console

     1      ea    $ 120.00       $ 120.00       Soho Myriad

Art @ dining table

     4      ea    $ 75.00       $ 300.00       Soho Myriad

Sculpture @ entry niche

     1      ea    $ 500.00       $ 500.00       Soho Myriad

Bath mirror

     2      ea    $ 62.68       $ 125.36       APF Munn

Full length mirror w/ shelf

     1      ea    $ 234.65       $ 234.65       APF Munn

Sub-total

           $ 22,906.29      

FF&E/ Loose Furnishings Total

           $ 22,906.29      

Specialties & Miscellaneous

             

King Bedset

     1      ea    $ 480.00       $ 480.00       Simmons

Bath & desk amenities

     1      ls    $ 250.00       $ —        

Minibar

     1      ea    $ 400.00       $ 400.00      

Decorative accessories

     1      lot    $ 500.00       $ 500.00      

Sub-total

           $ 1,380.00      

Specialties total

           $ 1,380.00      

Categories Total

           $ 34,069.64      

Tax

           $ —         Tax exempt in FL

Estimated Freight/ Deliver

     9.00 %          $ 2,313.43      

Total

           $ 36,383.07      



--------------------------------------------------------------------------------

Intercontinental Miami

Preliminary Renovation Budget

2/2/11

PARLOR KING DETAIL



--------------------------------------------------------------------------------

Intercontinental Miami

Preliminary Renovation Budget

2/2/11

PARLOR KING DETAIL



--------------------------------------------------------------------------------

Intercontinental Miami

Preliminary Renovation Budget

2/2/11

PARLOR D/D DETAIL

 

Item    Quantity      U/M    Cost      Extension      Remarks

General Construction

              

General construction estimate

     1       ls    $ 7,900.00       $ 7,900.00       For original model room
scope

ADD new veneered entry doors

     1       ls       $ —        

ADD bathroom floor/ wall grinding

     1       ls       $ —        

ADD Toto toilet

     2       ls    $ 232.44       $ 464.88      

ADD miscellaneous stone patch

     1       ls       $ —        

Sub-total

            $ 8,364.88      

General construction total

            $ 8,364.88       $ 75,283.92

Interior Finishes (CFCI)

              

Shower valve trim

     1       ea       $ —         Included in GC pricing

Sub-total

            $ —        

CFCI total

            $ —        

Interior Finishes (OFCI)

              

Bath vanity, bowl & top/ splash

     1       ea    $ 544.00       $ 544.00       Cantrio Concepts

Vanity Faucet

     1       ea    $ 162.22       $ 162.22       Fortis Brera

Vanity Stopper

     1       ea    $ 50.00       $ 50.00       Soft touch

Shower rod

     1       ea       $ —         Re-use existing

24” towel rail

     1       ea    $ 27.78       $ 27.78       Fortis Scala

Toilet tissue holder

     2       allow    $ 9.44       $ 18.88       Fortis Scala

Shower head

     1       allow    $ 229.89       $ 229.89       Grohe “Freehander” or
similar

Carpet

     90       syd    $ 9.49       $ 854.10       Aqua/ 34oz.

Carpet pad

     90       syd    $ 1.85       $ 166.50      

Vinyl wall covering (bath)

     18       lyd    $ 4.70       $ 84.60       DL Couch

Accent vinyl wallcovering

     10       lyd    $ 6.45       $ 64.50       DL Couch

Sub-total

            $ 1,418.47      

OFCI total

            $ 1,418.47      

FF&E/ Loose Furnishings

              

Seating

              

Bedroom sofa

     1       ea    $ 334.00       $ 334.00       Marquis

Fabric @ sofa

     10       yd    $ 18.98       $ 189.80       Valley Forge

Fabric @ pillow

     1.5       yd    $ 16.98       $ 25.47       Valley Forge

Ergonomic desk chair

     1       ea    $ 188.00       $ 188.00       Charter

Vinyl @ desk chair

     2.5       yd    $ 15.00       $ 37.50       Duralee

Parlor sofa

     1       ea    $ 800.00       $ 800.00      

Fabric @ sofa

     12       yd    $ 35.00       $ 420.00      

Occasional chair @ parlor

     1       ea    $ 650.00       $ 650.00      

Fabric @ occasional chair

     6       yd    $ 35.00       $ 210.00      

Dining chairs @ lounge

     4       ea    $ 550.00       $ 2,200.00      

Fabric @ dining chairs

     12       yd    $ 35.00       $ 420.00      



--------------------------------------------------------------------------------

Intercontinental Miami

Preliminary Renovation Budget

2/2/11

PARLOR D/D DETAIL

 

Casegoods & Tables

             

Headboard

     1      ea    $ 389.00       $ 389.00       RBF/ Beverly

Vinyl @ headboard

     3.5      yd    $ 16.98       $ 59.43       Valley Forge

Nightstand

     1      ea    $ 242.00       $ 242.00       RBF/ Beverly

Window unit

     1      ea    $ 683.00       $ 683.00       RBF/ Beverly

Bar cabinet

     1      ea    $ 650.00       $ 650.00       RBF/ Beverly

Task table top

     1      ea    $ 152.00       $ 152.00       RBF/ Beverly

Task table base

     1      ea    $ 122.00       $ 122.00       ISA

Bath Etagere

     1      ea    $ 149.00       $ 149.00       RBF/ Beverly

TV console

     1      ea    $ 553.00       $ 553.00       RBF/ Beverly

TV back panel

     1      ea    $ 362.00       $ 362.00       RBF/ Beverly

Platform base

     1      ea    $ 311.00       $ 311.00       RBF/ Beverly

Vinyl @ platform base

     3      ea    $ 16.98       $ 50.94       Valley Forge

Entry console

     1      ea    $ 725.00       $ 725.00      

Dining table

     1      ea    $ 1,000.00       $ 1,000.00      

End table

     2      ea    $ 650.00       $ 1,300.00      

Coffee table

     1      ea    $ 850.00       $ 850.00      

Bar cabinet

     1      ea    $ 1,200.00       $ 1,200.00      

Dresser @ niche

     1      ea    $ 700.00       $ 700.00      

TV console @ parlor

     1      ea    $ 1,450.00       $ 1,450.00      

Drapery & Soft Goods

             

Drapery & shade fabrication

     2      ea    $ 1,327.20       $ 2,654.40       Motorized Roman shade &
mecho

Fabric @ shade

     16      yd    $ 13.98       $ 223.68       Valley Forge

Hookless shower curtain w/ liner

     1      ea    $ 69.98       $ 69.98       Valley Forge

Bed throw

     2      ea    $ 116.00       $ 232.00       Archipelago

Bed pillow

     2      ea    $ 50.00       $ 100.00       PK

Decorative Lighting

             

Bath sconces

     4      ea    $ 98.80       $ 395.20      

Nightstand lamps

     2      ea    $ 118.75       $ 237.50       Chapman

Pendant

     1      ea    $ 110.20       $ 110.20       Chapman

Desk lamp

     1      ea    $ 189.05       $ 189.05       Chapman

Ceiling fixture @ water closet

     1      ea    $ 121.60       $ 121.60      

End table lamps

     2      ea    $ 225.00       $ 450.00      

Floor lamp

     1      ea    $ 245.00       $ 245.00      

Lamp @ TV console

     1      ea    $ 185.00       $ 185.00      

Art, Mirrors & Accessories

             

Mirror @ bar niche

     1      ea    $ 350.00       $ 350.00       Soho Myriad

Art @ headboard wall

     1      ea    $ 90.00       $ 90.00       Soho Myriad

Art @ desk return

     1      ea    $ 80.00       $ 80.00       Soho Myriad

Art @ entry console

     1      ea    $ 120.00       $ 120.00       Soho Myriad

Art @ dining table

     4      ea    $ 75.00       $ 300.00       Soho Myriad

Sculpture @ entry niche

     1      ea    $ 500.00       $ 500.00       Soho Myriad

Bath mirror

     2      ea    $ 62.68       $ 125.36       APF Munn

Full length mirror w/ shelf

     1      ea    $ 234.65       $ 234.65       APF Munn

Sub-total

           $ 23,436.76      

FF&E/ Loose Furnishings Total

           $ 23,436.76      

Specialties & Miscellaneous

             

D/D Bedset

     2      ea    $ 395.00       $ 790.00       Simmons

Bath & desk amenities

     1      ls    $ —         $ —        

Minibar

     1      ea    $ 400.00       $ 400.00      

Decorative accessories

     1      lot    $ 500.00       $ 500.00      

Sub-total

           $ 1,690.00      

Specialties total

           $ 1,690.00      

Categories Total

           $ 34,910.11      

Tax

           $ —         Tax exempt in FL

Estimated Freight/ Deliver

     9.00 %          $ 2,389.07      

Total

           $ 37,299.18      



--------------------------------------------------------------------------------

Intercontinental Miami

Preliminary Renovation Budget

2/2/11

PARLOR D/D DETAIL



--------------------------------------------------------------------------------

Intercontinental Miami

Preliminary Renovation Budget

2/2/11

PARLOR D/D DETAIL



--------------------------------------------------------------------------------

Intercontinental Miami

Preliminary Renovation Budget

2/2/11

PARLOR D/D DETAIL



--------------------------------------------------------------------------------

Intercontinental Miami

Preliminary Renovation Budget

2/2/11

EXECUTIVE SUITE DETAIL

 

Item    Quantity      U/M    Cost      Extension      Remarks

General Construction

              

General construction estimate

     1       ls    $ 7,900.00       $ 7,900.00       For original model room
scope

ADD new veneered entry doors

     1       ls       $ —        

ADD bathroom floor/ wall grinding

     1       ls       $ —        

ADD Toto toilet

     2       ls    $ 232.44       $ 464.88      

ADD miscellaneous stone patch

     1       ls       $ —        

Sub-total

            $ 8,364.88      

General construction total

            $ 8,364.88       $ 50,189.28

Interior Finishes (CFCI)

              

Shower valve trim

     1       ea       $ —         Included in GC pricing

Sub-total

            $ —        

CFCI total

            $ —        

Interior Finishes (OFCI)

              

Stone vanity top

     1       ea    $ 500.00       $ 500.00      

Vanity Faucet

     2       ea    $ 162.22       $ 324.44       Fortis Brera

Vanity Stopper

     2       ea    $ 50.00       $ 100.00       Soft touch

24” towel rail

     2       ea    $ 27.78       $ 55.56       Fortis Scala

Toilet tissue holder

     2       allow    $ 9.44       $ 18.88       Fortis Scala

Shower trim

     1       allow    $ 750.00       $ 750.00       Retrofit existing

Carpet

     120       syd    $ 9.49       $ 1,138.80       Aqua/ 34oz.

Carpet pad

     120       syd    $ 1.85       $ 222.00      

Vinyl wall covering (bath)

     18       lyd    $ 4.70       $ 84.60       DL Couch

Accent vinyl wallcovering

     15       lyd    $ 6.45       $ 96.75       DL Couch

Sub-total

            $ 2,311.03      

OFCI total

            $ 2,311.03      

Seating

              

Bedroom sofa

     1       ea    $ 334.00       $ 334.00       Marquis

Fabric @ sofa

     10       yd    $ 18.98       $ 189.80       Valley Forge

Fabric @ pillow

     1.5       yd    $ 16.98       $ 25.47       Valley Forge

Ergonomic desk chair

     1       ea    $ 188.00       $ 188.00       Charter

Vinyl @ desk chair

     2.5       yd    $ 15.00       $ 37.50       Duralee

Parlor sofa

     2       ea    $ 800.00       $ 1,600.00      

Fabric @ sofa

     24       yd    $ 35.00       $ 840.00      

Occasional chair @ parlor

     2       ea    $ 650.00       $ 1,300.00      

Fabric @ occasional chair

     12       yd    $ 35.00       $ 420.00      

Dining chairs @ lounge

     8       ea    $ 550.00       $ 4,400.00      

Fabric @ dining chairs

     24       yd    $ 35.00       $ 840.00      



--------------------------------------------------------------------------------

Intercontinental Miami

Preliminary Renovation Budget

2/2/11

EXECUTIVE SUITE DETAIL

 

Casegoods & Tables

             

Headboard

     1      ea    $ 389.00       $ 389.00       RBF/ Beverly

Vinyl @ headboard

     2      yd    $ 16.98       $ 33.96       Valley Forge

Nightstand

     2      ea    $ 242.00       $ 484.00       RBF/ Beverly

Window unit

     1      ea    $ 683.00       $ 683.00       RBF/ Beverly

Dining sideboard

     1      ea    $ 1,500.00       $ 1,500.00       RBF/ Beverly

Task table top

     1      ea    $ 152.00       $ 152.00       RBF/ Beverly

Task table base

     1      ea    $ 122.00       $ 122.00       ISA

Bath Etagere

     1      ea    $ 149.00       $ 149.00       RBF/ Beverly

TV console

     1      ea    $ 553.00       $ 553.00       RBF/ Beverly

TV back panel

     1      ea    $ 362.00       $ 362.00       RBF/ Beverly

Platform base

     1      ea    $ 311.00       $ 311.00       RBF/ Beverly

Vinyl @ platform base

     3      ea    $ 16.98       $ 50.94       Valley Forge

Entry console

     1      ea    $ 725.00       $ 725.00      

Dining table

     1      ea    $ 1,400.00       $ 1,400.00      

End table

     2      ea    $ 650.00       $ 1,300.00      

Coffee table

     1      ea    $ 850.00       $ 850.00      

Console @ bedroom niche

     1      ea    $ 1,200.00       $ 1,200.00      

TV console @ parlor

     1      ea    $ 1,450.00       $ 1,450.00      

Office furniture

     1      allow    $ 3,500.00       $ 3,500.00      

Drapery & Soft Goods

             

Drapery & shade fabrication

     3      ea    $ 1,327.20       $ 3,981.60       Motorized Roman shade &
mecho

Fabric @ shade

     24      yd    $ 13.98       $ 335.52       Valley Forge

Hookless shower curtain w/ liner

     1      ea    $ 69.98       $ 69.98       Valley Forge

Bed throw

     1      ea    $ 135.00       $ 135.00       Archipelago

Bed pillow

     2      ea    $ 50.00       $ 100.00       PK

Decorative Lighting

             

Bath sconces

     4      ea    $ 98.80       $ 395.20      

Nightstand lamps

     2      ea    $ 118.75       $ 237.50       Chapman

Pendant

     1      ea    $ 110.20       $ 110.20       Chapman

Desk lamp

     1      ea    $ 189.05       $ 189.05       Chapman

Ceiling fixture @ water closet

     1      ea    $ 121.60       $ 121.60      

End table lamps

     2      ea    $ 225.00       $ 450.00      

Floor lamp

     2      ea    $ 245.00       $ 490.00      

Lamp @ TV console

     1      ea    $ 185.00       $ 185.00      

Lamp @ sideboard

     2      ea    $ 250.00       $ 500.00      

Dining chandelier

     1      ea    $ 2,500.00       $ 2,500.00      

Art, Mirrors & Accessories

             

Art @ bar niche

     3      ea    $ 150.00       $ 450.00       Soho Myriad

Art @ headboard wall

     1      ea    $ 90.00       $ 90.00       Soho Myriad

Art @ desk return

     1      ea    $ 90.00       $ 90.00       Soho Myriad

Art @ entry console

     1      ea    $ 120.00       $ 120.00       Soho Myriad

Art @ dining table

     6      ea    $ 150.00       $ 900.00       Soho Myriad

Sculpture @ entry niche

     1      ea    $ 500.00       $ 500.00       Soho Myriad

Bath mirror

     2      ea    $ 62.68       $ 125.36       APF Munn

Full length mirror w/ shelf

     1      ea    $ 234.65       $ 234.65       APF Munn

Sub-total

           $ 37,700.33      

FF&E/ Loose Furnishings Total

           $ 37,700.33      

Specialties & Miscellaneous

             

King bedset

     1      ea    $ 480.00       $ 480.00       Simmons

Bath & desk amenities

     1      ls    $ —         $ —        

Minibar

     1      ea    $ 400.00       $ 400.00      

Decorative accessories

     1      lot    $ 500.00       $ 500.00      

Sub-total

           $ 1,380.00      

Specialties total

           $ 1,380.00      

Categories Total

           $ 49,756.24      

Tax

           $ —         Tax exempt in FL

Estimated Freight/ Deliver

     9.00 %          $ 3,725.22      

Total

           $ 53,481.46      



--------------------------------------------------------------------------------

Intercontinental Miami

Preliminary Renovation Budget

2/2/11

EXECUTIVE SUITE DETAIL



--------------------------------------------------------------------------------

Intercontinental Miami

Preliminary Renovation Budget

2/2/11

EXECUTIVE SUITE DETAIL



--------------------------------------------------------------------------------

Intercontinental Miami

Preliminary Renovation Budget

2/2/11

CORRIDOR DETAIL

 

Item    Quantity      U/M    Cost      Extension      Remarks

General Construction

              

General construction estimate

     1       ls    $ 21,875.00       $ 21,875.00      

Demo

              

Painting

              

Wall covering demo & installation

              

Carpet demo & installation

              

Electrical

              

Miscellaneous Carpentry

              

Trim Carpentry

              

Sub-total

            $ 21,875.00      

General construction total

            $ 21,875.00       $ 634,375.00

Interior Finishes (CFCI)

              

Sub-total

            $ —        

CFCI total

            $ —        

Interior Finishes (OFCI)

              

Carpet

     210       syd    $ 27.08       $ 5,686.80       Brintons

Carpet pad

     210       syd    $ 4.25       $ 892.50       Tred-Mor 2580

Vinyl wall covering

     390       lyd    $ 5.45       $ 2,125.50       DL Couch

Sub-total

            $ 8,704.80      

OFCI total

            $ 8,704.80       $ 252,439.20

FF&E/ Loose Furnishings

              

Seating

              

Bench at console

     1       ea    $ 475.00       $ 475.00      

Fabric @ bench

     2       yd    $ 45.00       $ 90.00      

Casegoods & Tables

              

Elevator console

     1       ea    $ 1,600.00       $ 1,600.00      

Drapery & Soft Goods

              

Decorative Lighting

              

Elevator lobby fixtures

     3       ea    $ 2,267.00       $ 6,801.00      

Corner ceiling fixtures

     3       ea    $ 687.00       $ 2,061.00       Lusive

Door drop ceiling fixtures

     6       ea    $ 687.00       $ 4,122.00       Lusive

Art lights/ sconces

     13       ea    $ 129.00       $ 1,677.00       Chapman

Art, Mirrors & Accessories

              

Art

     12       ea    $ 225.00       $ 2,700.00      

Elevator lobby mirror

     1       ea    $ 500.00       $ 500.00      

Trash receptacle

     1       ea    $ 225.00       $ 225.00      

Sub-total

            $ 20,251.00      

FF&E/ Loose Furnishings Total

            $ 20,251.00       $ 587,279.00



--------------------------------------------------------------------------------

Intercontinental Miami

Preliminary Renovation Budget

2/2/11

CORRIDOR DETAIL

 

Specialties & Miscellaneous

             

Signage

     1      ls    $ 2,400.00       $ 2,400.00      

Sub-total

           $ 2,400.00      

Specialties total

           $ 2,400.00       $ 69,600.00

Categories Total

           $ 53,230.80      

Tax

           $ —         Tax exempt in FL

Estimated Freight/ Deliver

     9.00 %          $ 2,822.02      

Total

           $ 56,052.82      



--------------------------------------------------------------------------------

Intercontinental Miami

Preliminary Renovation Budget

2/2/11

CORRIDOR DETAIL



--------------------------------------------------------------------------------

Intercontinental Miami

Preliminary Renovation Budget

2/2/11

CORRIDOR DETAIL



--------------------------------------------------------------------------------

EXHIBIT C

EXISTING LITIGATION

NONE

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

INSURANCE POLICIES

(a) Borrower shall maintain property insurance covering any improvements on the
property, including 100% of the insurable replacement cost value of all tenant
improvements and betterments that any Agreement requires Borrower to insure,
against all risks of loss to the Improvements customarily covered by so-called
“Cause of Loss – Special Form” policies as available in the insurance market at
the completion date (and against such additional risks of loss as may be
customarily covered by such policies after the completion date). Each Cause of
Loss – Special Form insurance policy shall cover: (i) 100% of the insurable
replacement cost value of the Improvements; (ii) 100% of the insurable
replacement cost value of all tenant improvements and betterments that any
agreement requires Borrower to insure; (iii) loss of the undamaged portion of
the Improvements and additional expense of demolition and increased cost of
construction, including, without limitation, increased costs that arise from any
changes in laws or other legal requirements with respect to such restoration, in
an amount as is acceptable to Agent. Any Cause of Loss – Special Form insurance
policy shall contain an agreed amount or a coinsurance waiver endorsement and a
replacement cost value endorsement without reduction for depreciation. Cause of
Loss – Special Form policies shall cover at least the following perils (unless
provided by separate, stand-alone policies): building collapse, fire, flood,
water damage, acts of terrorism (per TRIPRA), windstorm, named storm,
earthquake, earth movement, impact of vehicles and aircraft, lightning,
malicious mischief and vandalism (in each case with any applicable annual
aggregate sub limits indicated, with such sub limits subject to Agent’s
approval). For the covered perils of earthquake, earth movement, landslide,
tsunami, mudslide, subsidence and flood, including back-up of sewer/drains, it
is agreed that these may have a sub-limit of such amount as is acceptable to
Agent. If any portion of the Improvements is located within an area designated
as “flood prone” or a “special flood hazard area” (as defined under the
regulations adopted under the National Flood Insurance Act of 1968 and/or the
Flood Disaster Protection Act of 1973), flood insurance shall be provided, in an
amount not less than the maximum limit of coverage available under the Federal
Flood Insurance plan. Evidence of insurance required under this clause (a) must
be issued on the Acord 27 or Acord 28 form stating “All-Risk” or Special Perils
form, replacement cost, agreed amount and/or no co-insurance. Agent reserves the
right to require flood insurance in excess of that available under the Federal
Flood Insurance plan. Each such Insurance Policy shall contain an agreed-amount
replacement cost endorsement;

(b) comprehensive boiler and machinery insurance covering all mechanical and
electrical equipment against physical damage, and improvements loss and
covering, without limitation, all tenant improvements and betterments which
Borrower is required to insure pursuant to any Lease on a replacement cost
basis. If coverage is placed on a stand-alone basis, business interruption/rents
coverage must be included. The minimum amount of limits to be provided shall be
$25,000,000 per accident, or other limit as acceptable to Agent;

 

D-1



--------------------------------------------------------------------------------

(c) During period of construction or renovations, coverage as required under
section (a) and (b) shall be provided under a Builders’ Risk Insurance policy.
Insurance shall be written on a “completed value” form (100% non-reporting) or
its equivalent and shall include endorsements providing replacement cost
coverage, agreed amount and/or coinsurance waiver, and granting permission to
occupy. Builder’s Risk Insurance shall cover: (i) any improvements on the
property, including 100% of the insurable replacement cost value of all tenant
improvements and betterments that any Agreement requires Borrower to insure,
against all risks of loss to the Improvements customarily covered by so-called
“Cause of Loss - Special Form” policies as available in the insurance market on
the closing date (and against such additional risks of loss as may be
customarily covered by such policies after the date hereof) including, but not
limited to, at least the following perils: building collapse, fire, flood,
back-up of sewers and drains, water damage, tsunami, windstorm, earthquake,
earth movement, landslide, mudslide, subsidence, acts of terrorism, impact of
vehicles and aircraft, lightning, malicious mischief, and vandalism (earthquake,
earth movement, landslide, tsunami, mudslide, subsidence and flood may have a
sub limit of such amount as is acceptable to Agent); (ii) loss of materials,
equipment, machinery, and supplies which become part of the completed project
whether on-site, in transit, or stored off-site, or loss of any temporary
structures, sidewalks, retaining walls, and underground property; (iii) soft
costs including coverage for 100% of the interest expense during the period of
the construction and coverage for recurring expenses including but not limited
to plans, specifications, blueprints and models, real estate taxes, real estate
commissions, advertising, architectural and engineering supervisory costs, legal
and accounting costs, and delayed completion business income/rental interruption
(if any) on an actual loss sustained basis; (iv) loss of the undamaged portion
of the Improvements and additional expense of demolition and increased cost of
construction, including increased costs arising from operation of building laws
or other legal requirements at the time of restoration, subject to a sub limit
satisfactory to Agent; (v) loss caused by mechanical or electrical damage to
machinery or equipment, including damage to pressure vessels and piping;

(d) Borrower shall maintain the following insurance for personal injury, bodily
injury, death, accident and property damage: (i) commercial general liability
insurance; (ii) owned (if any), hired, and non-owned automobile liability
insurance; and (iii) umbrella/excess liability insurance. Liability insurance
shall be in the so-called “occurrence” form and shall provide coverage of at
least $100,000,000 per occurrence and $100,000,000 in the annual aggregate, per
location. Liability Insurance shall include coverage for liability arising from
premises and operations, elevators, escalators, independent contractors,
contractual liability (including any liability assumed under any leases), and
products and completed operations. Evidence of insurance required under this
clause (d) must be provided on Acord 25 form with Borrower identified as the
insured, Lenders and Agent identified as additional insureds and the address of
the Premises identified as an insured location. All Liability Insurance shall
name Agent as an “Additional Insured” by an endorsement satisfactory to Agent;

(e) During period of construction or renovation, Borrower shall ensure that the
general contractor or construction manager, as the case may be, maintains (i)

 

D-2



--------------------------------------------------------------------------------

commercial general liability coverage, including products and completed
operations coverage that shall be continuously maintained for the statutory
period during which claims can be made following completion of the project (at a
limit acceptable to Agent), (ii) automobile liability insurance (including
owned, hired and non-owned liability) and (iii) umbrella/excess liability
insurance with limits of insurance appropriate for the scope of work but in no
event less than $10,000,000 in limits per occurrence and in the aggregate or
such other amount acceptable to Agent. A certificate of insurance shall be
issued to Borrower and Agent, naming each as Additional Insured (except with
respect to workers’ compensation and employer’s liability), and evidencing all
insurance required in this subsection; and in addition Borrower shall ensure
that all trade contractors provide similar liability insurance coverage with
umbrella liability limits that are commensurate with the risks presented by
their operations at the site as determined by the general contractor or
construction manager, as the case may be. All parties engaged in work on the
Improvements or on any restoration shall maintain any workers’ compensation and
employer’s liability insurance required by law in force for all workers on the
job. If Borrower elects to implement an Owner Controlled Insurance Program,
Borrower and any general contractor or construction manager shall maintain
policies separate from the Owner Controlled Insurance Program for the coverage
required in clause (d) above, with respect to claims arising from the off-site
liability of the general contractor or construction manager, provided the excess
insurance limits required in section (d) and (e) may be reduced to $10,000,000
for the owner and $10,000,000 for the general contractor or construction manager
each occurrence and annual aggregate. A certificate of Borrower’s insurance
shall be issued to Agent, naming Agent as Additional Insured Mortgagee (except
with respect to workers’ compensation and employer’s liability), and evidencing
all insurance required of Borrower in this subsection. The general contractor or
construction manager, as the case may be, shall provide an insurance
certificate, naming Agent as additional insured, evidencing the required
insurance to Borrower who will then give a copy to Agent;

(f) workers’ compensation/employer’s liability and disability insurance as
required by law;

(g) business income insurance on an actual loss sustained basis, with no time
limit (subject to policy limits); along with business income extended period of
indemnity coverage extending for at least 365 days, all to be shown on the
applicable insurance certificate;

(h) such other types and amounts of insurance with respect to the Premises and
the operation thereof which are commonly maintained in the case of other
properties and building meeting comparable building standards and which are
otherwise similar to the Premises in nature, use, location, height and type of
construction, as may be required from time to time by Agent; and

(i) Notwithstanding anything to the contrary set forth herein, terrorism
coverage may be issued by a captive insurance company wholly-owned and
Controlled (directly or indirectly) by Borrower or their Affiliates (a “Captive
Insurer”); provided that:

(i) With respect to terrorism coverage, the Terrorism Risk Insurance Act of 2002
(“TRIA” and its extensions and/or modifications enacted over time) shall be in
full force and effect upon substantially similar terms and conditions as are in
effect on the date hereof;

 

D-3



--------------------------------------------------------------------------------

(ii) the Policies issued by such Captive Insurer are in full compliance with the
requirements herein;

(iii) except with respect to the deductible permitted, those covered losses
which are not reinsured by the federal government under TRIA and its extensions
and/or modifications enacted over time and payable directly to the insured shall
be reinsured by an insurance company or companies that satisfy the requirements
herein (collectively, the “Reinsurance Policies”);

(iv) all Reinsurance Policies shall be acceptable to Agent and shall provide for
direct access to such reinsurers by all named insureds, loss payees and
mortgagees with such insurance benefits;

(v) such Captive Insurer shall not be subject to any bankruptcy, insolvency,
reorganization or like proceeding;

(vi) such Captive Insurer shall be a special purpose bankruptcy remote entity,
as determined by Agent, which is prohibited from conducting any business other
than the issuance of insurance policies for properties owned by Affiliates of
Borrower;

(vii) such Captive Insurer shall qualify for the reinsurance and other benefits
afforded insurance companies under TRIA and its extensions and/or modifications
enacted over time; and

(viii) Agent shall receive and approve the following:

(A) the application for licensing for such Captive Insurer;

(B) the form of the Policy to be used by such Captive Insurer to provide the
insurance coverage described herein; and

(C) the Reinsurance Policies.

All such Insurance Policies described in this Exhibit D shall name Agent as
mortgagee, additional insured and lender loss payee, either on a specific
standard mortgagee endorsement or under a blanket endorsement satisfactory to
Agent. If more than one insurer participates in an insurance program, all
insurers, policy numbers and limits layering must appear on the applicable
insurance certificate or an attachment thereto. Borrower shall take appropriate
action to assure the Condominium maintains the insurance coverage required to be
maintained by the applicable Condominium Requirements. If the Condominium fails
to maintain such coverage, Borrower shall purchase contingent coverage to fill
any gaps in coverage purchased by the Condominium.

 

D-4



--------------------------------------------------------------------------------

EXHIBIT E

PERMITS

Hotel license number HOT2317199 of the Intercontinental Hotel Miami issued by
State of Florida, Department of Business and Professional Regulation, Division
of Hotels and Restaurants

Seating Food Service license number SEA2327620 of the Blue Water Café issued by
State of Florida, Department of Business and Professional Regulation, Division
of Hotels and Restaurants

Seating Food Service license number SEA2317602 of the Banquet Main Kitchen and
Bakery issued by State of Florida, Department of Business and Professional
Regulation, Division of Hotels and Restaurants

Seating Food Service license number SEA2317203 of the Employee Cafeteria issued
by State of Florida, Department of Business and Professional Regulation,
Division of Hotels and Restaurants

Seating Food Service license number SEA2317202 of the Indigo issued by State of
Florida, Department of Business and Professional Regulation, Division of Hotels
and Restaurants

State of Florida, Department of Agriculture and Consumer Services, Division of
Food Safety Annual Food Permit Firm Number 309957 (Starbucks # 75866)

Certificate of Registration 2011 Florida Annual Resale Certificate for Sales Tax
number 23-8013682811-3

Retailer of Alcoholic Beverages license number BEV2306600 of the
Intercontinental Hotel Miami issued by State of Florida, Department of Business
and Professional Regulation, Division of Alcoholic Beverages and Tobacco

Certificate of Compliance issued by the Florida Department of Financial
Services, Division of State Fire Marshal re: Statute 554.1101 of the State of
Florida, National Board # 86706 (boiler permit)

State of Florida Department of Environmental Protection Storage Tank Regulation
Program Registration Placard No. 366431

State of Florida Department of Business and Professional Regulation, Division of
Hotels and Restaurants, Certificate of Balcony Inspection, dated July 6, 2010

Certificate of Compliance issued by the Florida Department of Financial
Services, Division of State Fire Marshal re: Statute 554.1101 of the State of
Florida, National Board # 52040 (boiler permit)

 

E-1



--------------------------------------------------------------------------------

Certificate of Operation issued by City of Miami Building Department, Boilers,
Elevators, Unfired Pressure Vessels certifying to Traction Passenger Elevator
Acct # 396633 209164

Certificate of Operation issued by City of Miami Building Department, Boilers,
Elevators, Unfired Pressure Vessels certifying to Hydraulic Passenger Elevator
Acct # 396633 209150

Certificate of Operation issued by City of Miami Building Department, Boilers,
Elevators, Unfired Pressure Vessels certifying to Hydraulic Passenger Elevator
Acct # 396633 209149

Certificate of Operation issued by City of Miami Building Department, Boilers,
Elevators, Unfired Pressure Vessels certifying to Traction Passenger Elevator
Acct # 396633 209145

Certificate of Operation issued by City of Miami Building Department, Boilers,
Elevators, Unfired Pressure Vessels certifying to Traction Passenger Elevator
Acct # 396633 209148

Certificate of Operation issued by City of Miami Building Department, Boilers,
Elevators, Unfired Pressure Vessels certifying to Traction Passenger Elevator
Acct # 396633 209170

Certificate of Operation issued by City of Miami Building Department, Boilers,
Elevators, Unfired Pressure Vessels certifying to Traction Passenger Elevator
Acct # 396633 209165

Certificate of Operation issued by City of Miami Building Department, Boilers,
Elevators, Unfired Pressure Vessels certifying to Traction Passenger Elevator
Acct # 396633 209166

Certificate of Operation issued by City of Miami Building Department, Boilers,
Elevators, Unfired Pressure Vessels certifying to Traction Passenger Elevator
Acct # 396633 209167

Certificate of Operation issued by City of Miami Building Department, Boilers,
Elevators, Unfired Pressure Vessels certifying to Traction Passenger Elevator
Acct # 396633 209168

Certificate of Operation issued by City of Miami Building Department, Boilers,
Elevators, Unfired Pressure Vessels certifying to Traction Passenger Elevator
Acct # 396633 209169

Certificate of Operation issued by City of Miami Building Department, Boilers,
Elevators, Unfired Pressure Vessels certifying to Escalator Acct # 396633 209677

Certificate of Operation issued by City of Miami Building Department, Boilers,
Elevators, Unfired Pressure Vessels certifying to Escalator Acct # 396633 209678

City of Miami Business Tax Receipt issued December 8, 2010 certifying that
Intercontinental Hotel Miami is in compliance to engage in or manage the
operation of: Clothing: Dry Cleaning Retail

City of Miami Business Tax Receipt issued December 8, 2010 certifying that
Intercontinental Hotel Miami is in compliance to engage in or manage the
operation of: Delicatessen

 

E-2



--------------------------------------------------------------------------------

City of Miami Business Tax Receipt issued December 8, 2010 certifying that
Intercontinental Hotel Miami is in compliance to engage in or manage the
operation of: Dance Halls and Ballrooms

City of Miami Business Tax Receipt issued December 8, 2010 certifying that
Intercontinental Hotel Miami is in compliance to engage in or manage the
operation of: Halls and Banquet Room for Hire

City of Miami Business Tax Receipt issued December 8, 2010 certifying that
Intercontinental Hotel Miami is in compliance to engage in or manage the
operation of: Hotel or Motel

City of Miami Business Tax Receipt issued December 8, 2010 certifying that
Intercontinental Hotel Miami is in compliance to engage in or manage the
operation of: Restaurant

City of Miami Business Tax Receipt issued December 8, 2010 certifying that
Intercontinental Hotel Miami is in compliance to engage in or manage the
operation of: Restaurant

City of Miami Business Tax Receipt issued December 8, 2010 certifying that
Intercontinental Hotel Miami is in compliance to engage in or manage the
operation of: Restaurant

City of Miami Business Tax Receipt issued December 8, 2010 certifying that
Intercontinental Hotel Miami is in compliance to engage in or manage the
operation of: Restaurant

City of Miami Certificate of Use Fire Safety Permit issued 2/17/11, account
number 396633-591366- Retail

City of Miami Certificate of Use Fire Safety Permit issued 2/17/11, account
number 396633-588768- Hotel, Motel & Rooming Houses

City of Miami Certificate of Use Fire Safety Permit issued 2/17/11, account
number 396633-587426- Taverns

City of Miami Certificate of Use Fire Safety Permit issued 2/17/11, account
number 396633-587425- Food and/or Beverage Establishment

City of Miami Certificate of Use Fire Safety Permit issued 2/17/11, account
number 396633-587419- Open Areas (Park, Garages, Sales)

City of Miami Certificate of Use Fire Safety Permit issued 2/17/11, account
number 396633-587418- Retail

City of Miami Certificate of Use Fire Safety Permit issued 2/17/11, account
number 396633-587417- Food and/or Beverage Establishment

City of Miami Certificate of Use Fire Safety Permit issued 2/17/11, account
number 396633-508835- Open Areas (Parks, Garages, Sales)

 

E-3



--------------------------------------------------------------------------------

City of Miami Certificate of Use Fire Safety Permit issued 2/17/11, account
number 396633-391821- Retail

City of Miami Certificate of Use Fire Safety Permit issued 2/17/11, account
number 396633-175868- Food and/or Beverage Establishment

City of Miami Certificate of Use Fire Safety Permit issued 2/17/11, account
number 396633-175870- Food and/or Beverage Establishment

City of Miami Certificate of Use Fire Safety Permit issued 2/17/11, account
number 396633-175871- Food and/or Beverage Establishment

City of Miami Certificate of Use Fire Safety Permit issued 2/17/11, account
number 396633-184719- Food and/or Beverage Establishment

City of Miami Certificate of Use Fire Safety Permit issued 2/17/11, account
number 396633-622739- Retail

City of Miami Certificate of Use Fire Safety Permit issued 2/17/11, account
number 396633-661234- Retail

Miami-Dade County Air Pollution Annual Operating Permit No. AP 002750-2010/2011

Miami-Dade County Stratospheric Ozone Protection Annual Operating Permit No. AP
001710-2010/2011

Local Business Tax Receipt No. 198660-4, Miami-Dade County, State of Florida

Local Business Tax Receipt No. 097540-0, Miami-Dade County, State of Florida

Local Business Tax Receipt No. 097543-4, Miami-Dade County, State of Florida

Local Business Tax Receipt No. 281940-8, Miami-Dade County, State of Florida

Local Business Tax Receipt No. 198661-2, Miami-Dade County, State of Florida

Local Business Tax Receipt No. 463135-5, Miami-Dade County, State of Florida

Local Business Tax Receipt No. 282030-7, Miami-Dade County, State of Florida

Local Business Tax Receipt No. 282920-9, Miami-Dade County, State of Florida

Local Business Tax Receipt No. 281938-2, Miami-Dade County, State of Florida

Local Business Tax Receipt No. 653113-2, Miami-Dade County, State of Florida

Federal Communications Commission Wireless Telecommunications Bureau, Radio
Station Authorization file number 0000598880, granted 9-21-2001

 

E-4



--------------------------------------------------------------------------------

Federal Communications Commission Wireless Telecommunications Bureau, Radio
Station Authorization file number 0000837420, granted 4-05-2002

Federal Communications Commission Wireless Telecommunications Bureau, Radio
Station Authorization file number 0002329120, granted 9-27-2005

Federal Communications Commission Wireless Telecommunications Bureau, Radio
Station Authorization file number 0004222902, granted 9-21-2001

Operating Permit # 13-60-02914 issued by the State of Florida Department of
Health to Hotel Intercontinental Miami on 7/01/10

Certificate of Compliance of Florida Department of Financial Services Division
of State Fire Marshal re: Statute 554.1101 of the State of Florida (boiler
permit) (National Board number 53233)

Certificate of Compliance of Florida Department of Financial Services Division
of State Fire Marshal re: Statute 554.1101 of the State of Florida (boiler
permit) (National Board number 53244)

Certificate of Compliance of Florida Department of Financial Services Division
of State Fire Marshal re: Statute 554.1101 of the State of Florida (boiler
permit) (National Board number 52005)

Industrial Waste 5 Annual Operating Permit No. IW5-016472-2010/2011 issued by
Miami-Dade County Department of Environmental Resources Management

 

E-5



--------------------------------------------------------------------------------

EXHIBIT F

PERMITTED ENCUMBRANCES

1. Taxes and assessments for the year 2011 and subsequent years, which are not
yet due and payable.

2. Terms, conditions, and provisions of that certain Agreement by and between
Miami-Dade Water and Sewer Authority and Miami Center Limited Partnership,
recorded in Official Records Book 10491, Page 693.

3. Terms, conditions, and provisions of that certain Agreement by and between
Miami-Dade Water and Sewer Authority and Miami Center Limited Partnership,
recorded in Official Records Book 10491, Page 717.

4. Grant of Easement and Declaration of Restrictions recorded in Official
Records Book 11102, Page 2247.

5. Grant Easement in favor of the City of Miami, under Development Order, dated
May 24, 1979 for public bayfront walk, 300 feet by 20 feet (the “Bayfront Walk
Easement) recorded in Official Records Book 11750, Page 1070, as depicted on the
survey prepared by Millman Surveying, Inc., dated October 6, 2006, last revised
July     , 2011, MSI Site No. 9854.

6. Covenant to run with the Land in favor of the City of Miami recorded in
Official Records Book 12786, Page 658, together with joinder and consent
recorded in Official Records Book 12790, page 2621 and Resolution No. 89-303,
adopted March 23, 1989.

7. Resolution No. 86-828, Dade County, Florida amending a Development Order
(Resolution No. 79-396; May 24, 1979, as amended) for The Miami Center I
Project, a Development of Regional Impact, adopted October 7, 1986 recorded in
Official Records Book 13079, Page 4956, and Resolution No. 89-302, adopted
March 23, 1989 (unrecorded) amending the same Development Order.

8. As to the portions of the parking garage which constitute the Common
Elements, as defined in the Declaration of Condominium for Miami Center, that
certain Declaration of Restrictive Covenants Running With the Land recorded in
Official Records Book 13831, Page 885.

9. Terms, provisions, covenants, conditions, restrictions, assessments,
easements, liens, and other matters established by the Declaration of
Condominium described in Schedule A herein, and recorded in Official Records
Book 14008, Page 1398, and amendment thereto which are recorded in Official
Records Book 14688, Page 987.

10. Terms, conditions, and provisions of Parking Covenant and Covenant for Hotel
Amenities Running with the Land referred to in Memorandum of Parking Covenant
and Covenant for Hotel Amenities Running with the Land, recorded in Official
Records Book 14010, Page 3198.

11. Grant of Easements and Declaration of Restrictions recorded in Official
Records Book 14688, Page 963.

 

F-1



--------------------------------------------------------------------------------

12. Covenant to Run with the Land recorded in Official Records Book 15879, Page
2543.

13. Grant of Easement in favor of Metropolitan Dade County recorded in Official
Records Book 15883, Page 2507, , as depicted on the survey prepared by Millman
Surveying, Inc., dated October 6, 2006, last revised July     , 2011, MSI Site
No. 9854.

14. Non-Exclusive Easement for Encroachment recorded in Official Records Book
18794, Page 4099.

15. Easement Agreement recorded in Official Records Book 20993, Page 678, as
affected by: that certain Amendment to Easement Agreement as recorded on
09/14/2005 in OR Book 23776 at Page 2321.

16. City of Miami Resolution No. 89-548, adopted June 7, 1989, establishing a
special assessment district known as the Flagler/Core Area Security District
Special Improvement District.

 

F-2



--------------------------------------------------------------------------------

EXHIBIT G

AGENT’S WIRING INSTRUCTIONS

 

USD payments:   Intermediary bank:   The Bank of New York Mellon, NY     BIC: /
FW:   Account with institution:   Aareal Bank AG, Wiesbaden     BIC:     a/c:  
Beneficiary:   Aareal Capital Corporation     a/c:   Payment details /
reference:  

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

CONSTRUCTION AND OPERATING AGREEMENTS

Abbreviated Standard Form of Agreement, between SHC Chopin Plaza, LLC and
National Renovation Contractors, L.L.C., made as of the 23rd day of March, 2011

 

H-1



--------------------------------------------------------------------------------

EXHIBIT I

RENT ROLL

 

I-1



--------------------------------------------------------------------------------

Strategic Hotels & Resorts, Inc. Commercial & Retail Leases / Rent Roll -
Updated 3/31/2011    Indicates Modification in Terms During Q1 2011

 

Name of Tenant

   Start
Date      End
Date      Annual
Base rent     

Percentage Rent

Other Comments

   Type Of Business    Amt Of Space
(Sq Ft)  

InterContinental Miami

                 

A.K. Gift Shop

     03/17/08         03/16/13       $ 70,093.00       temp. adj. to Dec ‘10.,
in litigation, full rent being deposited to Court Registry    Gift Shop      450
  

Bayfront Flower Shop

     01/01/10         12/31/14       $ 12,000.00       + 15% commission on
banquet flowers; + 416.67 monthly for CapEx reimbursement    Flower Shop     
522   

Enterprise Rent a Car

     04/01/11         08/31/11       $ 5,000       Rent of two desks in lobby
for car rental business $1,000 PER MONTH    Car Rental      72   

Deco Productions

     10/01/10         09/30/13       $ —         various commissions on revenue
generated    Event Planners      272   



--------------------------------------------------------------------------------

EXHIBIT J

ACCOUNTS

I

Account Number

 

Account Name

 

Bank Name/Address

  CONCENTRATION ACCOUNT  

Suntrust Bank

PO Box 622227, Orlando

FL 32862-2227

  CREDIT CARD PAYMENTS  

Suntrust Bank

PO Box 622227, Orlando

FL 32862-2227

  DISBURSEMENT ACCOUNT  

Suntrust Bank

PO Box 622227, Orlando

FL 32862-2227

  DEPOSITORY ACCOUNT  

Suntrust Bank

PO Box 622227, Orlando

FL 32862-2227

  IC MIAMI INVESTMENT  

Federated Bank

PO Box 8600, Boston

MA 02266-8600

  IC MIAMI CAPITAL RESERVE  

Federated Bank

PO Box 8600, Boston

MA 02266-8600

  FEDERATED INVESTOR  

Federated Bank

PO Box 8600, Boston

MA 02266-8600

  SHC CHOPIN PLAZA LLC  

Bank of America

Reference account

number – 724141.1

  SHC CHOPIN PLAZA LLC  

Bank of America

Reference account

number – 724141.2

 

J-1



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF MONTHLY OFFICER CERTIFICATE

DATE –

Aareal Capital Corporation

250 Park Avenue, Suite 820

New York, NY 10177

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of July 6, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among SHC CHOPIN PLAZA, LLC and DTRS
INTERCONTINENTAL MIAMI, LLC (collectively, the “Obligor”), the financial
institutions party hereto and their assignees under Section — thereof (the
“Lenders”), AAREAL CAPITAL CORPORATION, as Agent (the “Agent”) and other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.

Pursuant to Section 4.1 of the Credit Agreement, the undersigned hereby
certifies to Agent and the Lenders as follows:

1. I am a duly elected and acting officer of Obligor and this Certificate is
delivered as required by Section 4.1 of the Loan Agreement. The undersigned has
examined the books and records of Obligor and has conducted such other
examinations and investigations as are reasonably necessary to provide this
certificate

2. To the best of my knowledge, the enclosed monthly operating statements,
although not prepared in a manner consistent with GAAP, are true, correct,
accurate, complete in all material respects and fairly represent the results of
the operations of the Obligor and the Property for the month ended ,
                 , 201    .

3. To the best of my knowledge, any GAAP adjustments subsequently made to the
enclosed operating statements will not reduce the DSCR below the level shown in
the enclosed operating statements except as follows:
                                                             

4. To the best of my knowledge, no Default or Event of Default presently exists
and no event or circumstance presently exists that, with notice or the passage
of time or both, would constitute a Default or Event of Default, except as
follows:                                         ,1

IN WITNESS WHEREOF, the undersigned has executed this certificate as the of the
date first above written.

 

 

Name:

Title:

 

1 

DSCR is to be computed by Calendar Quarter.

 

K-1



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF QUARTERLY COMPLIANCE CERTIFICATE

DATE –

Aareal Capital Corporation

250 Park Avenue, Suite 820

New York, NY 10177

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of July 6, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among SHC CHOPIN PLAZA, LLC and DTRS
INTERCONTINENTAL MIAMI, LLC (collectively, the “Obligor”), the financial
institutions party hereto and their assignees under Section — thereof (the
“Lenders”), AAREAL CAPITAL CORPORATION, as Agent (the “Agent”) and other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.

Pursuant to Section 4.1 of the Credit Agreement, the undersigned hereby
certifies to Agent and the Lenders as follows:

 

  1. The undersigned is — of the Guarantor.

 

  2. The undersigned has examined the books and records of the Obligor and has
conducted such other examinations and investigations as are reasonably necessary
to provide this certificate.

 

  3. Attached hereto as Schedule 1 are reasonably detailed calculations
establishing whether or not the Guarantor is in compliance with the covenants
contained in Section 4.28 of the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has executed this certificate as the of the
date first above written.

 

STRATEGIC HOTEL FUNDING, L.L.C.

 

Name:

Title:

 

L-1



--------------------------------------------------------------------------------

Guarantor Compliance

Schedule 1

Compliance Period of —

The Certificate to which Schedule 1 is attached is dated — and pertains to the
period — through —. Capitalized items used herein shall have the meanings set
forth in the Credit Agreement dated July 6, 2011.

 

A.

   Minimum Guarantor’s Consolidated Tangible Net Worth (Section 4.28 (b))      
  

Actual Guarantor’s Consolidated Tangible Net Worth:

  

     

Minimum Guarantor’s Consolidated Tangible Net Worth:

  

     

Compliance:

     Yes / No      

B.

   Maximum Guarantor’s Total Leverage Ratio (Section 4.28 (a))         

Actual Guarantor’s Total Leverage Ratio:

        

Maximum Guarantor’s Total Leverage Ratio:

        

Compliance:

     Yes / No      

 

L-2



--------------------------------------------------------------------------------

EXHIBIT M

PRE-APPROVED TRANSFEREES

Strategic Hotel Funding, Inc.

KSL Capital Partners, LLC

Hilton Hotels Corporation

FelCor Lodging Trust, Inc.

Rosewood Hotels & Resorts

Host Hotels & Resorts

Fairmont Hotels & Resorts

Four Seasons Hotel Inc.

LaSalle Hotel Properties

Marriott International, Inc.

Starwood Hotels and Resorts Worldwide, Inc.

InterContinental Hotels Group

Walton Street Real Estate Fund

Mandarin

Peninsula

Raffles

Shangri-La

Hyatt

Sunstone

Starwood Capital

 

N-1



--------------------------------------------------------------------------------

SCHEDULE 1.1

DEFERRED MAINTENANCE CONDITIONS

Repair Louvers - There is rust degradation of the ventilation louver perimeter
rims that are situated in the façade wall, adjacent to the three cooling tower,
at the tower mechanical roof. Louvers and anchor system should be inspected and
necessary repair work performed.

Repair Stucco at East Parapet Wall - There is a small section of spalled stucco
parge coating observed, at the concrete façade at the east end plaza roof
perimeter, and it should be repaired.

 

M-1



--------------------------------------------------------------------------------

SCHEDULE 1.3

MATERIAL AGREEMENTS

 

1. Declaration of Condominium for Miami Center dated February 23, 1989

 

2. First Amendment to the Declaration of Condominium for Miami Center dated
August 29, 1990

 

3. Agreement dated March 21, 2003 between InterContinental Florida Limited
Partnership and Central Parking System of Florida, Inc.

 

4. First Amendment to Agreement dated February 18, 2005 between InterContinental
Florida Limited Partnership and Central Parking System of Florida, Inc.

 

5. Second Amendment to Agreement dated July 30, 2007 between IHG Management
(Maryland), LLC and Central Parking System of Florida, Inc.

 

6. Base Agreement and Addendum to Valet Parking Services Agreement commencing
January 1, 2010 between Central Parking System of Florida, Inc. and IHG
Management (Maryland), LLC

 

7. Spa Management Agreement dated September 30, 2010



--------------------------------------------------------------------------------

SCHEDULE 3.19

COLLECTIVE BARGAINING AGREEMENTS

NONE



--------------------------------------------------------------------------------

SCHEDULE 3.39

DEFAULTS, BREACHES OR VIOLATIONS OF MATERIAL AGREEMENTS, OPERATING

LEASE OR PROPERTY MANAGEMENT AGREEMENT

NONE



--------------------------------------------------------------------------------

SCHEDULE 3.43

SHARING AGREEMENTS

None, except for:

 

  1. The reciprocal easement agreements and other similar sharing agreements
that constitute Permitted Encumbrances; and

 

  2. the Condominium Documents.



--------------------------------------------------------------------------------

SCHEDULE 3.45

LIQUOR LICENSES

License number BEV2306600 issued by the State of Florida Department of Business
and Professional Regulation, Division of Alcoholic Beverages and Tobacco
March 1, 2011 to DTRS Intercontinental Miami, LLC/IHG MNGT (Maryland LLC),
Intercontinental Hotel Miami

 

SCHEDULE 3.45- page 1